Exhibit 10.1

EXECUTION VERSION

RECEIVABLES PURCHASE AGREEMENT

dated as of July 24, 2018

among

PDC FUNDING COMPANY III, LLC, as Seller,

PATTERSON DENTAL SUPPLY, INC., as Servicer,

THE CONDUITS PARTY HERETO,

THE FINANCIAL INSTITUTIONS PARTY HERETO,

THE PURCHASER AGENTS PARTY HERETO

and

MUFG BANK, LTD.,

as Agent



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page   ARTICLE I    PURCHASE ARRANGEMENTS      1  

Section 1.1

  

Purchase Facility

     1  

Section 1.2

  

Increases; Sale of Asset Portfolio

     2  

Section 1.3

  

Decreases

     4  

Section 1.4

  

Payment Requirements

     4  

Section 1.5

  

Reinvestments

     5  

Section 1.6

  

RPA Deferred Purchase Price

     5   ARTICLE II    PAYMENTS AND COLLECTIONS      5  

Section 2.1

  

Payments

     5  

Section 2.2

  

Collections Prior to Amortization

     5  

Section 2.3

  

Collections Following Amortization

     7  

Section 2.4

  

Ratable Payments

     8  

Section 2.5

  

Payment Rescission

     8  

Section 2.6

  

Maximum Purchases In Respect of the Asset Portfolio

     8  

Section 2.7

  

Clean-Up Call; Limitation on Payments

     8   ARTICLE III    CONDUIT PURCHASES      9  

Section 3.1

  

CP Costs

     9  

Section 3.2

  

CP Costs Payments

     9  

Section 3.3

  

Calculation of CP Costs

     9   ARTICLE IV    FINANCIAL INSTITUTION FUNDING      9  

Section 4.1

  

Financial Institution Funding

     9  

Section 4.2

  

Financial Institution Yield Payments

     10  

Section 4.3

  

[Reserved]

     10  

Section 4.4

  

Financial Institution Discount Rates

     10  

Section 4.5

  

Suspension of the LIBO Rate or Replacement of the LIBO Rate

     10  

Section 4.6

  

Extension of Scheduled Termination Date

     11   ARTICLE V    REPRESENTATIONS AND WARRANTIES      13  

Section 5.1

  

Representations and Warranties of the Seller Parties

     13   ARTICLE VI    CONDITIONS OF PURCHASES      18  

Section 6.1

  

Conditions Precedent to Initial Purchase

     18  

Section 6.2

  

Conditions Precedent to All Purchases

     18  

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

ARTICLE VII    COVENANTS      19  

Section 7.1

  

Affirmative Covenants of The Seller Parties

     19  

Section 7.2

  

Negative Covenants of The Seller Parties

     27   ARTICLE VIII    ADMINISTRATION AND COLLECTION      29  

Section 8.1

  

Designation of Servicer

     29  

Section 8.2

  

Duties of Servicer

     30  

Section 8.3

  

Collection Notices

     31  

Section 8.4

  

Responsibilities of Seller

     31  

Section 8.5

  

Reports

     31  

Section 8.6

  

Servicing Fees

     32   ARTICLE IX    AMORTIZATION EVENTS      32  

Section 9.1

  

Amortization Events

     32  

Section 9.2

  

Remedies

     34   ARTICLE X    INDEMNIFICATION      35  

Section 10.1

  

Indemnities by The Seller Parties

     35  

Section 10.2

  

Increased Cost and Reduced Return

     37  

Section 10.3

  

Other Costs and Expenses

     38  

Section 10.4

  

Allocations

     39  

Section 10.5

  

Accounting Based Consolidation Event

     39  

Section 10.6

  

Required Rating

     39   ARTICLE XI    AGENT      40  

Section 11.1

  

Authorization and Action

     40  

Section 11.2

  

Delegation of Duties

     40  

Section 11.3

  

Exculpatory Provisions

     40  

Section 11.4

  

Reliance by Agent

     41  

Section 11.5

  

Non-Reliance on Agent and Other Purchasers

     41  

Section 11.6

  

Reimbursement and Indemnification

     41  

Section 11.7

  

Agent in its Individual Capacity

     41  

Section 11.8

  

Successor Agent

     42   ARTICLE XII    ASSIGNMENTS; PARTICIPATIONS      42  

Section 12.1

  

Assignments

     42  

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

Section 12.2

  

Participations

     44  

Section 12.3

  

Federal Reserve

     44  

Section 12.4

  

Collateral Trustee

     44   ARTICLE XIII    PURCHASER AGENTS      44  

Section 13.1

  

Purchaser Agents

     44   ARTICLE XIV    MISCELLANEOUS      45  

Section 14.1

  

Waivers and Amendments

     45  

Section 14.2

  

Notices

     46  

Section 14.3

  

Ratable Payments

     46  

Section 14.4

  

Protection of Ownership Interests of the Purchasers

     47  

Section 14.5

  

Confidentiality

     47  

Section 14.6

  

Bankruptcy Petition

     48  

Section 14.7

  

Limitation of Liability

     48  

Section 14.8

  

CHOICE OF LAW

     49  

Section 14.9

  

CONSENT TO JURISDICTION

     49  

Section 14.10

  

WAIVER OF JURY TRIAL

     49  

Section 14.11

  

Integration; Binding Effect; Survival of Terms

     49  

Section 14.12

  

Counterparts; Severability; Section References

     50  

Section 14.13

  

MUFG Roles and Purchaser Agent Roles

     50  

Section 14.14

  

Characterization

     51  

Section 14.15

  

Excess Funds

     51  

Section 14.16

  

[Reserved]

     51  

Section 14.17

  

[Reserved]

     51  

Section 14.18

  

[Reserved]

     52  

Section 14.19

  

USA PATRIOT Act Notice

     52  

 

iii



--------------------------------------------------------------------------------

EXHIBITS

 

Exhibit I    –    Definitions Exhibit II    –    Form of Purchase Notice Exhibit
III    –    Places of Business of the Seller Parties; Locations of Records;
Federal Employer Identification Number(s) Exhibit IV    –    Names of Collection
Banks; Collection Accounts Exhibit V    –    Form of Compliance Certificate
Exhibit VI    –    [Reserved] Exhibit VII    –    Form of Assignment Agreement
Exhibit VIII    –    Credit and Collection Policy Exhibit IX    –    Form of
Contract(s) Exhibit X    –    Form of Monthly Report Exhibit XI    –    Form of
Performance Undertaking

SCHEDULES

 

Schedule A    –    Commitments, Payment Addresses, Conduit Purchase Limits,
Purchaser Agents and Related Financial Institutions Schedule B    –    Documents
to be delivered to Agent and Each Purchaser Agent on or prior to the Initial
Purchase

 

iv



--------------------------------------------------------------------------------

INDEX OF DEFINED TERMS

DEFINED IN THE BODY OF THE AGREEMENT

 

Affected Financial Institution

     43  

Agent

     1  

Aggregate Reduction

     4  

Amortization Event

     31  

Asset Portfolio

     4  

Assignment Agreement

     42  

Conduits

     1  

Consent Notice

     11  

Consent Period

     11  

Extension Notice

     11  

Financial Institutions

     1  

Indemnified Amounts

     34  

Indemnified Party

     34  

MUFG

     1  

MUFG Roles

     49  

Non-Renewing Financial Institution

     11  

Obligations

     5  

Other Costs

     38  

Other Sellers

     38  

Participant

     43  

Payment Instruction

     4  

PDSI

     1  

Proposed Reduction Date

     4  

Purchase

     1  

Purchase Notice

     2  

Purchaser Agent Roles

     50  

Purchaser Agents

     1  

Purchasing Financial Institutions

     42  

Ratings Request

     37  

Reduction Notice

     4  

Required Ratings

     37  

RPA Deferred Purchase Price

     5  

Seller

     1  

Seller Parties

     1  

Seller Party

     1  

Servicer

     28  

Servicing Fee

     31  

Terminating Financial Institution

     12  

Termination Date

     7  

Termination Percentage

     7  

 

v



--------------------------------------------------------------------------------

RECEIVABLES PURCHASE AGREEMENT

 

RECEIVABLES PURCHASE AGREEMENT

This Receivables Purchase Agreement, dated as of July 24, 2018, is by and among
PDC Funding Company III, LLC, a Minnesota limited liability company (the
“Seller”), Patterson Dental Supply, Inc., a Minnesota corporation (together with
its successors and assigns “PDSI”), as initial Servicer (Servicer together with
Seller, the “Seller Parties” and each a “Seller Party”), the entities listed on
Schedule A to this Agreement under the heading “Financial Institution” (together
with any of their respective successors and assigns hereunder, the “Financial
Institutions”), the entities (if any) listed on Schedule A to this Agreement
under the heading “Conduit” (together with any of their respective successors
and assigns hereunder, the “Conduits”), the entities listed on Schedule A to
this Agreement under the heading “Purchaser Agent” (together with any of their
respective successors and assigns hereunder, the “Purchaser Agents”) and MUFG
Bank, Ltd. (“MUFG”), as agent for the Purchasers hereunder or any successor
agent hereunder (together with its successors and assigns hereunder, the
“Agent”). Unless defined elsewhere herein, capitalized terms used in this
Agreement shall have the meanings assigned to such terms in Exhibit I.

PRELIMINARY STATEMENTS

The Seller intends to sell and assign to Agent for the benefit of the
Purchasers, the Receivables and certain other related assets.

MUFG has been requested and is willing to act as Agent on behalf of the Conduits
(if any) and the Financial Institutions in accordance with the terms hereof.

AGREEMENT

Now therefore, in consideration of the foregoing and for other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
parties hereto hereby agree as follows:

ARTICLE I

PURCHASE ARRANGEMENTS

Section 1.1    Purchase Facility.

(a)    Upon the terms and subject to the conditions hereof, during the period
from the date hereof to but not including the Facility Termination Date, Seller
shall sell and assign, as described in Section 1.2(b), the Asset Portfolio to
Agent for the benefit of the Purchasers, as applicable. In accordance with the
terms and conditions set forth herein, each Conduit may (in its sole
discretion), and each Financial Institution severally hereby agrees to, instruct
Agent to make cash payments to Seller of the related Cash Purchase Price in
respect of the Asset Portfolio (each such cash payment, an “Incremental
Purchase”) on behalf of such Purchasers, in each case and from time to time in
an aggregate amount not to exceed at such time (i) in the case of each Conduit,
its Conduit Purchase Limit, (ii) in the case of a Financial Institution, its
Commitment and (iii) in the aggregate, the lesser of (A) the Purchase Limit and
(B) the aggregate amount of the Commitments. Any amount not paid for the Asset
Portfolio



--------------------------------------------------------------------------------

RECEIVABLES PURCHASE AGREEMENT

 

hereunder as Cash Purchase Price shall be paid to Seller as the RPA Deferred
Purchase Price pursuant to, and only to the extent required by, the priority of
payments set forth in Sections 2.2(b) and (c) and otherwise pursuant to the
terms of this Agreement (including Section 2.6).

(b)    Seller may, upon at least 10 Business Days’ prior notice to Agent and
each Purchaser Agent, terminate in whole or reduce in part, ratably among the
Financial Institutions, the unused portion of the Purchase Limit; provided that
(i) each partial reduction of the Purchase Limit shall be in an amount equal to
$1,000,000 or an integral multiple thereof, (ii) the aggregate of the Conduit
Purchase Limits for all of the Conduits shall also be terminated in whole or
reduced in part, ratably among the Conduits, by an amount equal to such
termination or reduction in the Purchase Limit and (iii) the aggregate of the
Commitments for all of the Financial Institutions shall also be terminated in
whole or reduced in part, ratably among the Financial Institutions, by an amount
equal to such termination or reduction in the Purchase Limit.

Section 1.2    Increases; Sale of Asset Portfolio.

(a)    Increases. Seller shall provide Agent and each Purchaser Agent with prior
notice in a form set forth as Exhibit II hereto of each Incremental Purchase (a
“Purchase Notice”) by 12:00 noon (Chicago time) at least three Business Days
prior to the requested date of such Incremental Purchase. Each Purchase Notice
shall be subject to Section 6.2 hereof and, except as set forth below, shall be
irrevocable, shall specify the requested Cash Purchase Price (which shall not be
less than $1,000,000 and in additional increments of $100,000) and the requested
date of such Incremental Purchase (which shall be on a Business Day) and if the
Cash Purchase Price thereof is to be funded by any of the Financial
Institutions, the requested Discount Rate and Rate Tranche Period. Following
receipt of a Purchase Notice, each Purchaser Agent will promptly notify the
Conduit (if any) in such Purchaser Agent’s Purchaser Group of such Purchase
Notice and Agent and each Purchaser Agent will identify the Conduits (if any)
that agree to make the Purchase. If any Conduit declines to make a proposed
Incremental Purchase or if any Purchaser Group does not include a Conduit, such
Incremental Purchase will be made by (i) such declining Conduit’s Related
Financial Institution(s) or (ii) the Financial Institution(s) included in such
Purchaser Group that does not include a Conduit, as applicable, in accordance
with the rest of this Section 1.2(a). If the proposed Purchase or any portion
thereof is to be made by any of the Financial Institutions, the applicable
Purchaser Agent shall send notice of the proposed Purchase to the Financial
Institutions in such Purchaser Agent’s Purchaser Group, concurrently by
telecopier or email specifying (i) the date of such Incremental Purchase, which
date must be at least one Business Day after such notice is received by the
applicable Financial Institutions, (ii) each Financial Institution’s Pro Rata
Share of the aggregate Cash Purchase Price in respect of such Incremental
Purchase and (iii) the requested Discount Rate and the requested Rate Tranche
Period. On the date of each Incremental Purchase, upon satisfaction of the
applicable conditions precedent set forth in Article VI and the conditions set
forth in this Section 1.2(a), the Conduits and/or the Financial Institutions, as
applicable, shall deposit to the Facility Account, in immediately available
funds, no later than 12:00 noon (Chicago time), an amount equal to (i) in the
case of a Conduit that has agreed to make such Purchase, such Conduit’s Pro Rata
Share of the aggregate Cash Purchase Price in respect of such Incremental
Purchase or (ii) in the case of a Financial Institution, such Financial
Institution’s Pro Rata Share of the aggregate Cash Purchase Price in respect of
such Incremental Purchase. Each Financial Institution’s obligation shall be
several, such that the failure of any Financial

 

2



--------------------------------------------------------------------------------

RECEIVABLES PURCHASE AGREEMENT

 

Institution to make available to Seller any funds in connection with any
Incremental Purchase shall not relieve any other Financial Institution of its
obligation, if any, hereunder to make funds available on the date of such
Incremental Purchase, but no Financial Institution shall be responsible for the
failure of any other Financial Institution to make funds available in connection
with any Incremental Purchase.

Notwithstanding anything to the contrary set forth in this Section 1.2(a) or
otherwise in this Agreement, the parties hereto hereby acknowledge and agree
that any Financial Institution may, in its reasonable discretion, by written
notice (a “Delayed Purchase Notice”) delivered to the Agent and the Seller no
later than 12:00 p.m. (Chicago time) on the Business Day immediately preceding
the applicable Incremental Purchase date elect (subject to the proviso below)
with respect to any Incremental Purchase to pay its Pro Rata Share of the
aggregate Cash Purchase Price in respect of such Incremental Purchase on or
before the thirty-fifth (35th) day following the date of the related Purchase
Notice (or if such day is not a Business Day, then on the next succeeding
Business Day) (the “Delayed Purchase Date”), rather than on the date requested
in such Purchase Notice (any Financial Institution making such an election, a
“Delayed Financial Institution”); provided, that, with respect to each Financial
Institution’s Purchaser Group, an amount equal to no more than 90.0% of such
Financial Institution’s Purchaser Group’s Commitment may be subject to a Delayed
Purchase Date.

No Delayed Financial Institution (or, for the avoidance of doubt, its related
Conduit) shall be obligated to pay its Pro Rata Share of the applicable
aggregate Cash Purchase Price until the applicable Delayed Purchase Date. A
Delayed Financial Institution shall pay its Pro Rata Share of the applicable
aggregate Cash Purchase Price on the applicable Delayed Purchase Date in
accordance with this Section 1.2(a); provided, however, that a Delayed Financial
Institution may, in its sole discretion, pay its Pro Rata Share of the
applicable aggregate Cash Purchase Price on any Business Day prior to such
Delayed Purchase Date. The Seller shall be obligated to accept the proceeds of
such Delayed Financial Institution’s portion of the applicable Cash Purchase
Price on the applicable Delayed Purchase Date in accordance with this
Section 1.2(a). For the avoidance of doubt, a Delayed Financial Institution
shall not be deemed to have made any such Incremental Purchase until its
applicable portion of the Cash Purchase Price is paid.

The parties hereto hereby acknowledge and agree that they are implementing the
delayed funding mechanics provided for in this Section for the purpose of
effecting a more favorable “liquidity coverage ratio” (including as set forth in
“Basel III” or as “Basel III” or portions thereof may be adopted in any
particular jurisdiction) with respect to one or more Financial Institutions (or
its holding company). Upon the occurrence of any Regulatory Change reasonably
likely to eliminate such favorable effects with respect to all Financial
Institutions, so long as no Amortization Event or Potential Amortization Event
has occurred and is continuing, the Seller and Servicer may request in writing
delivered to the Agent and each Purchaser Agent that this Agreement be amended
such that the delayed funding mechanics set forth in this Section are removed.
The Agent and each Purchaser Agent shall promptly notify the Seller and Servicer
if they consent to such request and such request may be accepted or rejected by
such parties in their sole discretion. Failure of the Agent or any Purchaser
Agent to notify the Seller or the Servicer within ten (10) Business Days shall
be deemed to constitute a rejection of such request.

 

3



--------------------------------------------------------------------------------

RECEIVABLES PURCHASE AGREEMENT

 

(b)    Sale of Asset Portfolio. In accordance with Sections 1.1(a) and 1.2(a),
Seller hereby sells, assigns and transfers to Agent (on behalf of Purchasers),
for the related Cash Purchase Price and the RPA Deferred Purchase Price,
effective on and as of the date of each Purchase hereunder, all of its right,
title and interest in, to and under all Receivables and the Related Security and
Collections relating to such Receivables (other than Seller’s title in and to
the Facility Account, which shall remain with Seller), in each case, existing as
of the date of such Purchase that have been acquired by Seller as provided
herein and in the other Transaction Documents on or prior to the date of such
Purchase. Purchaser’s right, title and interest in and to such assets is herein
called the “Asset Portfolio”.

Section 1.3    Decreases. Seller shall provide Agent with an irrevocable prior
written notice (a “Reduction Notice”) of any proposed reduction of the Aggregate
Capital from Collections no later than three (3) Business Days prior to the
proposed reduction date and Agent will promptly notify each Purchaser of such
Reduction Notice after Agent’s receipt thereof. Such Reduction Notice shall
designate (i) the date (the “Proposed Reduction Date”) upon which any such
reduction of the Aggregate Capital shall occur (which date shall be a Settlement
Date), and (ii) the amount of the Aggregate Capital to be reduced that shall be
applied ratably to the aggregate Capital of the Conduits and the Financial
Institutions in accordance with the amount of Capital (if any) owing to the
Conduits (ratably to each Conduit, based on the ratio of such Conduit’s Capital
at such time to the aggregate Capital of all the Conduits at such time), on the
one hand, and the amount of Capital (if any) owing to the Financial Institutions
(ratably to each Financial Institution, based on the ratio of such Financial
Institution’s Capital at such time to the aggregate Capital of all of the
Financial Institutions at such time), on the other hand (the “Aggregate
Reduction”), without regard to any unpaid RPA Deferred Purchase Price. Only one
(1) Reduction Notice shall be outstanding at any time. Concurrently with any
reduction of the Aggregate Capital pursuant to this Section, Seller shall pay to
the applicable Purchaser all Broken Funding Costs arising as a result of such
reduction. No Aggregate Reduction will be made following the occurrence of the
Amortization Date without the prior written consent of Agent.

Section 1.4    Payment Requirements. All amounts to be paid or deposited by any
Seller Party pursuant to any provision of this Agreement or any other
Transaction Document shall be paid or deposited in accordance with the terms
hereof no later than 11:00 a.m. (Chicago time) on the day when due in
immediately available funds, and if not received before 11:00 a.m. (Chicago
time) shall be deemed to be received on the next succeeding Business Day. If
such amounts are payable to (i) Agent, they shall be paid to Agent for its own
account, in accordance with the applicable instructions from time to time
notified by the Agent to such Person and (ii) any Purchaser Agent or Purchaser,
they shall be paid to the Purchaser Agent for such Person’s Purchaser Group, for
the account of such Person, in accordance with the applicable instructions from
time to time notified by such Purchaser Agent or Purchaser (each instruction set
forth in clauses (i) and (ii) being a “Payment Instruction”). Upon notice to
Seller, Agent (on behalf of itself and/or any Purchaser) may debit the Facility
Account for all amounts due and payable hereunder. All computations of Financial
Institution Yield, per annum fees or discount calculated as part of any CP
Costs, per annum fees hereunder and per annum fees under any Fee Letter shall be
made on the basis of a year of 360 days for the actual number of days elapsed.
If any amount hereunder or under any other Transaction Document shall be payable
on a day which is not a Business Day, such amount shall be payable on the next
succeeding Business Day.

 

4



--------------------------------------------------------------------------------

RECEIVABLES PURCHASE AGREEMENT

 

Section 1.5    Reinvestments. On each Business Day prior to the Final Payout
Date, the Servicer, on behalf of the Agent, shall pay to the Seller, out of
Collections of Receivables, the amount available for reinvestment in accordance
with Section 2.2(a). Each such payment is herein referred to as a
“Reinvestment”. All Reinvestments with respect to the applicable Purchasers
shall be made ratably on behalf of the applicable Purchasers in the relevant
Purchaser Group in accordance with the respective outstanding portions of the
Aggregate Capital funded by them.

Section 1.6    RPA Deferred Purchase Price. Subject to the application of
Collections as RPA Deferred Purchase Price as permitted on each Settlement Date
pursuant to Sections 2.2(b), 2.2(c) and 2.6, on each Business Day on and after
the Final Payout Date, Servicer, on behalf of Agent and the Purchasers, shall
pay to Seller an amount as deferred purchase price (the “RPA Deferred Purchase
Price”) equal to the Collections of Receivables then held or thereafter received
by Seller (or Servicer on its behalf) less any accrued and unpaid Servicing Fee.

ARTICLE II

PAYMENTS AND COLLECTIONS

Section 2.1    Payments. Notwithstanding any limitation on recourse contained in
this Agreement, Seller shall immediately pay to Agent when due, for the account
of Agent, or the relevant Purchaser or Purchasers, on a full recourse basis:
(a) all amounts accrued or payable by Seller to any such Person as described in
Section 2.2 and (b) each of the following amounts, to the extent that such
amounts are not paid in accordance with Section 2.2: (i) such fees as set forth
in each Fee Letter (which fees collectively shall be sufficient to pay all fees
owing to the Financial Institutions), (ii) all amounts payable as CP Costs,
(iii) all amounts payable as Financial Institution Yield, (iv) all amounts
payable as Deemed Collections (which shall be immediately due and payable by
Seller and applied to reduce the outstanding Aggregate Capital hereunder in
accordance with Sections 2.2 and 2.3 hereof), (v) all amounts required pursuant
to Section 2.5 or 2.6, (vi) all amounts payable pursuant to Article X, if any,
(vii) all Servicer costs and expenses, including the Servicing Fee, in
connection with servicing, administering and collecting the Receivables,
(viii) all Broken Funding Costs and (ix) all Default Fees (the fees, amounts and
other obligations described in clauses (a) and (b) collectively, the
“Obligations”). If any Person fails to pay any of the Obligations when due, such
Person agrees to pay, on demand, the Default Fee in respect thereof until paid.
Notwithstanding the foregoing, no provision of this Agreement or any Fee Letter
shall require the payment or permit the collection of any amounts hereunder in
excess of the maximum permitted by applicable law. If at any time Seller
receives any Collections or is deemed to receive any Collections, Seller shall
immediately pay such Collections or Deemed Collections to Servicer for payment
in accordance with the terms and conditions hereof and, at all times prior to
such payment, such Collections or Deemed Collections shall be held in trust by
Seller for the exclusive benefit of the Purchasers and Agent.

Section 2.2    Collections Prior to Amortization.

(a)    Collections Generally. On any day prior to the Amortization Date that
Servicer receives any Collections and/or Deemed Collections, the Servicer shall
set aside

 

5



--------------------------------------------------------------------------------

RECEIVABLES PURCHASE AGREEMENT

 

and hold in trust for the benefit of the Purchasers (or, if so requested by the
Agent, segregate in a separate account designated by the Agent, which shall be
an account maintained and controlled by the Agent unless the Agent otherwise
instructs in its sole discretion), for application in accordance with the
priority of payments set forth below, all Collections on Receivables that are
received by the Servicer or the Seller or received in any Lock-Box or Collection
Account and all Deemed Collections; provided, however, that so long as each of
the conditions precedent set forth in Section 6.2 are satisfied on such date,
the Servicer may release to the Seller from such Collections and Deemed
Collections the amount (if any) necessary to pay (i) the purchase price for
Receivables purchased by the Seller on such date in accordance with the terms of
the Receivables Sale Agreement or (ii) amounts owing by the Seller to the
Originators under the Subordinated Note.

(b)    Application of Collections. On each Settlement Date, Servicer will apply
such Collections to make the following distributions in the following amounts
and order of priority:

first, to the reimbursement of Agent’s, each Purchaser’s and each Purchaser
Agent’s costs of collection and enforcement of this Agreement,

second, to Agent for the account of the Purchasers, all accrued and unpaid fees
under any Fee Letter and all accrued and unpaid CP Costs and Financial
Institution Yield and any Broken Funding Costs,

third, if Servicer is not then Seller or an Affiliate of Seller, to Servicer in
payment of the Servicing Fee,

fourth, to the ratable reduction of Aggregate Capital an amount necessary to
ensure that after giving effect to such payment, the Net Portfolio Balance
equals or exceeds the sum of (i) the Aggregate Capital, plus (ii) the Required
Reserve,

fifth, if Seller or an Affiliate of Seller is then acting as Servicer, to
Servicer in payment of the Servicing Fee,

sixth, to each Terminating Financial Institution, ratably based on such
Terminating Financial Institution’s Termination Percentage, for the reduction of
the Capital of each such Terminating Financial Institution,

seventh, to the applicable Persons, for the ratable payment in full of all other
unpaid Obligations, and

eighth, the balance, if any, to Seller as RPA Deferred Purchase Price.

(c)    Each Terminating Financial Institution shall be allocated a ratable
portion of Collections from the Scheduled Termination Date that such Terminating
Financial Institution did not consent to extend (as to such Terminating
Financial Institution, the “Termination Date”), until, with respect to a
Terminating Financial Institution, such Terminating Financial Institution’s
Capital, if any, shall be paid in full and the applicable, ratable

 

6



--------------------------------------------------------------------------------

RECEIVABLES PURCHASE AGREEMENT

 

portion of the RPA Deferred Purchase Price allocable to such Terminating
Financial Institution’s portion of the Asset Portfolio has been paid in full in
accordance with the priority of payments set forth in Section 2.2(c). This
ratable portion shall be calculated on the Termination Date of each Terminating
Financial Institution as a percentage equal to (i) Capital of such Terminating
Financial Institution outstanding on its Termination Date, divided by (ii) the
Aggregate Capital outstanding on such Termination Date (the “Termination
Percentage”). Each Terminating Financial Institution’s Termination Percentage
shall remain constant prior to the Amortization Date. On and after the
Amortization Date, each Termination Percentage shall be disregarded, and each
Terminating Financial Institution’s Capital shall be reduced ratably with all
Financial Institutions in accordance with Section 2.3.

Section 2.3    Collections Following Amortization. On the Amortization Date and
on each day thereafter, the Servicer shall set aside and hold in trust for the
benefit of the Purchasers (or, if so requested by the Agent, segregate in a
separate account designated by the Agent, which shall be an account maintained
and controlled by the Agent unless the Agent otherwise instructs in its sole
discretion), for application in accordance with the priority of payments set
forth below, all Collections on Receivables that are received by the Servicer or
the Seller or received in any Lock-Box or Collection Account and all Deemed
Collections. On and after the Amortization Date, Servicer shall, at any time
upon the request from time to time by (or pursuant to standing instructions
from) Agent apply such amounts at Agent’s direction to reduce the Aggregate
Capital and any other Aggregate Unpaids (it being understood and agreed that, in
any event, no portion of the RPA Deferred Purchase Price may be paid to Seller
on a date on or after the Amortization Date and prior to the Final Payout Date).
If there shall be insufficient funds on deposit to distribute funds in payment
in full of the aforementioned amounts, Servicer (or, following its assumption of
control of the Collection Accounts, the Agent) shall distribute funds in the
following order of priority:

first, to the reimbursement of Agent’s, each Purchaser’s and each Purchaser
Agent’s costs of collection and enforcement of this Agreement,

second, ratably to the payment of all accrued and unpaid fees under any Fee
Letter and all accrued and unpaid CP Costs and Financial Institution Yield,

third, to the payment of Servicer’s reasonable out-of-pocket costs and expenses
in connection with servicing, administering and collecting the Receivables,
including the Servicing Fee, if Seller, or one of its Affiliates is not then
acting as Servicer,

fourth, to the ratable reduction of Aggregate Capital to zero,

fifth, for the ratable payment of all other unpaid Obligations, provided that to
the extent such Obligations relate to the payment of Servicer costs and
expenses, including the Servicing Fee, when Seller or one of its Affiliates is
acting as Servicer, such costs and expenses will not be paid until after the
payment in full of all other Obligations,

 

7



--------------------------------------------------------------------------------

RECEIVABLES PURCHASE AGREEMENT

 

sixth, to the ratable payment in full of all other Aggregate Unpaids, and

seventh, after the Aggregate Unpaids have been indefeasibly reduced to zero and
this Agreement has terminated in accordance with its terms, to Seller as RPA
Deferred Purchase Price, any remaining Collections.

Section 2.4    Ratable Payments. Collections applied to the payment of Aggregate
Unpaids shall be distributed in accordance with the aforementioned provisions,
and, giving effect to each of the priorities set forth in Sections 2.2 and 2.3
above, shall be shared ratably (within each priority) among Agent, the Purchaser
Agents and the Purchasers in accordance with the amount of such Aggregate
Unpaids owing to each of them in respect of each such priority.

Section 2.5    Payment Rescission. No payment of any of the Aggregate Unpaids
shall be considered paid or applied hereunder to the extent that, at any time,
all or any portion of such payment or application is rescinded by application of
law or judicial authority, or must otherwise be returned or refunded for any
reason. Seller shall remain obligated for the amount of any payment or
application so rescinded, returned or refunded, and shall promptly pay to Agent
(for application to the Person or Persons who suffered such rescission, return
or refund), the full amount thereof, plus the Default Fee from the date of any
such rescission, return or refunding, in each case, if such rescinded amounts
have not been paid under Section 2.2.

Section 2.6    Maximum Purchases In Respect of the Asset Portfolio.
Notwithstanding anything to the contrary in this Agreement, Seller shall ensure
that the Net Portfolio Balance shall at no time be less than the sum of (i) the
Aggregate Capital at such time, plus (ii) the Required Reserves at such time.
If, on any date of determination, the sum of (i) the Aggregate Capital, plus
(ii) the Required Reserves exceeds the Net Portfolio Balance, in each case at
such time, Seller shall pay to the Purchasers within one (1) Business Day an
amount to be applied to reduce the Aggregate Capital (allocated ratably based on
the ratio of each Purchaser’s Capital at such time to the Aggregate Capital at
such time), such that after giving effect to such payment, the Net Portfolio
Balance equals or exceeds the sum of (i) the Aggregate Capital, plus (ii) the
Required Reserves, in each case at such time.

Section 2.7    Clean-Up Call; Limitation on Payments.

(a)    Clean Up Call. In addition to Seller’s rights pursuant to Section 1.3,
Seller shall have the right (after providing written notice to Agent and each
Purchaser Agent at least three (3) Business Days prior to the Proposed Reduction
Date), at any time following the reduction of the Aggregate Capital to a level
that is less than 10.0% of the Purchase Limit as of the date hereof, to
repurchase from the Purchasers all, but not less than all, of the Asset
Portfolio on any Settlement Date. The purchase price in respect thereof shall be
an amount equal to the Aggregate Unpaids through the date of such repurchase,
payable in immediately available funds. Such repurchase shall be without
representation, warranty or recourse of any kind by, on the part of, or against
any Purchaser, any Purchaser Agent or Agent. If, at any time, Servicer is not
Seller or an Affiliate of Seller, Seller may waive its repurchase rights under
this Section 2.7(a) by providing a written notice of such waiver to Agent and
each Purchaser Agent.

 

8



--------------------------------------------------------------------------------

RECEIVABLES PURCHASE AGREEMENT

 

(b)    Purchasers’ and Agent’s Limitation on Payments. Notwithstanding any
provision contained in this Agreement or any other Transaction Document to the
contrary, none of the Purchasers or Agent shall, and none of them shall be
obligated (whether on behalf of a Purchaser or otherwise) to, pay any amount to
Seller in respect of any portion of the RPA Deferred Purchase Price, except to
the extent that Collections are available for distribution to Seller in
accordance with this Agreement. In addition, notwithstanding anything to the
contrary contained in this Agreement or any other Transaction Document, the
obligations of any Purchaser that is a commercial paper conduit or similar
vehicle under this Agreement or under any other Transaction Document shall be
payable by such Purchaser or successor or assign solely to the extent of funds
received from Seller in accordance herewith or from any party to any Transaction
Document in accordance with the terms thereof in excess of funds necessary to
pay such Person’s matured and maturing Commercial Paper or other senior
indebtedness of such Person when due. Any amount which Agent or a Purchaser is
not obligated to pay pursuant to the operation of the two preceding sentences
shall not constitute a claim (as defined in § 101 of the Federal Bankruptcy
Code) against, or corporate obligation of, any Purchaser or Agent, as
applicable, for any such insufficiency unless and until such amount becomes
available for distribution to Seller pursuant to the terms hereof.

ARTICLE III

CONDUIT PURCHASES

Section 3.1    CP Costs. Seller shall pay CP Costs with respect to the
outstanding Capital associated with each of the Conduits for each day that any
such Capital is outstanding.

Section 3.2    CP Costs Payments. On each Settlement Date, Seller shall pay to
Agent (for the benefit of the Conduits) an aggregate amount equal to all accrued
and unpaid CP Costs in respect of the outstanding Capital of each of the
Conduits for the related Settlement Period in accordance with Article II.

Section 3.3    Calculation of CP Costs. On the third Business Day immediately
preceding each Settlement Date, each Conduit shall calculate the aggregate
amount of its Conduit Costs for the related Settlement Period and shall notify
Seller of such aggregate amount.

ARTICLE IV

FINANCIAL INSTITUTION FUNDING

Section 4.1    Financial Institution Funding. The aggregate Capital associated
with the Purchases by the Financial Institutions shall accrue Financial
Institution Yield for each day during its Rate Tranche Period at either the LIBO
Rate or the Alternate Base Rate in accordance with the terms and conditions
hereof. Until Seller gives notice to Agent and the applicable Purchaser Agent(s)
of another Discount Rate in accordance with Section 4.4, the initial Discount
Rate for any portion of the Asset Portfolio transferred to the Financial
Institutions pursuant to the terms and conditions hereof shall be the Alternate
Base Rate. If any pro rata portion of the Asset Portfolio of any Conduit is
assigned or transferred to, or funded by,

 

9



--------------------------------------------------------------------------------

RECEIVABLES PURCHASE AGREEMENT

 

any Funding Source of such Conduit pursuant to any Funding Agreement or to or by
any other Person, each such portion of the Asset Portfolio so assigned,
transferred or funded shall each be deemed to have a new Rate Tranche Period
commencing on the date of any such assignment, transfer or funding, and shall
accrue yield for each day during its Rate Tranche Period at either the LIBO Rate
or the Alternate Base Rate in accordance with the terms and conditions hereof as
if each such portion of the Asset Portfolio was held by a Financial Institution.
With respect to each such portion of the Asset Portfolio, the assignee or
transferee thereof, or the lender with respect thereto, shall be deemed to be a
Financial Institution in the applicable Conduit’s Purchaser Group solely for the
purposes of Sections 4.1, 4.2, 4.4 and 4.5 hereof.

Section 4.2    Financial Institution Yield Payments. On the Settlement Date for
each Rate Tranche Period with respect to the aggregate Capital of the Financial
Institutions, Seller shall pay to Agent (for the benefit of the Financial
Institutions) an aggregate amount equal to all accrued and unpaid Financial
Institution Yield for the entire Rate Tranche Period with respect to such
Capital in accordance with Article II. On the third Business Day immediately
preceding the Settlement Date for such Capital of each of the Financial
Institutions, each Financial Institution shall calculate the aggregate amount of
accrued and unpaid Financial Institution Yield for the entire Rate Tranche
Period for such Capital of such Financial Institution and shall notify Seller of
such aggregate amount.

Section 4.3    [Reserved].

Section 4.4    Financial Institution Discount Rates. Seller may select the LIBO
Rate or the Alternate Base Rate for each portion of the Capital of any of the
Financial Institutions. Seller shall by 11:00 a.m. (Chicago time): (i) at least
three (3) Business Days prior to the end of a Rate Tranche Period (a
“Terminating Rate Tranche”) with respect to which the LIBO Rate is being
requested as a new Discount Rate and (ii) at least one (1) Business Day prior to
the expiration of any Terminating Rate Tranche with respect to which the
Alternate Base Rate is being requested as a new Discount Rate, give each
Financial Institution (or Funding Source) irrevocable notice of the new Discount
Rate for the Capital or portion thereof associated with such Terminating Rate
Tranche. Until Seller gives notice to the applicable Financial Institution (or
Funding Source) of another Discount Rate, the initial Discount Rate for any
Capital of any Financial Institution pursuant to the terms and conditions hereof
(or assigned or transferred to, or funded by, any Funding Source pursuant to any
Funding Agreement or to or by any other Person) shall be the Alternate Base
Rate.

Section 4.5    Suspension of the LIBO Rate or Replacement of the LIBO Rate.

(a)    If any Financial Institution notifies Agent or its Purchaser Agent, as
applicable, that it has determined that funding its Pro Rata Share of the
Aggregate Capital in respect of the Financial Institutions in such Financial
Institution’s Purchaser Group at the LIBO Rate would violate any applicable law,
rule, regulation, or directive of any governmental or regulatory authority,
whether or not having the force of law, or that (i) deposits of a type and
maturity appropriate to match fund its Capital at the LIBO Rate are not
available or (ii) the LIBO Rate does not accurately reflect the cost of
acquiring or maintaining any portion of the Asset Portfolio or Capital at the
LIBO Rate, then Agent or such Purchaser Agent, as applicable, shall suspend the
availability of the LIBO Rate for the Financial Institutions in such Financial

 

10



--------------------------------------------------------------------------------

RECEIVABLES PURCHASE AGREEMENT

 

Institution’s Purchaser Group and require Seller to select the Alternate Base
Rate for any Capital funded by the Financial Institutions in such Financial
Institution’s Purchaser Group accruing Financial Institution Yield at the LIBO
Rate.

(b)    If at any time (i) the Agent determines (which determination shall be
conclusive absent manifest error) or any Financial Institution notifies the
Agent that adequate and reasonable means do not exist for ascertaining the LIBO
Rate (including, without limitation, because the LIBO Rate is not available or
published on a current basis) and such circumstances are unlikely to be
temporary, (ii) the supervisor for the administrator of the LIBO Rate or a
governmental authority having jurisdiction over the Agent has made a public
statement identifying a specific date after which the LIBO Rate shall no longer
be used for determining interest rates for loans, or (iii) any applicable
interest rate specified herein is no longer a widely recognized benchmark rate
for newly originated loans in the United States syndicated loan market in the
applicable currency, then the Agent and the Seller shall endeavor to establish
an alternate rate of interest (the “Replacement Rate”) to the LIBO Rate that
gives due consideration to the then prevailing market convention for determining
a rate of interest for syndicated loans in the United States at such time, and
shall enter into an amendment to this Agreement to reflect such alternate rate
of interest and such other related changes to this Agreement as may be
applicable. Notwithstanding anything to the contrary in Section 14.1 of this
Agreement, such amendment shall become effective without any further action or
consent of any other party to this Agreement so long as the Agent shall not have
received, within five (5) Business Days of the date notice of the Replacement
Rate is provided to the Purchasers, a written notice from the Required
Purchasers stating that such Required Purchasers object to such amendment. Until
the Replacement Rate is determined (but, in the case of the circumstances
described in clause (ii) of the first sentence of this Section 4.5(b), only to
the extent the LIBO Rate for such Rate Tranche Period is not available or
published at such time on a current basis), (x) any request for conversion of
the Discount Rate with respect to any Capital to the LIBO Rate, or continuation
of the Discount Rate of any Capital at the LIBO Rate, shall be ineffective and
the Alternate Base Rate shall automatically apply for any Capital accruing at
the LIBO Rate, and (y) any selection by the Seller of the LIBO Rate shall
automatically be deemed to be a selection of the Alternate Base Rate.
Notwithstanding anything else herein, any definition of the Replacement Rate
shall provide that in no event shall such Replacement Rate be less than zero for
the purposes of this Agreement. To the extent the Replacement Rate is approved
by the Agent in connection with this clause, the Replacement Rate shall be
applied in a manner consistent with market practice; provided, that, in each
case, to the extent such market practice is not administratively feasible for
the Agent, the Replacement Rate shall be applied as otherwise reasonably
determined by the Agent (it being understood that any such modification by the
Agent shall not require the consent of, or consultation with, any of the
Purchasers).

Section 4.6    Extension of Scheduled Termination Date.

(a)    Seller may request one or more 364-day extensions of the Scheduled
Termination Date then in effect by giving written notice of such request to
Agent (each such notice, an “Extension Notice”) at least 60 days prior to the
Scheduled Termination Date then in effect. After Agent’s receipt of any
Extension Notice, Agent shall promptly notify each Purchaser Agent of such
Extension Notice. After Agent’s and each Purchaser Agent’s receipt of any
Extension Notice, each Purchaser Agent shall promptly notify the Financial

 

11



--------------------------------------------------------------------------------

RECEIVABLES PURCHASE AGREEMENT

 

Institutions in such Purchaser Agent’s Purchaser Group of such Extension Notice.
Each Financial Institution may, in its sole discretion, by a revocable notice (a
“Consent Notice”) given to Agent and, if applicable, the Purchaser Agent in such
Financial Institution’s Purchaser Group on or prior to the 30th day prior to the
Scheduled Termination Date then in effect (such period from the date of the
Extension Notice to such 30th day being referred to herein as the “Consent
Period”), consent to such extension of such Scheduled Termination Date;
provided, however, that, except as provided in Section 4.6(b), such extension
shall not be effective with respect to any of the Financial Institutions if any
one or more Financial Institutions: (i) notifies Agent and, if applicable, the
Purchaser Agent in such Financial Institution’s Purchaser Group during the
Consent Period that such Financial Institution either does not wish to consent
to such extension or wishes to revoke its prior Consent Notice or (ii) fails to
respond to Agent and, if applicable, the Purchaser Agent in such Financial
Institution’s Purchaser Group within the Consent Period (each Financial
Institution or its related Conduit, as the case may be, that does not wish to
consent to such extension or wishes to revoke its prior Consent Notice of fails
to respond to Agent and, if applicable, such Purchaser Agent within the Consent
Period is herein referred to as a “Non-Renewing Financial Institution”). If none
of the events described in the foregoing clauses (i) or (ii) occurs during the
Consent Period and all Consent Notices have been received, then, the Scheduled
Termination Date shall be irrevocably extended until the date that is 364 days
after the Scheduled Termination Date then in effect. Agent shall promptly notify
Seller of any Consent Notice or other notice received by Agent pursuant to this
Section 4.6(a).

(b)    Upon receipt of notice from Agent or, if applicable, a Purchaser Agent,
pursuant to Section 4.6(a) of any Non-Renewing Financial Institution or that the
Scheduled Termination Date has not been extended, one or more of the Financial
Institutions (including any Non-Renewing Financial Institution) may proffer to
Agent, the Conduit in such Non-Renewing Financial Institution’s Purchaser Group
and, if applicable, the Purchaser Agent in such Non-Renewing Financial
Institution’s Purchaser Group the names of one or more institutions meeting the
criteria set forth in Section 12.1(b)(i) that are willing to accept assignments
of and assume the rights and obligations under this Agreement and the other
applicable Transaction Documents of the Non-Renewing Financial Institution.
Provided the proffered name(s) are acceptable to Agent, the Conduit in such
Non-Renewing Financial Institution’s Purchaser Group and, if applicable, the
Purchaser Agent in such Non-Renewing Financial Institution’s Purchaser Group,
Agent shall notify each Purchaser Agent and the remaining Financial Institutions
in MUFG’s Purchaser Group of such fact and each Purchaser Agent shall notify the
remaining Financial Institutions in such Purchaser Agent’s Purchaser Group of
such fact, and the then existing Scheduled Termination Date shall be extended
for an additional 364 days upon satisfaction of the conditions for an assignment
in accordance with Section 12.1, and the Commitment of each Non-Renewing
Financial Institution shall be reduced to zero. If the rights and obligations
under this Agreement and the other applicable Transaction Documents of each
Non-Renewing Financial Institution are not assigned as contemplated by this
Section 4.6(b) (each such Non-Renewing Financial Institution or its related
Conduit, as the case may be, whose rights and obligations under this Agreement
and the other applicable Transaction Documents are not so assigned is herein
referred to as a “Terminating Financial Institution”) and at least one Financial
Institution is not a Non-Renewing Financial Institution, the then existing
Scheduled Termination Date shall be extended for an additional 364 days;
provided, however, that (i) the Purchase Limit shall be reduced on the
Termination Date applicable to each Terminating Financial Institution by an
aggregate amount equal to the Terminating Commitment

 

12



--------------------------------------------------------------------------------

RECEIVABLES PURCHASE AGREEMENT

 

Availability as of such date of each Terminating Financial Institution and shall
thereafter continue to be reduced by amounts equal to any reduction in the
Capital of any Terminating Financial Institution (after application of
Collections pursuant to Sections 2.2 and 2.3), (ii) the Conduit Purchase Limit
of each Conduit shall be reduced by the aggregate amount of the Terminating
Commitment Amount of each Terminating Financial Institution in such Conduit’s
Purchaser Group and (iii) the Commitment of each Terminating Financial
Institution shall be reduced to zero on the Termination Date applicable to such
Terminating Financial Institution. Upon reduction to zero of the Capital of a
Terminating Financial Institution (after application of Collections thereto
pursuant to Section 2.2 and 2.3), all rights and obligations of such Terminating
Financial Institution hereunder shall be terminated and such Terminating
Financial Institution shall no longer be a “Financial Institution”; provided,
however, that the provisions of Article X shall continue in effect for its
benefit with respect to the Capital held by such Terminating Financial
Institution prior to its termination as a Financial Institution. For the
avoidance of doubt, each reference to a Financial Institution in the context of
a Terminating Financial Institution shall be deemed to refer to the related
Conduit if such Conduit continues to have Capital outstanding as a Terminating
Financial Institution.

(c)    Any requested extension of the Scheduled Termination Date may be approved
or disapproved by a Financial Institution in its sole discretion. In the event
that the Commitments are not extended in accordance with the provisions of this
Section 4.6, the Commitment of each Financial Institution shall be reduced to
zero on the Scheduled Termination Date. Upon reduction to zero of the Commitment
of a Financial Institution and upon reduction to zero of the Capital of such
Financial Institution, all rights and obligations of such Financial Institution
hereunder shall be terminated and such Financial Institution shall no longer be
a “Financial Institution”; provided, however, that the provisions of Article X
shall continue in effect for its benefit with respect to the Capital held by
such Financial Institution prior to its termination as a Financial Institution.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

Section 5.1    Representations and Warranties of the Seller Parties. Each Seller
Party hereby represents and warrants to Agent, the Purchaser Agents and the
Purchasers, as to itself, as of the date hereof and as of the date of each
Purchase that:

(a)    Existence and Power. Such Seller Party is a corporation or limited
liability company, as applicable, duly organized, validly existing and in good
standing under the laws of its state of organization. Such Seller Party is duly
qualified to do business and is in good standing as a foreign entity, and has
and holds all power, corporate or otherwise, and all governmental licenses,
authorizations, consents and approvals required to carry on its business in each
jurisdiction in which its business is conducted, except where the failure to be
so qualified or to have and hold such governmental licenses, authorization,
consents and approvals could not reasonably be expected to have a Material
Adverse Effect.

(b)    Power and Authority; Due Authorization, Execution and Delivery. The
execution and delivery by such Seller Party of this Agreement and each other
Transaction

 

13



--------------------------------------------------------------------------------

RECEIVABLES PURCHASE AGREEMENT

 

Document to which it is a party, and the performance of its obligations
hereunder and thereunder and, in the case of Seller, Seller’s use of the
proceeds of Purchases made hereunder, are within its powers and authority,
corporate or otherwise, and have been duly authorized by all necessary action,
corporate or otherwise, on its part. This Agreement and each other Transaction
Document to which such Seller Party is a party has been duly executed and
delivered by such Seller Party.

(c)    No Conflict. The execution and delivery by such Seller Party of this
Agreement and each other Transaction Document to which it is a party, and the
performance of its obligations hereunder and thereunder do not contravene or
violate (i) its certificate or articles of incorporation or organization,
by-laws or limited liability company agreement (or equivalent governing
documents), (ii) any law, rule or regulation applicable to it, (iii) any
restrictions under any agreement, contract or instrument to which it is a party
or by which it or any of its property is bound, or (iv) any order, writ,
judgment, award, injunction or decree binding on or affecting it or its
property, and do not result in the creation or imposition of any Adverse Claim
on assets of such Seller Party or its Subsidiaries (except as created
hereunder); and no transaction contemplated hereby requires compliance with any
bulk sales act or similar law.

(d)    Governmental Authorization. Other than the filing of the financing
statements required hereunder, no authorization or approval or other action by,
and no notice to or filing with, any governmental authority or regulatory body
is required for the due execution and delivery by such Seller Party of this
Agreement and each other Transaction Document to which it is a party and the
performance of its obligations hereunder and thereunder.

(e)    Actions, Suits. There are no actions, suits or proceedings pending, or to
the best of such Seller Party’s knowledge, threatened, against or affecting such
Seller Party, or any of its properties, in or before any court, arbitrator or
other body, that could reasonably be expected to have a Material Adverse Effect.
Such Seller Party is not in default with respect to any order of any court,
arbitrator or governmental body.

(f)    Binding Effect. This Agreement and each other Transaction Document to
which such Seller Party is a party constitute the legal, valid and binding
obligations of such Seller Party enforceable against such Seller Party in
accordance with their respective terms, except as such enforcement may be
limited by applicable bankruptcy, insolvency, reorganization or other similar
laws relating to or limiting creditors’ rights generally and by general
principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law).

(g)    Accuracy of Information. All information heretofore furnished by such
Seller Party or any of its Affiliates to Agent, the Purchaser Agents or the
Purchasers for purposes of or in connection with this Agreement, any of the
other Transaction Documents or any transaction contemplated hereby or thereby
is, and all such information hereafter furnished by such Seller Party or any of
its Affiliates to Agent, the Purchaser Agents or the Purchasers will be, true
and accurate in every material respect on the date such information is stated or
certified and does not and will not contain any material misstatement of fact or
omit to state a material fact or any fact necessary to make the statements
contained therein not materially misleading.

 

14



--------------------------------------------------------------------------------

RECEIVABLES PURCHASE AGREEMENT

 

(h)    Use of Proceeds. No proceeds of any Purchase hereunder will be used
(i) for a purpose that violates, or would be inconsistent with, Regulation T, U
or X promulgated by the Board of Governors of the Federal Reserve System from
time to time or (ii) to acquire any security in any transaction which is subject
to Section 12, 13 or 14 of the Securities Exchange Act of 1934, as amended.

(i)    Good Title. Immediately prior to each Purchase hereunder, Seller shall be
the legal and beneficial owner of the Receivables and Related Security with
respect thereto, free and clear of any Adverse Claim, except as created by the
Transaction Documents. There have been duly filed all financing statements or
other similar instruments or documents necessary under the UCC (or any
comparable law) of all appropriate jurisdictions to perfect Seller’s ownership
interest in each Receivable, its Collections and the Related Security.

(j)    Perfection. This Agreement, together with the filing of the financing
statements contemplated hereby, is effective to, and shall, upon each Purchase
hereunder, transfer to Agent for the benefit of the Purchasers (and Agent for
the benefit of the Purchasers shall acquire from Seller) a valid and perfected
ownership of or first priority perfected security interest in each Receivable
existing or hereafter arising and in the Related Security and Collections with
respect thereto, free and clear of any Adverse Claim, except as created by the
Transaction Documents. There have been duly filed all financing statements or
other similar instruments or documents necessary under the UCC (or any
comparable law) of all appropriate jurisdictions to perfect Agent’s (on behalf
of the Purchasers) ownership or security interest in the Receivables, the
Related Security and the Collections.

(k)    Jurisdiction of Organization; Places of Business and Locations of
Records. The principal places of business, jurisdiction of organization and
chief executive office of such Seller Party and the offices where it keeps all
of its Records are located at the address(es) listed on Exhibit III or such
other locations of which Agent and each Purchaser Agent have been notified in
accordance with Section 7.2(a) in jurisdictions where all action required by
Section 7.1(h) and/or Section 14.4(a) has been taken and completed. Such Seller
party’s organizational number assigned to it by its jurisdiction of organization
and such Seller Party’s Federal Employer Identification Number are correctly set
forth on Exhibit III. Except as set forth on Exhibit III, such Seller Party has
not, within a period of one year prior to the date hereof, (i) changed the
location of its principal place of business or chief executive office or its
organizational structure, (ii) changed its legal name, (iii) become a “new
debtor” (as defined in Section 9-102(a)(56) of the UCC in effect in the State of
Minnesota) or (iv) changed its jurisdiction of organization. Seller is a
Minnesota limited liability company and is a “registered organization” (within
the meaning of Section 9-102 of the UCC in effect in the State of Minnesota).

(l)    Collections. The conditions and requirements set forth in Section 7.1(j)
and Section 8.2 have at all times been satisfied and duly performed. The names
and addresses of all Collection Banks, together with the account numbers of the
Collection Accounts at each Collection Bank and the post office box number of
each Lock-Box are listed on Exhibit IV or have been provided to Agent and each
Purchaser Agent in a written notice that complies with Section 7.2(b). Seller
has not granted any Person, other than Agent as contemplated by this Agreement,
dominion and control or “control” (within the meaning of Section 9-104 of the
UCC

 

15



--------------------------------------------------------------------------------

RECEIVABLES PURCHASE AGREEMENT

 

of all applicable jurisdictions) of any Lock-Box or Collection Account, or the
right to take dominion and control or “control” (within the meaning of
Section 9-104 of the UCC of all applicable jurisdictions) of any such Lock-Box
or Collection Account at a future time or upon the occurrence of a future event.
Each Seller Party has taken all steps necessary to ensure that Agent has
“control” (within the meaning of Section 9-104 of the UCC of all applicable
jurisdictions) over all Collection Accounts. No funds other than the proceeds of
Receivables are deposited to the Collection Accounts.

(m)    Material Adverse Effect. (i) The initial Servicer represents and warrants
that since April 28, 2018, no event has occurred that would have a material
adverse effect on the financial condition or operations of the initial Servicer
and its Subsidiaries or the ability of the initial Servicer to perform its
obligations under this Agreement, and (ii) Seller represents and warrants that
since the Closing Date, no event has occurred that would have a material adverse
effect on (A) the financial condition or operations of Seller, (B) the ability
of Seller to perform its obligations under the Transaction Documents, or (C) the
collectibility of the Receivables generally or any material portion of the
Receivables.

(n)    Names. In the past five (5) years, Seller has not used any corporate or
other names, trade names or assumed names other than the name in which it has
executed this Agreement.

(o)    Ownership of Seller. PDSI owns, directly or indirectly, 100% of the
issued and outstanding membership units of Seller, free and clear of any Adverse
Claim. Such membership units are validly issued, fully paid and nonassessable,
and there are no options, warrants or other rights to acquire securities of
Seller.

(p)    Not an Investment Company. Such Seller Party is not and, after giving
effect to the transactions contemplated hereby, will not be required to be
registered as, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended (the “Investment Company Act”), or any successor
statute. Seller is not a “covered fund” under Section 13 of the U.S. Bank
Holding Company Act of 1956, as amended, and the applicable rules and
regulations thereunder (the “Volcker Rule”). In determining that Seller is not a
“covered fund” under the Volcker Rule, Seller is entitled to rely on the
exemption from the definition of “investment company” set forth in
Section 3(c)(5)(A) or (B) of the Investment Company Act and may also rely on
other exemptions under the Investment Company Act.

(q)    Compliance with Law. Such Seller Party has complied in all respects with
all applicable laws, rules, regulations, orders, writs, judgments, injunctions,
decrees or awards to which it may be subject, except where the failure to so
comply could not reasonably be expected to have a Material Adverse Effect. Each
Receivable, together with the Contract related thereto, does not contravene any
laws, rules or regulations applicable thereto (including, without limitation,
laws, rules and regulations relating to truth in lending, fair credit billing,
fair credit reporting, equal credit opportunity, fair debt collection practices
and privacy), and no part of such Contract is in violation of any such law, rule
or regulation.

(r)    Compliance with Credit and Collection Policy. Such Seller Party has
complied in all material respects with the Credit and Collection Policy with
regard to each

 

16



--------------------------------------------------------------------------------

RECEIVABLES PURCHASE AGREEMENT

 

Receivable and the related Contract, and has not made any material change to
such Credit and Collection Policy, except such material change as to which Agent
and each Purchaser Agent have been notified in accordance with
Section 7.1(a)(vii) and receipt Agent’s and each Purchaser Agent’s consent to
the extent referenced therein.

(s)    Payments to Originators. With respect to each Receivable transferred to
Seller under the Receivables Sale Agreement, Seller has given reasonably
equivalent value to the applicable Originator in consideration therefor and such
transfer was not made for or on account of an antecedent debt. No transfer by
any Originator of any Receivable under the Receivables Sale Agreement is or may
be voidable under any section of the Federal Bankruptcy Code.

(t)    Enforceability of Contracts. Each Contract with respect to each
Receivable is effective to create, and has created, a legal, valid and binding
obligation of the related Obligor to pay the Outstanding Balance of the
Receivable created thereunder and any accrued interest thereon, enforceable
against the Obligor in accordance with its terms, except as such enforcement may
be limited by applicable bankruptcy, insolvency, reorganization or other similar
laws relating to or limiting creditors’ rights generally and by general
principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law).

(u)    Eligible Receivables. Each Receivable included in the Net Portfolio
Balance as an Eligible Receivable was an Eligible Receivable on the date of its
purchase by Seller under the Receivables Sale Agreement.

(v)    Net Portfolio Balance. Seller has determined that, immediately after
giving effect to each Purchase hereunder (including the initial Purchase on the
date hereof), the Net Portfolio Balance equals or exceeds the sum of (i) the
Aggregate Capital, plus (ii) the Required Reserves, in each case, at such time.

(w)    Accounting. The manner in which such Seller Party accounts for the
transactions contemplated by this Agreement and the Receivables Sale Agreement
does not jeopardize the true sale analysis.

(x)    [Reserved].

(y)    [Reserved].

(z)    Anti-Terrorism Laws. Neither such Seller Party nor any director, officer,
employee, agent or Affiliate of such Seller Party (i) is an “enemy” or an “ally
of the enemy” within the meaning of Section 2 of the Trading with the Enemy Act
of the United States (50 U.S.C. App. §§ 1 et seq.), (ii) is in violation of
(A) any of the laws, regulations and executive orders administered by the U.S.
Department of Treasury’s Office of Foreign Assets Control, including the
International Emergency Economic Powers Act (50 U.S.C. §§ 1701-1705), the
Trading with the Enemy Act (50 U.S.C. App. §§ 1-44), and the Office of Foreign
Assets Control, Department of the Treasury regulations (31 C.F.R. Parts 500 et
seq.), or (B) the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law
October 26, 2001)) (collectively, the “Anti-Terrorism Laws”) or (iii) is a
Sanctioned Person. No part of the proceeds of any Purchase will be unlawfully
used directly or, to the actual knowledge of the Authorized Officers of such
Seller

 

17



--------------------------------------------------------------------------------

RECEIVABLES PURCHASE AGREEMENT

 

Party, indirectly (i) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws, (ii) to fund any operations
in, finance any investments or activities in or make any payments to, a
Sanctioned Person or a Sanctioned Country, or (iii) in any other manner that
will result in any violation by such Seller Party or, to the actual knowledge of
the Authorized Officers of such Seller Party, by any other Person (including any
Indemnified Party) of any Anti-Terrorism Laws or any Anti-Corruption Laws.

(aa)    Anti-Corruption Laws and Sanctions. Such Seller Party has implemented
and will maintain in effect and enforce policies designed in good faith and in a
commercially reasonable manner to promote and achieve compliance, by the
Originators, such Seller Party, its Subsidiaries and their directors, officers,
employees and agents with the Foreign Corrupt Practices Act of 1977, as and when
applicable to such parties. Such Seller Party will use good faith efforts to
implement and maintain in effect and enforce policies and procedures designed in
good faith and in a commercially reasonable manner to promote and achieve
compliance, by the Originators, such Seller Party, its Subsidiaries and their
directors, officers, employees and agents with applicable Anti-Corruption Laws
and Sanctions.

ARTICLE VI

CONDITIONS OF PURCHASES

Section 6.1    Conditions Precedent to Initial Purchase. The initial Purchase
under this Agreement is subject to the conditions precedent that (a) Agent and
each Purchaser Agent shall have received on or before the date of such Purchase
those documents listed on Schedule B, (b) Agent, each Purchaser Agent and each
Purchaser shall have received all fees and expenses required to be paid on or
prior to such date pursuant to the terms of this Agreement and/or any Fee
Letter, (c) Seller shall have marked its books and records with a legend
satisfactory to Agent identifying Agent’s interest therein, (d) Agent and each
Purchaser Agent shall have completed to its satisfaction a due diligence review
of each Originator’s and Seller’s billing, collection and reporting systems and
other items related to the Receivables and (e) each of the Purchasers shall have
received the approval of its credit committee of the transactions contemplated
hereby.

Section 6.2    Conditions Precedent to All Purchases. Each Incremental Purchase
(including the initial Incremental Purchase) and Reinvestment shall be subject
to the further conditions precedent that:

(a)    in the case of each Incremental Purchase, Servicer shall have delivered
to Agent and each Purchaser Agent on or prior to the date of such Incremental
Purchase, in form and substance satisfactory to Agent and each Purchaser Agent,
all Monthly Reports as and when due under Section 8.5;

(b)    in the case of each Incremental Purchase, Agent and each Purchaser Agent
shall have received a duly executed Purchase Notice and such other approvals,
opinions or documents as Agent or any Purchaser Agent may reasonably request;

 

18



--------------------------------------------------------------------------------

RECEIVABLES PURCHASE AGREEMENT

 

(c)    in the case of each Reinvestment, after giving effect to such
Reinvestment, the Servicer shall be holding in trust for the benefit of the
Purchasers an amount of Collections sufficient to pay the sum of (i) all accrued
and unpaid Servicing Fees, CP Costs, Financial Institution Yield, Broken Funding
Costs and all other unpaid fees under any Fee Letter, in each case, through the
date of such Reinvestment, (ii) the amount by which the Aggregate Capital
exceeds the result of (x) the Net Portfolio Balance, minus (y) the Required
Reserve and (iii) the amount of all other accrued and unpaid Obligations through
the date of such Reinvestment; and

(d)    on the date of such Incremental Purchase or Reinvestment, the following
statements shall be true (and acceptance of the proceeds of such Purchase shall
be deemed a representation and warranty by Seller that such statements are then
true):

(i)    the representations and warranties set forth in Section 5.1 are true and
correct on and as of the date of such Purchase as though made on and as of such
date;

(ii)    no event has occurred and is continuing, or would result from such
Purchase, that will constitute an Amortization Event, and no event has occurred
and is continuing, or would result from such Purchase, that would constitute a
Potential Amortization Event;

(iii)    the Aggregate Capital does not exceed the Purchase Limit and the Net
Portfolio Balance equals or exceeds the sum of (i) the Aggregate Capital, plus
(ii) the Required Reserves, in each case, both immediately before and after
giving effect to such Purchase; and

(iv)    the Facility Termination Date shall not have occurred.

ARTICLE VII

COVENANTS

Section 7.1    Affirmative Covenants of The Seller Parties. Until the date on
which the Aggregate Unpaids have been indefeasibly paid in full and this
Agreement terminates in accordance with its terms, each Seller Party hereby
covenants, as to itself, as set forth below:

(a)    Financial Reporting. Such Seller Party will maintain, for itself and each
of its Subsidiaries, a system of accounting established and administered in
accordance with GAAP, and furnish or cause to be furnished to Agent and each
Purchaser Agent:

(i)    Annual Reporting. Within 90 days after the close of each of its
respective fiscal years, (x) audited, unqualified consolidated financial
statements (which shall include balance sheets, statements of income and
retained earnings and a statement of cash flows) for PDCo and its consolidated
Subsidiaries for such fiscal year certified in a manner acceptable to Agent by
independent public accountants acceptable to Agent and (y) unaudited balance
sheets of Seller as at the close of such fiscal year and statements of income
and retained earnings and a statement of cash flows for Seller for

 

19



--------------------------------------------------------------------------------

RECEIVABLES PURCHASE AGREEMENT

 

such fiscal year, all certified by its chief financial officer. Delivery within
the time period specified above of PDCo’s annual report on Form 10-K for such
fiscal year (together with PDCo’s annual report to shareholders, if any,
prepared pursuant to Rule 14a-3 under the Securities Exchange Act of 1934, as
amended) prepared in accordance with the requirements therefor and filed with
the Securities and Exchange Commission shall be deemed to satisfy the
requirements of clause (x) of this Section 7.1(a)(i), provided that the report
of the independent public accountants contained therein is acceptable to Agent.

(ii)    Quarterly Reporting. Within 45 days after the close of the first three
(3) quarterly periods of each of its respective fiscal years, unaudited balance
sheets of PDCo as at the close of each such period and statements of income and
retained earnings and a statement of cash flows for PDCo for the period from the
beginning of such fiscal year to the end of such quarter, all certified by its
chief financial officer. Delivery within the time period specified above of
copies of PDCo’s quarterly report Form 10-Q for such fiscal quarter prepared in
accordance with the requirements therefor and filed with the Securities and
Exchange Commission shall be deemed to satisfy the foregoing requirements of
this Section 7.1(a)(ii).

(iii)    Compliance Certificate. Together with the financial statements required
hereunder, a compliance certificate in substantially the form of Exhibit V
signed by such Seller Party’s Authorized Officer and dated the date of such
annual financial statement or such quarterly financial statement, as the case
may be.

(iv)    Shareholders Statements and Reports. Promptly upon the furnishing
thereof to the shareholders of such Seller Party copies of all financial
statements, reports and proxy statements so furnished.

(v)    S.E.C. Filings. Promptly upon the filing thereof, copies of all
registration statements and annual, quarterly, monthly or other regular reports
which PDCo, any Originator or any of their respective Subsidiaries files with
the Securities and Exchange Commission.

(vi)    Copies of Notices. Promptly upon its receipt of any notice, request for
consent, financial statements, certification, report or other communication
under or in connection with any Transaction Document from any Person other than
Agent, any Purchaser Agent (so long as Agent is copied on such communication) or
any Purchaser (so long as each other Purchaser is copied on such communication),
copies of the same.

(vii)    Change in Credit and Collection Policy. At least thirty (30) days prior
to the effectiveness of any material change in or material amendment to the
Credit and Collection Policy, a copy of the Credit and Collection Policy then in
effect and a notice (A) indicating such change or amendment, and (B) if such
proposed change or amendment would be reasonably likely to adversely affect the
collectibility of the Receivables or decrease the credit quality of any newly
created Receivables, requesting Agent’s and each Purchaser Agent’s consent
thereto.

 

20



--------------------------------------------------------------------------------

RECEIVABLES PURCHASE AGREEMENT

 

(viii)    Notices under Receivables Sale Agreement. Promptly upon its receipt of
any notice received or delivered pursuant to any provision of the Receivables
Sale Agreement, copies of the same.

(ix)    Other Information. Promptly, from time to time, such other information,
documents, records or reports relating to the Receivables or the condition or
operations, financial or otherwise, of such Seller Party as Agent or any
Purchaser Agent may from time to time reasonably request in order to protect the
interests of Agent and the Purchasers under or as contemplated by this
Agreement.

(b)    Notices. Such Seller Party will notify Agent and each Purchaser Agent in
writing of any of the following promptly upon learning of the occurrence
thereof, describing the same and, if applicable, the steps being taken with
respect thereto:

(i)    Amortization Events or Potential Amortization Events. The occurrence of
each Amortization Event and each Potential Amortization Event, by a statement of
an Authorized Officer of such Seller Party.

(ii)    Judgment and Proceedings. (1) The entry of any judgment or decree
against Servicer or any of its respective Subsidiaries if the aggregate amount
of all judgments and decrees then outstanding against Servicer and its
Subsidiaries exceeds $1,000,000, (2) the institution of any litigation,
arbitration proceeding or governmental proceeding against Servicer that could,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect and (3) the entry of any judgment or decree or the institution of
any litigation, arbitration proceeding or governmental proceeding against
Seller.

(iii)    Material Adverse Effect. The occurrence of any event or condition that
has had, or could reasonably be expected to have, a Material Adverse Effect.

(iv)    Termination Date. The occurrence of the “Purchase Termination Date” or
any “Purchase Termination Event” under and as defined in the Receivables Sale
Agreement.

(v)    Defaults Under Other Agreements. The occurrence of a material default or
an event of default under any other financing arrangement pursuant to which such
Seller Party is a debtor or an obligor which has a principal amount of
$5,000,000 or more in the aggregate.

(vi)    [Reserved].

(vii)    Appointment of Independent Governor. The decision to appoint a new
governor of Seller as the “Independent Governor” for purposes of this Agreement,
such notice to be issued not less than ten (10) days prior to the effective date
of such appointment and to certify that the designated Person satisfies the
criteria set forth in the definition herein of “Independent Governor.”

 

21



--------------------------------------------------------------------------------

RECEIVABLES PURCHASE AGREEMENT

 

(c)    Compliance with Laws and Preservation of Existence. Such Seller Party
will comply in all respects with all applicable laws, rules, regulations,
orders, writs, judgments, injunctions, decrees or awards to which it may be
subject, except where the failure to so comply could not reasonably be expected
to have a Material Adverse Effect. Such Seller Party will preserve and maintain
its legal existence, rights, franchises and privileges in the jurisdiction of
its organization, and qualify and remain qualified in good standing as a foreign
entity in each jurisdiction where its business is conducted, except where the
failure to so preserve and maintain any such rights, franchises or privileges or
to so qualify could not reasonably be expected to have a Material Adverse
Effect.

(d)    Audits. Such Seller Party will furnish to Agent and each Purchaser Agent
from time to time such information with respect to it and the Receivables as
Agent or any Purchaser Agent may reasonably request. Such Seller Party will,
from time to time during regular business hours as requested by Agent or any
Purchaser Agent upon reasonable notice and at the sole cost of such Seller
Party, permit Agent or any Purchaser Agent or any of their respective agents or
representatives, (i) to examine and make copies of and abstracts from all
Records in the possession or under the control of such Person relating to the
Receivables and the Related Security, including, without limitation, the related
Contracts, and (ii) to visit the offices and properties of such Person for the
purpose of examining such materials described in clause (i) above, and to
discuss matters relating to such Person’s financial condition or the Receivables
and the Related Security or any Person’s performance under any of the
Transaction Documents or any Person’s performance under the Contracts and, in
each case, with any of the officers or employees of Seller or Servicer having
knowledge of such matters. Without limiting the foregoing, such Seller Party
will, annually and prior to any Financial Institution renewing its Commitment
hereunder, during regular business hours as requested by Agent or any Purchaser
Agent upon reasonable notice and at the sole cost of such Seller Party, permit
Agent or any Purchaser Agent or any of their respective agents or
representatives, to conduct a follow-up audit.

(e)    Keeping and Marking of Records and Books.

(i)    Servicer will maintain and implement administrative and operating
procedures (including, without limitation, an ability to recreate records
evidencing Receivables in the event of the destruction of the originals
thereof), and keep and maintain all documents, books, records and other
information reasonably necessary or advisable for the collection of all
Receivables (including, without limitation, records adequate to permit the
immediate identification of each new Receivable and all Collections of and
adjustments to each existing Receivable) and the identification and segregation
of Excluded Receivables. Servicer will give Agent notice of any material change
in the administrative and operating procedures referred to in the previous
sentence.

(ii)    Such Seller Party (A) has on or prior to the Closing Date, marked its
master data processing records and other books and records relating to the Asset
Portfolio with a legend, acceptable to Agent, describing the Asset Portfolio and
(B) will, upon the request of Agent (x) mark each Contract with a legend
describing the Asset Portfolio and (y) deliver to Agent all Contracts
(including, without limitation, all multiple originals of any such Contract)
relating to the Receivables.

 

22



--------------------------------------------------------------------------------

RECEIVABLES PURCHASE AGREEMENT

 

(f)    Compliance with Contracts and Credit and Collection Policy. Such Seller
Party will timely and fully (i) perform and comply with all provisions,
covenants and other promises required to be observed by it under the Contracts
related to the Receivables, and (ii) comply in all respects with the Credit and
Collection Policy in regard to each Receivable and the related Contract.

(g)    Performance and Enforcement of Receivables Sale Agreement. Seller will,
and will require each Originator to, perform each of their respective
obligations and undertakings under and pursuant to the Receivables Sale
Agreement, will purchase Receivables thereunder in strict compliance with the
terms thereof and will vigorously enforce the rights and remedies accorded to
Seller under the Receivables Sale Agreement. Seller will take all actions to
perfect and enforce its rights and interests (and the rights and interests of
Agent and the Purchasers as assignees of Seller) under the Receivables Sale
Agreement as Agent may from time to time reasonably request, including, without
limitation, making claims to which it may be entitled under any indemnity,
reimbursement or similar provision contained in the Receivables Sale Agreement.

(h)    Ownership. Seller will take all necessary action to (i) vest legal and
equitable title to the Receivables, the Related Security and the Collections
purchased under the Receivables Sale Agreement irrevocably in Seller, free and
clear of any Adverse Claims other than Adverse Claims in favor of Agent and the
Purchasers (including, without limitation, the filing of all financing
statements or other similar instruments or documents necessary under the UCC (or
any comparable law) of all appropriate jurisdictions to perfect Seller’s
interest in such Receivables, Related Security and Collections and such other
action to perfect, protect or more fully evidence the interest of Seller therein
as Agent may reasonably request), and (ii) establish and maintain, in favor of
Agent, for the benefit of the Purchasers, a valid and perfected ownership
interest (and/or a valid and perfected first priority security interest) in all
Receivables, Related Security and Collections to the full extent contemplated
herein, free and clear of any Adverse Claims other than Adverse Claims in favor
of Agent for the benefit of the Purchasers (including, without limitation, the
filing of all financing statements or other similar instruments or documents
necessary under the UCC (or any comparable law) of all appropriate jurisdictions
to perfect Agent’s (for the benefit of the Purchasers) interest in such
Receivables, Related Security and Collections and such other action to perfect,
protect or more fully evidence the interest of Agent for the benefit of the
Purchasers as Agent may reasonably request).

(i)    Purchasers’ Reliance. Seller acknowledges that the Purchasers are
entering into the transactions contemplated by this Agreement in reliance upon
Seller’s identity as a legal entity that is separate from each Patterson Entity
and their respective Affiliates. Therefore, from and after the Closing Date,
Seller will take all reasonable steps, including, without limitation, all steps
that Agent, any Purchaser Agent or any Purchaser may from time to time
reasonably request, to maintain Seller’s identity as a separate legal entity and
to make it manifest to third parties that Seller is an entity with assets and
liabilities distinct from those of each Patterson Entity and any Affiliates
thereof and not just a division of any Patterson Entity. Without limiting the
generality of the foregoing and in addition to the other covenants set forth
herein, Seller will:

 

23



--------------------------------------------------------------------------------

RECEIVABLES PURCHASE AGREEMENT

 

(A)    conduct its own business in its own name and require that all full-time
employees of Seller, if any, identify themselves as such and not as employees of
any Patterson Entity (including, without limitation, by means of providing
appropriate employees with business or identification cards identifying such
employees as Seller’s employees);

(B)    compensate all employees, consultants and agents directly, from Seller’s
own funds, for services provided to Seller by such employees, consultants and
agents and, to the extent any employee, consultant or agent of Seller is also an
employee, consultant or agent of any Patterson Entity or any Affiliate thereof,
allocate the compensation of such employee, consultant or agent between Seller
and such Patterson Entity or such Affiliate, as applicable on a basis that
reflects the services rendered to Seller and such Patterson Entity or such
Affiliate, as applicable;

(C)    clearly identify its offices (by signage or otherwise) as its offices
and, if such office is located in the offices of any Patterson Entity or an
Affiliate thereof, Seller will lease such office at a fair market rent;

(D)    have a separate telephone number, which will be answered only in its name
and separate stationery, invoices and checks in its own name;

(E)    conduct all transactions with each Patterson Entity and Servicer and
their respective Affiliates strictly on an arm’s-length basis, allocate all
overhead expenses (including, without limitation, telephone and other utility
charges) for items shared between Seller and any Patterson Entity or any
Affiliate thereof on the basis of actual use to the extent practicable and, to
the extent such allocation is not practicable, on a basis reasonably related to
actual use;

(F)    at all times have a Board of Governors consisting of three members, at
least one member of which is an Independent Governor;

(G)    observe all limited liability company formalities as a distinct entity,
and ensure that all limited liability company actions relating to (1) the
selection, maintenance or replacement of the Independent Governor, (2) the
dissolution or liquidation of Seller or (3) the initiation of, participation in,
acquiescence in or consent to any bankruptcy, insolvency, reorganization or
similar proceeding involving Seller, are duly authorized by unanimous vote of
its Board of Governors (including the Independent Governor);

(H)    maintain Seller’s books and records separate from those of each Patterson
Entity and any Affiliate thereof and otherwise readily identifiable as its own
assets rather than assets of any Patterson Entity and any Affiliate thereof;

(I)    prepare its financial statements separately from those of each Patterson
Entity and insure that any consolidated financial statements of

 

24



--------------------------------------------------------------------------------

RECEIVABLES PURCHASE AGREEMENT

 

any Patterson Entity or any Affiliate thereof that include Seller, including any
that are filed with the Securities and Exchange Commission or any other
governmental agency have notes clearly stating that Seller is a separate legal
entity and that its assets will be available first and foremost to satisfy the
claims of the creditors of Seller;

(J)    except as herein specifically otherwise provided, maintain the funds or
other assets of Seller separate from, and not commingled with, those of any
Patterson Entity or any Affiliate thereof and only maintain bank accounts or
other depository accounts to which Seller alone (or Servicer in the performance
of its duties hereunder) is the account party and from which Seller alone (or
Servicer in the performance of its duties hereunder or Agent hereunder) has the
power to make withdrawals;

(K)    pay all of Seller’s operating expenses from Seller’s own assets (except
for certain payments by any Patterson Entity or other Persons pursuant to
allocation arrangements that comply with the requirements of this
Section 7.1(i));

(L)    operate its business and activities such that: it does not engage in any
business or activity of any kind, or enter into any transaction or indenture,
mortgage, instrument, agreement, contract, lease or other undertaking, other
than the transactions contemplated and authorized by this Agreement and the
Receivables Sale Agreement; and does not create, incur, guarantee, assume or
suffer to exist any Indebtedness or other liabilities, whether direct or
contingent, other than (1) as a result of the endorsement of negotiable
instruments for deposit or collection or similar transactions in the ordinary
course of business, (2) the incurrence of obligations under this Agreement,
(3) the incurrence of obligations, as expressly contemplated in the Receivables
Sale Agreement, to make payment to the Originators thereunder for the purchase
of Receivables from the Originators under the Receivables Sale Agreement, and
(4) the incurrence of operating expenses in the ordinary course of business of
the type otherwise contemplated by this Agreement;

(M)    maintain its articles of organization and bylaws in conformity with this
Agreement, such that (1) it does not amend, restate, supplement or otherwise
modify its articles of organization or bylaws in any respect that would impair
its ability to comply with the terms or provisions of any of the Transaction
Documents, including, without limitation, Section 7.1(i) of this Agreement; and
(2) its articles of organization and bylaws, at all times that this Agreement is
in effect, provides for not less than ten (10) days’ prior written notice to
Agent of the replacement or appointment of any governor that is to serve as an
Independent Governor for purposes of this Agreement and the condition precedent
to giving effect to such replacement or appointment that Seller certify that the
designated Person satisfied the criteria set forth in the definition herein of
“Independent Governor” and Agent’s written acknowledgement that in its
reasonable judgment the designated Person satisfies the criteria set forth in
the definition herein of “Independent Governor”;

 

25



--------------------------------------------------------------------------------

RECEIVABLES PURCHASE AGREEMENT

 

(N)    maintain the effectiveness of, and continue to perform under the
Receivables Sale Agreement, the Performance Undertaking and the other
Transaction Documents, such that it does not amend, restate, supplement, cancel,
terminate or otherwise modify the Receivables Sale Agreement, the Performance
Undertaking or any other Transaction Document, or give any consent, waiver,
directive or approval thereunder or waive any default, action, omission or
breach under the Receivables Sale Agreement, the Performance Undertaking, or any
other Transaction Document, or otherwise grant any indulgence thereunder,
without (in each case) the prior written consent of Agent and the Required
Purchasers;

(O)    maintain its legal separateness such that it does not merge or
consolidate with or into, or convey, transfer, lease or otherwise dispose of
(whether in one transaction or in a series of transactions, and except as
otherwise contemplated herein) all or substantially all of its assets (whether
now owned or hereafter acquired) to, or acquire all or substantially all of the
assets of, any Person, nor at any time create, have, acquire, maintain or hold
any interest in any Subsidiary;

(P)    maintain at all times the Required Capital Amount (as defined in the
Receivables Sale Agreement) and refrain from making any dividend, distribution,
redemption of membership units or payment of any subordinated Indebtedness or
other liabilities which would cause the Required Capital Amount to cease to be
so maintained; and

(Q)    take such other actions as are necessary on its part to ensure that the
facts and assumptions set forth in the opinion(s) issued by Briggs and Morgan,
P.A., as counsel for Seller, in connection with the Transaction Documents (as
such opinion(s) may be brought down or replaced from time to time), relating to
substantive consolidation issues, and in the certificates accompanying such
opinion, remain true and correct in all material respects at all times.

(j)    Collections. Such Seller Party will cause (1) all ACH Receipts to be
deposited immediately to a Collection Account and all proceeds from all
Lock-Boxes to be directly deposited by a Collection Bank into a Collection
Account and (2) each Lock-Box and Collection Account to be subject at all times
to a Collection Account Agreement that is in full force and effect. In the event
any payments relating to Receivables are remitted directly to any Seller Party
or any Affiliate of any Seller Party, such Seller Party will remit (or will
cause all such payments to be remitted) directly to a Collection Bank and
deposited into a Collection Account within one (1) Business Day following
receipt thereof, and, at all times prior to such remittance, such Seller Party
or Affiliate will itself hold or, if applicable, will cause such payments to be
held in trust for the exclusive benefit of Agent and the Purchasers. Seller will
maintain exclusive ownership, dominion and control (subject to the terms of this
Agreement) of each Lock-Box and Collection Account and shall not grant the right
to take dominion and control or establish “control” (within the meaning of
Section 9-104 of the UCC of all applicable jurisdictions) of any Lock-Box or
Collection Account at a future time or upon the occurrence of a future event to
any Person, except to Agent as contemplated by this Agreement. With respect to
each Collection Account, each Seller Party shall take all steps necessary to
ensure that Agent has “control” (within the meaning of Section 9-104 of the UCC
of all applicable jurisdictions) over each such Collection Account.

 

26



--------------------------------------------------------------------------------

RECEIVABLES PURCHASE AGREEMENT

 

(k)    Taxes. Such Seller Party will file all tax returns and reports required
by law to be filed by it and will promptly pay all taxes and governmental
charges at any time owing. Seller will pay when due any taxes payable in
connection with the Receivables, exclusive of taxes on or measured by income or
gross receipts of any Conduit, Agent or any Financial Institution.

(l)    Insurance. Seller will maintain in effect, or cause to be maintained in
effect, at Seller’s own expense, such casualty and liability insurance as Seller
shall deem appropriate in its good faith business judgment. Agent, for the
benefit of the Purchasers, shall be named as an additional insured with respect
to all such liability insurance maintained by Seller. Seller will pay or cause
to be paid, the premiums therefor and deliver to Agent evidence satisfactory to
Agent of such insurance coverage. Copies of each policy shall be furnished to
Agent and any Purchaser in certificated form upon Agent’s or such Purchaser’s
request. The foregoing requirements shall not be construed to negate, reduce or
modify, and are in addition to, Seller’s obligations hereunder.

(m)    Payments to Originators. With respect to any Receivable purchased by
Seller from any Originator, such sale shall be effected under, and in strict
compliance with the terms of, the Receivables Sale Agreement, including, without
limitation, the terms relating to the amount and timing of payments to be made
to such Originator in respect of the purchase price for such Receivable.

(n)    Federal Assignment of Claims Act; Etc. If requested by the Agent
following the occurrence of an Amortization Event, prepare and make any filings
under the Federal Assignment of Claims Act (or any other similar applicable law)
with respect to Government Receivables, that are necessary or desirable in order
for the Agent to enforce such Government Receivable against the Obligor thereof.

(o)    Product Return Estimate. Include in each Monthly Report delivered to
Agent and each Purchaser Agent, the Product Return Estimate for the then
outstanding Receivables as of the Cut-Off Date for the prior Fiscal Month,
including the specific amounts related to each applicable Obligor. The Product
Return Estimate shall be calculated by the Servicer, on behalf of the Seller, in
the ordinary course based on the Dilution then expected to occur with respect to
the then outstanding Receivables solely as a result of product returns and as
reasonably determined by the Servicer. Additionally, the Servicer shall deliver
such other information and reports reasonably requested by the Agent or any
Purchaser Agent with respect to the Product Return Estimate, including a
comparison of the Product Return Estimate to the actual Dilution with respect to
product returns, in form and substance reasonably satisfactory to the Agent.

Section 7.2    Negative Covenants of The Seller Parties. Until the date on which
the Aggregate Unpaids have been indefeasibly paid in full and this Agreement
terminates in accordance with its terms, each Seller Party hereby covenants, as
to itself, that:

 

27



--------------------------------------------------------------------------------

RECEIVABLES PURCHASE AGREEMENT

 

(a)    Name Change, Offices and Records. Such Seller Party will not change its
name, jurisdiction of organization, identity or organizational structure (within
the meaning of Sections 9-503 and/or 9-507 of the UCC of all applicable
jurisdictions) or relocate its chief executive office, principal place of
business or any office where Records are kept unless it shall have: (i) given
Agent and each Purchaser Agent at least forty-five (45) days’ prior written
notice thereof and (ii) delivered to Agent all financing statements,
instruments, opinions and other documents requested by Agent and each Purchaser
Agent in connection with such change or relocation; provided, however, that the
Seller shall not change its jurisdiction of organization without the prior
written consent of the Agent.

(b)    Change in Payment Instructions to Obligors. Except as may be required by
Agent pursuant to Section 8.2(b), such Seller Party will not add or terminate
any bank as a Collection Bank, or make any change in the instructions to
Obligors regarding payments to be made to any Lock-Box or Collection Account,
unless Agent and each Purchaser Agent shall have received, at least ten
(10) days before the proposed effective date therefor, (i) written notice of
such addition, termination or change and (ii) with respect to the addition of a
Collection Bank or a Collection Account or Lock-Box, an executed Collection
Account Agreement with respect to the new Collection Account or Lock-Box;
provided, however, that Servicer may make changes in instructions to Obligors
regarding payments if such new instructions require such Obligor to make
payments to another existing Collection Account.

(c)    Modifications to Contracts and Credit and Collection Policy. Such Seller
Party will not make any change to the Credit and Collection Policy that could
adversely affect the collectability of the Receivables or decrease the credit
quality of any newly created Receivables. Except as provided in Section 8.2(d),
Servicer will not extend, amend or otherwise modify the terms of any Receivable
or any Contract related thereto other than in accordance with the Credit and
Collection Policy.

(d)    Sales, Liens. Seller will not sell, assign (by operation of law or
otherwise) or otherwise dispose of, or grant any option with respect to, or
create or suffer to exist any Adverse Claim upon (including, without limitation,
the filing of any financing statement) or with respect to, any Receivable,
Related Security or Collections, or upon or with respect to any Contract under
which any Receivable arises, or any Lock-Box or Collection Account, or assign
any right to receive income with respect thereto (other than, in each case, the
creation of the interests therein in favor of Agent and the Purchasers provided
for herein), and Seller will defend the right, title and interest of Agent and
the Purchasers in, to and under any of the foregoing property, against all
claims of third parties claiming through or under Seller or any Originator.
Seller will not create or suffer to exist any mortgage, pledge, security
interest, encumbrance, lien, charge or other similar arrangement on any of its
inventory, the financing or lease of which gives rise to any Receivable.

(e)    Net Portfolio Balance. At no time prior to the Amortization Date shall
Seller permit the Net Portfolio Balance to be less than an amount equal to the
sum of (i) the Aggregate Capital plus (ii) the Required Reserves, in each case,
at such time.

(f)    Termination Date Determination. Seller will not designate the Purchase
Termination Date (as defined in the Receivables Sale Agreement), or send any
written notice to any Originator in respect thereof, without the prior written
consent of Agent and each Purchaser Agent, except with respect to the occurrence
of such Purchase Termination Date arising pursuant to Section 5.1(d) of the
Receivables Sale Agreement.

 

28



--------------------------------------------------------------------------------

RECEIVABLES PURCHASE AGREEMENT

 

(g)    Restricted Junior Payments. From and after the occurrence of any
Amortization Event, Seller will not make any Restricted Junior Payment if, after
giving effect thereto, Seller would fail to meet its obligations set forth in
Section 7.2(e).

(h)    Collections. No Seller Party will deposit or otherwise credit, or cause
or permit to be so deposited or credited, to any Collection Account cash or cash
proceeds other than Collections. Except as may be required by Agent pursuant to
the last sentence of Section 8.2(b), no Seller Party will deposit or otherwise
credit, or cause or permit to be so deposited or credited, any Collections or
proceeds thereof to any lock-box account or to any other account not covered by
a Collection Account Agreement.

(i)    Change in Product Return Estimate. The Servicer will not make any
material change in the methodology used to calculate the Product Return Estimate
without the prior written consent of the Agent and each Purchaser Agent.

ARTICLE VIII

ADMINISTRATION AND COLLECTION

Section 8.1    Designation of Servicer. (a) The servicing, administration and
collection of the Receivables on behalf of Agent and the Purchasers shall be
conducted by such Person (the “Servicer”) so designated from time to time in
accordance with this Section 8.1. PDSI is hereby designated as, and hereby
agrees to perform the duties and obligations of, Servicer for Agent and the
Purchasers pursuant to the terms of this Agreement. Agent (on behalf of the
Purchasers) may, and at the direction of the Required Purchasers shall, at any
time following the occurrence of an Amortization Event designate as Servicer any
Person to succeed PDSI or any successor Servicer.

(b)    Without the prior written consent of Agent and the Required Purchasers,
PDSI shall not be permitted to delegate any of its duties or responsibilities as
Servicer to any Person other than (i) an Originator (with respect to Receivables
originated by such Originator), (ii) Seller and (iii) with respect to certain
Charged-Off Receivables, outside collection agencies and lawyers in accordance
with its customary practices. None of Seller or any Originator shall be
permitted to further delegate to any other Person any of the duties or
responsibilities of Servicer delegated to it by PDSI. If at any time Agent shall
designate as Servicer any Person other than PDSI, all duties and
responsibilities theretofore delegated by PDSI to Seller and any Originator may,
at the discretion of Agent, be terminated forthwith on notice given by Agent to
PDSI and to Seller.

(c)    Notwithstanding the foregoing subsection (b), (i) PDSI shall be and
remain primarily liable to Agent, the Purchaser Agents and the Purchasers for
the full and prompt performance of all duties and responsibilities of Servicer
hereunder and (ii) Agent, the Purchaser Agents and the Purchasers shall be
entitled to deal exclusively with PDSI in matters

 

29



--------------------------------------------------------------------------------

RECEIVABLES PURCHASE AGREEMENT

 

relating to the discharge by Servicer of its duties and responsibilities
hereunder. Agent, the Purchaser Agents and the Purchasers shall not be required
to give notice, demand or other communication to any Person other than PDSI in
order for communication to Servicer and its sub-servicer or other delegate with
respect thereto to be accomplished. PDSI, at all times that it is Servicer,
shall be responsible for providing any sub-servicer or other delegate of
Servicer with any notice given to Servicer under this Agreement.

Section 8.2    Duties of Servicer. (a) Servicer shall take or cause to be taken
all such actions as may be necessary or advisable to collect each Receivable
from time to time, all in accordance with applicable laws, rules and
regulations, with reasonable care and diligence, and in accordance with the
Credit and Collection Policy.

(b)    Servicer will instruct all Obligors to pay all Collections either
(i) directly to a Collection Account by means of an automatic electronic funds
transfer, wire transfer or otherwise or (ii) directly to a Lock-Box. Servicer
shall cause any payments made by means of automatic electronic funds transfer to
be deposited directly into a Collection Account from each Obligor’s relevant
account. Servicer shall effect a Collection Account Agreement with each bank
party to a Collection Account at any time. In the case of any remittances
received in any Lock-Box or Collection Account that shall have been identified,
to the satisfaction of Servicer, to not constitute Collections or other proceeds
of the Receivables or the Related Security, Servicer shall promptly remit such
items to the Person identified to it as being the owner of such remittances.
From and after the date Agent delivers a Collection Notice to any Collection
Bank pursuant to Section 8.3, Agent may request that Servicer, and Servicer
thereupon promptly shall instruct all Obligors with respect to the Receivables,
to remit all payments thereon to a new lock-box or depositary account specified
by Agent and, at all times thereafter, Seller and Servicer shall not deposit or
otherwise credit, and shall not permit any other Person to deposit or otherwise
credit to such new lock-box, post office box or depositary account any cash or
payment item other than Collections.

(c)    Servicer shall administer the Collections in accordance with the
procedures described herein and in Article II. Servicer shall set aside and hold
in trust for the benefit of the Purchasers, the Collections in accordance with
Article II. Servicer shall, upon the request of Agent, segregate, in a manner
acceptable to Agent, all cash, checks and other instruments received by it from
time to time constituting Collections from the general funds of Servicer or
Seller prior to the remittance thereof in accordance with Article II. If
Servicer shall be required to segregate Collections pursuant to the preceding
sentence, Servicer shall segregate and deposit with a bank designated by Agent
such allocable share of Collections of Receivables set aside for the Purchasers
on the first Business Day following receipt by Servicer of such Collections,
duly endorsed or with duly executed instruments of transfer.

(d)    Servicer may, in accordance with the Credit and Collection Policy, extend
the maturity of any Receivable or adjust the Outstanding Balance of any
Receivable as Servicer determines to be appropriate to maximize Collections
thereof; provided, however, that such extension or adjustment shall not alter
the status of such Receivable as a Defaulted Receivable or Charged-Off
Receivable or limit the rights of Agent, the Purchaser Agents or the Purchasers
under this Agreement. Notwithstanding anything to the contrary contained herein,
Agent shall have the absolute and unlimited right to direct Servicer to commence
or settle any legal action with respect to any Receivable or to foreclose upon
or repossess any Related Security.

 

30



--------------------------------------------------------------------------------

RECEIVABLES PURCHASE AGREEMENT

 

(e)    Servicer shall hold in trust for Agent on behalf of the Purchasers all
Records that (i) evidence or relate to the Receivables, the related Contracts
and Related Security or (ii) are otherwise necessary or desirable to collect the
Receivables and shall, as soon as practicable upon demand of Agent, deliver or
make available to Agent all such Records, at a place selected by Agent. Servicer
shall, as soon as practicable following receipt thereof turn over to Seller any
cash collections or other cash proceeds received with respect to Indebtedness
not constituting Receivables. Servicer shall, from time to time at the request
of any Purchaser, furnish to the Purchasers (promptly after any such request) a
calculation of the amounts set aside for the Purchasers pursuant to Article II.

(f)    Any payment by an Obligor in respect of any Indebtedness or other
liability owed by it to the applicable Originator or Seller shall, except as
otherwise specified by such Obligor or otherwise required by contract or law and
unless otherwise instructed by Agent, be applied as a Collection of any
Receivable of such Obligor (starting with the oldest such Receivable) to the
extent of any amounts then due and payable thereunder before being applied to
any other receivable or other obligation of such Obligor.

Section 8.3    Collection Notices. Agent is authorized at any time after the
occurrence of an Amortization Event to date and to deliver to the Collection
Banks the Collection Notices. Seller hereby transfers to Agent for the benefit
of the Purchasers, effective when Agent delivers such notices, the dominion and
control and “control” (within the meaning of Section 9-104 of the UCC of all
applicable jurisdictions) of each Lock-Box, each Collection Account and the
amounts on deposit therein. In case any authorized signatory of Seller whose
signature appears on a Collection Account Agreement shall cease to have such
authority before the delivery of such notice, such Collection Notice shall
nevertheless be valid as if such authority had remained in force. Seller hereby
authorizes Agent, and agrees that Agent shall be entitled to (i) endorse
Seller’s name on checks and other instruments representing Collections,
(ii) enforce the Receivables, the related Contracts and the Related Security and
(iii) take such action as shall be necessary or desirable to cause all cash,
checks and other instruments constituting Collections of Receivables to come
into the possession of Agent rather than Seller.

Section 8.4    Responsibilities of Seller. Anything herein to the contrary
notwithstanding, the exercise by Agent, the Purchaser Agents and the Purchasers
of their rights hereunder shall not release Servicer, any Originator or Seller
from any of their duties or obligations with respect to any Receivables or under
the related Contracts. The Purchasers shall have no obligation or liability with
respect to any Receivables or related Contracts, nor shall any of them be
obligated to perform the obligations of Seller.

Section 8.5    Reports. Servicer shall prepare and forward to Agent and each
Purchaser Agent (i) three Business Days prior to each Settlement Date and at
such times as Agent or any Purchaser Agent shall request, a Monthly Report and
(ii) at such times as Agent or any Purchaser Agent shall request, a listing by
Obligor of all Receivables together with an aging of such Receivables. Unless
otherwise requested by Agent or any Purchaser Agent, all computations in such
Monthly Report shall be made as of the close of business on the last day of the
Accrual Period preceding the date on which such Monthly Report is delivered.

 

31



--------------------------------------------------------------------------------

RECEIVABLES PURCHASE AGREEMENT

 

Section 8.6    Servicing Fees. In consideration of PDSI’s agreement to act as
Servicer hereunder, the Purchasers hereby agree that, so long as PDSI shall
continue to perform as Servicer hereunder, PDSI shall be paid a fee (the
“Servicing Fee“) in accordance with the priority of payments set forth in
Sections 2.2(b) and 2.3, as applicable, on the 19th calendar day of each month
(or, if such day is not a Business Day, then the next Business Day thereafter),
in arrears for the immediately preceding Fiscal Month, equal to the Servicing
Fee Rate of the average Net Portfolio Balance during such period, as
compensation for its servicing activities.

ARTICLE IX

AMORTIZATION EVENTS

Section 9.1    Amortization Events. The occurrence of any one or more of the
following events shall constitute an “Amortization Event”:

(a)    Any Seller Party shall fail (i) to make any payment or deposit required
hereunder when due, or (ii) to perform or observe any term, covenant or
agreement hereunder (other than as referred to in clause (i) of this paragraph
(a) and Section 9.1(e)) or any other Transaction Document and such failure shall
continue for seven (7) consecutive Business Days.

(b)    Any representation, warranty, certification or statement made by any
Seller Party in this Agreement, any other Transaction Document or in any other
document delivered pursuant hereto or thereto shall prove to have been incorrect
in any material respect when made or deemed made.

(c)    Failure of Seller to pay any Indebtedness when due or the failure of any
other Seller Party to pay Indebtedness when due in excess of $10,000,000; or the
default by any Seller Party in the performance of any term, provision or
condition contained in any agreement under which any such Indebtedness was
created or is governed, the effect of which is to cause, or to permit the holder
or holders of such Indebtedness to cause, such Indebtedness to become due prior
to its stated maturity; or any such Indebtedness of any Seller Party shall be
declared to be due and payable or required to be prepaid (other than by a
regularly scheduled payment) prior to the date of maturity thereof.

(d)    (i) Any Seller Party, the Performance Provider or any of their respective
Subsidiaries shall generally not pay its debts as such debts become due or shall
admit in writing its inability to pay its debts generally or shall make a
general assignment for the benefit of creditors; or (ii) any proceeding shall be
instituted by or against any Seller Party, the Performance Provider or any of
their respective Subsidiaries seeking to adjudicate it bankrupt or insolvent, or
seeking liquidation, winding up, reorganization, arrangement, adjustment,
protection, relief or composition of it or its debts under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors, or seeking the
entry of an order for relief or the appointment of a receiver, trustee or other
similar official for it or any substantial part of its

 

32



--------------------------------------------------------------------------------

RECEIVABLES PURCHASE AGREEMENT

 

property, and solely in the case of Servicer and the Performance Provider and a
proceeding instituted against (and not by) such Person, such proceeding is not
dismissed within 60 days; or (iii) any Seller Party, the Performance Provider or
any of their respective Subsidiaries shall take any corporate or other action to
authorize any of the actions set forth in clauses (i) or (ii) above in this
subsection (d).

(e)    Seller shall fail to comply with the terms of Section 2.6.

(f)    As at the end of any Fiscal Month:

(i)    the average of the Losses-to-Liquidation Ratio for such Fiscal Month and
each of the two immediately preceding Fiscal Months shall exceed 1.0%,

(ii)    the average of the Default Ratio for such Fiscal Month and each of the
two immediately preceding Fiscal Months shall exceed 4.5%, or

(iii)    the average of the Dilution Ratio for such Fiscal Month and each of the
two immediately preceding Fiscal Months shall exceed 2.5%,

(g)    A Change of Control shall occur.

(h)    [Reserved].

(i)    (i) One or more final judgments for the payment of money shall be entered
against Seller or (ii) one or more final judgments for the payment of money in
an amount in excess of $10,000,000, individually or in the aggregate, shall be
entered against Servicer on claims not covered by insurance or as to which the
insurance carrier has denied its responsibility, and such judgment shall
continue unsatisfied and in effect for fifteen (15) consecutive days without a
stay of execution.

(j)    The “Purchase Termination Date” or any “Purchase Termination Event” under
and as defined in the Receivables Sale Agreement shall occur under the
Receivables Sale Agreement or any Originator shall for any reason cease to
transfer, or cease to have the legal capacity to transfer, or otherwise be
incapable of transferring Receivables to Seller under the Receivables Sale
Agreement; or Seller shall for any reason cease to purchase, or cease to have
the legal capacity to purchase, or otherwise be incapable of accepting
Receivables from any Originator under the Receivables Sale Agreement.

(k)    This Agreement shall terminate in whole or in part (except in accordance
with its terms), or shall cease to be effective or to be the legally valid,
binding and enforceable obligation of Seller, or any Obligor shall directly or
indirectly contest in any manner such effectiveness, validity, binding nature or
enforceability, or Agent for the benefit of the Purchasers shall cease to have a
valid and perfected ownership or first priority perfected security interest in
the Receivables, the Related Security and the Collections with respect thereto
and the Collection Accounts.

(l)    [Reserved].

 

33



--------------------------------------------------------------------------------

RECEIVABLES PURCHASE AGREEMENT

 

(m)    [Reserved].

(n)    As determined commencing with fiscal quarter ending January 27, 2018,
PDCo’s Leverage Ratio shall exceed the applicable amount set forth in
Section 6.20 of the Credit Agreement as of any applicable period(s) or date(s)
set forth in Section 6.20 of the Credit Agreement.

(o)    Performance Provider shall fail to perform or observe any term, covenant
or agreement required to be performed by it under the Performance Undertaking,
or the Performance Undertaking shall cease to be effective or to be the legally
valid, binding and enforceable obligation of Performance Provider, or
Performance Provider shall directly or indirectly contest in any manner such
effectiveness, validity, binding nature or enforceability.

(p)    As determined commencing with fiscal quarter ending July 28, 2018, PDCo’s
Interest Expense Coverage Ratio shall be less than the applicable amount set
forth in Section 6.21 of the Credit Agreement as of any applicable period(s) or
date(s) set forth in Section 6.21 of the Credit Agreement.

(q)    Any Person shall be appointed as an Independent Governor of Seller
without prior notice thereof having been given to Agent in accordance with
Section 7.1(b)(vii) or without the written acknowledgement by Agent that such
Person conforms, to the satisfaction of Agent, with the criteria set forth in
the definition herein of “Independent Governor.”

(r)    Seller shall fail to pay in full all of its Obligations to Agent and the
Purchasers hereunder and under each other Transaction Document on or prior to
the Legal Maturity Date.

Section 9.2    Remedies. Upon the occurrence and during the continuation of an
Amortization Event, Agent may, or upon the direction of the Required Purchasers
shall, take any of the following actions: (i) replace the Person then acting as
Servicer, (ii) declare the Amortization Date to have occurred, whereupon the
Amortization Date shall forthwith occur, without demand, protest or further
notice of any kind, all of which are hereby expressly waived by each Seller
Party; provided, however, that upon the occurrence of an Amortization Event
described in Section 9.1(d), or of an actual or deemed entry of an order for
relief with respect to any Seller Party under the Federal Bankruptcy Code or
under any other applicable bankruptcy, insolvency, arrangement, moratorium or
similar laws of any other jurisdiction (foreign or domestic), the Amortization
Date shall automatically occur, without demand, protest or any notice of any
kind, all of which are hereby expressly waived by each Seller Party, (iii) to
the fullest extent permitted by applicable law, declare that the Default Fee
shall accrue with respect to any of the Aggregate Unpaids outstanding at such
time, (iv) deliver the Collection Notices to the Collection Banks and (v) notify
Obligors of the Purchasers’ interest in the Receivables. The aforementioned
rights and remedies shall be without limitation, and shall be in addition to all
other rights and remedies of Agent, the Purchaser Agents and the Purchasers
otherwise available under any other provision of this Agreement, by operation of
law, at equity or otherwise, all of which are hereby expressly preserved,
including, without limitation, all rights and remedies provided under the UCC,
all of which rights shall be cumulative.

 

34



--------------------------------------------------------------------------------

RECEIVABLES PURCHASE AGREEMENT

 

ARTICLE X

INDEMNIFICATION

Section 10.1    Indemnities by The Seller Parties. Without limiting any other
rights that Agent, any Purchaser Agent, any Funding Source, any Purchaser or any
of their respective Affiliates may have hereunder or under applicable law,
(A) Seller hereby agrees to indemnify (and pay upon demand to) Agent, each
Purchaser Agent, each Funding Source, each Purchaser and their respective
Affiliates, successors, assigns, officers, directors, agents and employees (each
an “Indemnified Party”) from and against any and all damages, losses, claims,
taxes, liabilities, costs, expenses and for all other amounts payable, including
reasonable attorneys’ fees (which attorneys may be employees of any Indemnified
Party) and disbursements (all of the foregoing being collectively referred to as
“Indemnified Amounts”) awarded against or incurred by any of them arising out of
or as a result of this Agreement, or the use of the proceeds of any Purchase
hereunder, or the acquisition, funding or ownership either directly or
indirectly, by any Indemnified Party of an interest in the Asset Portfolio,
Receivables, or any Receivable or any Contract or any Related Security, or any
action or inaction of any Seller Party, and (B) Servicer hereby agrees to
indemnify (and pay upon demand to) each Indemnified Party for Indemnified
Amounts awarded against or incurred by any of them arising out of Servicer’s
activities as Servicer hereunder excluding, however, in all of the foregoing
instances under the preceding clauses (A) and (B):

(x)    Indemnified Amounts to the extent a final judgment of a court of
competent jurisdiction holds that such Indemnified Amounts resulted from gross
negligence or willful misconduct on the part of the Indemnified Party seeking
indemnification;

(y)    Indemnified Amounts to the extent the same includes losses in respect of
Receivables that are uncollectible on account of the insolvency, bankruptcy or
lack of creditworthiness of the related Obligor; or

(z)    taxes imposed by the jurisdiction in which such Indemnified Party’s
principal executive office is located, on or measured by the overall net income
of such Indemnified Party to the extent that the computation of such taxes is
consistent with the characterization for income tax purposes of the acquisition
by the Purchasers of the Asset Portfolio as a loan or loans by the Purchasers to
Seller secured by the Receivables, the Related Security, the Collection Accounts
and the Collections;

 

35



--------------------------------------------------------------------------------

RECEIVABLES PURCHASE AGREEMENT

 

provided, however, that nothing contained in this sentence shall limit the
liability of any Seller Party or limit the recourse of the Purchasers to any
Seller Party for amounts otherwise specifically provided to be paid by such
Seller Party under the terms of this Agreement. Without limiting the generality
of the foregoing indemnification, Seller shall indemnify each Indemnified Party
for Indemnified Amounts (including, without limitation, losses in respect of
uncollectible receivables, regardless of whether reimbursement therefor would
constitute recourse to Seller or Servicer) relating to or resulting from:

(i)    any representation or warranty made by any Seller Party, any Originator
or Performance Provider (or any officers of any such Person) under or in
connection with this Agreement, any other Transaction Document or any other
information or report delivered by any such Person pursuant hereto or thereto,
which shall have been false or incorrect when made or deemed made;

(ii)    the failure by Seller, Servicer or any Originator to comply with any
applicable law, rule or regulation with respect to any Receivable or Contract
related thereto, or the nonconformity of any Receivable or Contract included
therein with any such applicable law, rule or regulation or any failure of any
Originator to keep or perform any of its obligations, express or implied, with
respect to any Contract;

(iii)    any failure of Seller, Servicer, any Originator or Performance Provider
to perform its duties, covenants or other obligations in accordance with the
provisions of this Agreement or any other Transaction Document;

(iv)    any products liability, personal injury or damage suit, or other similar
claim arising out of or in connection with merchandise, insurance or services
that are the subject of any Contract or any Receivable;

(v)    any dispute, claim, offset or defense (other than discharge in bankruptcy
of the Obligor) of the Obligor to the payment of any Receivable (including,
without limitation, a defense based on such Receivable or the related Contract
not being a legal, valid and binding obligation of such Obligor enforceable
against it in accordance with its terms), or any other claim resulting from the
sale of the merchandise or service related to such Receivable or the furnishing
or failure to furnish such merchandise or services;

(vi)    the commingling of Collections of Receivables at any time with other
funds (including collections of Excluded Receivables);

(vii)    any investigation, litigation or proceeding related to or arising from
this Agreement or any other Transaction Document, the transactions contemplated
hereby, the use of the proceeds of a Purchase, the ownership of the Asset
Portfolio (or any portion thereof) or any other investigation, litigation or
proceeding relating to Seller, Servicer or any Originator in which any
Indemnified Party becomes involved as a result of any of the transactions
contemplated hereby;

(viii)    any inability to litigate any claim against any Obligor in respect of
any Receivable as a result of such Obligor being immune from civil and
commercial law and suit on the grounds of sovereignty or otherwise from any
legal action, suit or proceeding;

(ix)    any Amortization Event described in Section 9.1(d);

(x)    any failure of Seller to acquire and maintain legal and equitable title
to, and ownership of, any Receivable and the Related Security and Collections
with respect thereto from any Originator, free and clear of any Adverse Claim

 

36



--------------------------------------------------------------------------------

RECEIVABLES PURCHASE AGREEMENT

 

(other than as created hereunder); or any failure of Seller to give reasonably
equivalent value to any Originator under the Receivables Sale Agreement in
consideration of the transfer by such Originator of any Receivable, or any
attempt by any Person to void such transfer under statutory provisions or common
law or equitable action;

(xi)    any failure to vest and maintain vested in Agent for the benefit of the
Purchasers, or to transfer to Agent for the benefit of the Purchasers, legal and
equitable title to, and ownership of, or a valid and perfected first priority
security interest in, the Asset Portfolio, free and clear of any Adverse Claim
(except as created by the Transaction Documents);

(xii)    the failure to have filed, or any delay in filing, financing statements
or other similar instruments or documents under the UCC of any applicable
jurisdiction or other applicable laws with respect to any Receivable, the
Related Security and Collections with respect thereto, and the proceeds of any
thereof, whether at the time of any Purchase or at any subsequent time;

(xiii)    any action or omission by any Seller Party which reduces or impairs
the rights of Agent or the Purchasers with respect to any Receivable or the
value of any such Receivable;

(xiv)    any attempt by any Person to void any Purchase under statutory
provisions or common law or equitable action; and

(xv)    the failure of any Receivable included in the calculation of the Net
Portfolio Balance as an Eligible Receivable to be an Eligible Receivable at the
time so included.

Section 10.2    Increased Cost and Reduced Return. (a) If any Regulatory Change
(i) subjects any Purchaser or any Funding Source to any charge or withholding on
or with respect to any Funding Agreement or this Agreement or a Purchaser’s or
Funding Source’s obligations under a Funding Agreement or this Agreement, or on
or with respect to the Receivables, or changes the basis of taxation of payments
to any Purchaser or any Funding Source of any amounts payable under any Funding
Agreement or this Agreement (except for changes in the rate of tax on the
overall net income of a Purchaser or Funding Source or taxes excluded by
Section 10.1) or (ii) imposes, modifies or deems applicable any reserve,
assessment, fee, tax, insurance charge, special deposit or similar requirement
against assets of, deposits with or for the account of, or liabilities of a
Funding Source or a Purchaser, or credit extended by a Funding Source or a
Purchaser pursuant to a Funding Agreement or this Agreement or (iii) imposes any
other condition the result of which is to increase the cost to a Funding Source
or a Purchaser of performing its obligations under a Funding Agreement or this
Agreement, or to reduce the rate of return on a Funding Source’s or Purchaser’s
capital as a consequence of its obligations under a Funding Agreement or this
Agreement, or to reduce the amount of any sum received or receivable by a
Funding Source or a Purchaser under a Funding Agreement or this Agreement, or to
require any payment calculated by reference to the amount of interests or loans
held or interest received by it, then, upon demand by Agent, Seller shall pay to
Agent, for the benefit of the relevant Funding Source or Purchaser, such amounts
charged to such Funding Source or Purchaser or such amounts to otherwise
compensate such Funding Source or such Purchaser for such increased cost or such
reduction.

 

37



--------------------------------------------------------------------------------

RECEIVABLES PURCHASE AGREEMENT

 

(b)    A certificate of the applicable Purchaser or Funding Source setting forth
the amount or amounts necessary to compensate such Purchaser or Funding Source
pursuant to paragraph (a) of this Section 10.2 shall be delivered to Seller and
shall be conclusive absent manifest error.

(c)    If any Purchaser or any Funding Source has or anticipates having any
claim for compensation from Seller pursuant to clause (iii) of the definition of
Regulatory Change, and such Purchaser or Funding Source believes that having the
Facility publicly rated by one credit rating agency would reduce the amount of
such compensation by an amount deemed by such Purchaser or Funding Source to be
material, such Purchaser or Funding Source shall provide written notice to
Seller and Servicer (a “Ratings Request”) that such Purchaser or Funding Source
intends to request a public rating of the Facility from one credit rating agency
selected by such Purchaser or Funding Source and reasonably acceptable to
Seller, of at least AA equivalent (the “Required Rating“). Seller and Servicer
agree that they shall cooperate with such Purchaser’s or Funding Source’s
efforts to obtain the Required Rating, and shall provide the applicable credit
rating agency (either directly or through distribution to Agent, Purchaser or
Funding Source), any information requested by such credit rating agency for
purposes of providing and monitoring the Required Rating. Seller shall pay the
initial fees payable to the credit rating agency for providing the rating and
all ongoing fees payable to the credit rating agency for their continued
monitoring of the rating. Nothing in this Section 10.2(c) shall preclude any
Purchaser or Funding Source from demanding compensation from Seller pursuant to
Section 10.2(a) hereof at any time and without regard to whether the Required
Rating shall have been obtained, or shall require any Purchaser or Funding
Source to obtain any rating on the Facility prior to demanding any such
compensation from Seller.

Section 10.3    Other Costs and Expenses. Seller shall reimburse Agent, each
Purchaser Agent and each Conduit on demand for all costs and out-of-pocket
expenses in connection with the preparation, negotiation, arrangement,
execution, delivery, enforcement and administration of this Agreement, the
transactions contemplated hereby and the other documents to be delivered
hereunder, including without limitation, the cost of any Conduit’s auditors
auditing the books, records and procedures of Seller, reasonable fees and
out-of-pocket expenses of legal counsel for any Conduit, any Purchaser Agent
and/or Agent (which such counsel may be employees of any Conduit, any Purchaser
Agent or Agent) with respect thereto and with respect to advising any Conduit,
any Purchaser Agent and/or Agent as to their respective rights and remedies
under this Agreement. Seller shall reimburse Agent and each Purchaser Agent on
demand for any and all costs and expenses of Agent, the Purchaser Agents and the
Purchasers, if any, including reasonable counsel fees and expenses in connection
with the enforcement of this Agreement and the other documents delivered
hereunder and in connection with any restructuring or workout of this Agreement
or such documents, or the administration of this Agreement following an
Amortization Event. Seller shall reimburse each Conduit on demand for all other
costs and expenses incurred by such Conduit (“Other Costs”), including, without
limitation, the cost of auditing such Conduit’s books by certified public
accountants, the cost of rating the Commercial Paper of such Conduit by
independent financial rating agencies, and the reasonable fees and out-of-pocket
expenses of counsel for such Conduit or any counsel for any shareholder of such
Conduit with respect to advising such Conduit or such shareholder as to matters
relating to such Conduit’s operations.

 

38



--------------------------------------------------------------------------------

RECEIVABLES PURCHASE AGREEMENT

 

Section 10.4    Allocations. Each Conduit shall allocate the liability for Other
Costs among Seller and other Persons with whom such Conduit has entered into
agreements to purchase interests in receivables (“Other Sellers”). If any Other
Costs are attributable to Seller and not attributable to any Other Seller,
Seller shall be solely liable for such Other Costs. However, if Other Costs are
attributable to Other Sellers and not attributable to Seller, such Other Sellers
shall be solely liable for such Other Costs. All allocations to be made pursuant
to the foregoing provisions of this Article X shall be made by the applicable
Conduit in its sole and absolute discretion and shall be binding on Seller and
Servicer.

Section 10.5    Accounting Based Consolidation Event. Upon demand by Agent,
Seller shall pay to Agent, for the benefit of the relevant Funding Source, such
amounts as such Funding Source reasonably determines will compensate or
reimburse such Funding Source for any (i) fee, expense or increased cost charged
to, incurred or otherwise suffered by such Funding Source, (ii) reduction in the
rate of return on such Funding Source’s capital or reduction in the amount of
any sum received or receivable by such Funding Source or (iii) internal capital
charge or other imputed cost determined by such Funding Source to be allocable
to Seller or the transactions contemplated in this Agreement, in each case
resulting from or in connection with the consolidation, for financial and/or
regulatory accounting purposes, of all or any portion of the assets and
liabilities of the Conduit, that are subject to this Agreement or any other
Transaction Document with all or any portion of the assets and liabilities of a
Funding Source. Amounts under this Section 10.5 may be demanded at any time
without regard to the timing of issuance of any financial statement by the
Conduit or by any Funding Source. A certificate of the Funding Source setting
forth the amount or amounts necessary to compensate such Funding Source pursuant
to this Section 10.5 shall be delivered to Seller and shall be conclusive absent
manifest error. Seller shall pay such Funding Source the amount as due on any
such certificate on the next Settlement Date following receipt of such notice.

Section 10.6    Required Rating. Agent shall have the right at any time to
request that a public rating of the Facility of at least the Required Rating be
obtained from one credit rating agency acceptable to Agent. Each of Seller and
Servicer agree that they shall cooperate with Agent’s efforts to obtain the
Required Rating, and shall provide Agent, for distribution to the applicable
credit rating agency, any information requested by such credit rating agency for
purposes of providing the Required Rating. Any Ratings Request shall be in
writing, and if the Required Rating is not obtained within 60 days following the
date of such Ratings Request (unless the failure to obtain the Required Rating
is solely the result of Agent’s failure to provide the credit rating agency with
sufficient information to permit the credit rating agency to perform their
analysis, and is not the result of Seller or Servicer’s failure to cooperate or
provide sufficient information to Agent), (i) upon written notice by Agent to
Seller, the Amortization Date shall occur, and (ii) outstanding Capital shall
thereafter incur the Default Fee and costs associated with obtaining the
Required Rating hereunder shall be paid by Seller or Servicer.

 

39



--------------------------------------------------------------------------------

RECEIVABLES PURCHASE AGREEMENT

 

ARTICLE XI

AGENT

Section 11.1    Authorization and Action. Each Purchaser hereby designates and
appoints MUFG to act as its agent hereunder and under each other Transaction
Document, and authorizes Agent to take such actions as agent on its behalf and
to exercise such powers as are delegated to Agent by the terms of this Agreement
and the other Transaction Documents together with such powers as are reasonably
incidental thereto. Agent shall not have any duties or responsibilities, except
those expressly set forth herein or in any other Transaction Document, or any
fiduciary relationship with any Purchaser, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities on the part of Agent shall
be read into this Agreement or any other Transaction Document or otherwise exist
for Agent. In performing its functions and duties hereunder and under the other
Transaction Documents, Agent shall act solely as agent for the Purchasers and
does not assume nor shall be deemed to have assumed any obligation or
relationship of trust or agency with or for any Seller Party or any Purchaser
Agent or any of such Seller Party’s or Purchaser Agent’s successors or assigns.
Agent shall not be required to take any action that exposes Agent to personal
liability or that is contrary to this Agreement, any other Transaction Document
or applicable law. The appointment and authority of Agent hereunder shall
terminate upon the indefeasible payment in full of all Aggregate Unpaids. Each
Purchaser hereby authorizes Agent to authorize and file each of the Uniform
Commercial Code financing or continuations statements (and amendments thereto
and assignments or terminations thereof) on behalf of such Purchaser (the terms
of which shall be binding on such Purchaser).

Section 11.2    Delegation of Duties. Agent may execute any of its duties under
this Agreement and each other Transaction Document by or through agents or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. Agent shall not be responsible for the
negligence or misconduct of any agents or attorneys-in-fact selected by it with
reasonable care.

Section 11.3    Exculpatory Provisions. Neither Agent nor any of its directors,
officers, agents or employees shall be (i) liable for any action lawfully taken
or omitted to be taken by it or them under or in connection with this Agreement
or any other Transaction Document (except for its, their or such Person’s own
gross negligence or willful misconduct), or (ii) responsible in any manner to
any of the Purchasers for any recitals, statements, representations or
warranties made by any Seller Party contained in this Agreement, any other
Transaction Document or any certificate, report, statement or other document
referred to or provided for in, or received under or in connection with, this
Agreement, or any other Transaction Document or for the value, validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement, or
any other Transaction Document or any other document furnished in connection
herewith or therewith, or for any failure of any Seller Party to perform its
obligations hereunder or thereunder, or for the satisfaction of any condition
specified in Article VI, or for the ownership, perfection, priority, condition,
value or sufficiency of any collateral pledged in connection herewith. Agent
shall not be under any obligation to any Purchaser to ascertain or to inquire as
to the observance or performance of any of the agreements or covenants contained
in, or conditions of, this Agreement or any other Transaction Document, or to
inspect the properties, books or records of the Seller Parties. Agent shall not
be deemed to have knowledge of any Amortization Event or Potential Amortization
Event unless Agent has received notice from Seller or a Purchaser.

 

40



--------------------------------------------------------------------------------

RECEIVABLES PURCHASE AGREEMENT

 

Section 11.4    Reliance by Agent. Agent and each Purchaser Agent shall in all
cases be entitled to rely, and shall be fully protected in relying, upon any
document or conversation believed by it to be genuine and correct and to have
been signed, sent or made by the proper Person or Persons and upon advice and
statements of legal counsel (including, without limitation, counsel to any
Seller Party), independent accountants and other experts selected by Agent.
Agent shall in all cases be fully justified in failing or refusing to take any
action under this Agreement or any other Transaction Document unless it shall
first receive such advice or concurrence of the Required Purchasers or all of
the Purchasers, as applicable, as it deems appropriate and it shall first be
indemnified to its satisfaction by the Purchasers, provided that unless and
until Agent shall have received such advice, Agent may take or refrain from
taking any action, as Agent shall deem advisable and in the best interests of
the Purchasers. Agent shall in all cases be fully protected in acting, or in
refraining from acting, in accordance with a request of the Required Purchasers
or all of the Purchasers, as applicable, and such request and any action taken
or failure to act pursuant thereto shall be binding upon all the Purchasers.

Section 11.5    Non-Reliance on Agent and Other Purchasers. Each Purchaser
expressly acknowledges that neither Agent, nor any of its officers, directors,
employees, agents, attorneys-in-fact or affiliates has made any representations
or warranties to it and that no act by Agent hereafter taken, including, without
limitation, any review of the affairs of any Seller Party, shall be deemed to
constitute any representation or warranty by Agent. Each Purchaser represents
and warrants to Agent that it has and will, independently and without reliance
upon Agent or any other Purchaser and based on such documents and information as
it has deemed appropriate, made its own appraisal of and investigation into the
business, operations, property, prospects, financial and other conditions and
creditworthiness of each Seller Party and made its own decision to enter into
this Agreement, the other Transaction Documents and all other documents related
hereto or thereto.

Section 11.6    Reimbursement and Indemnification. Each Financial Institution
and each Purchaser Agent agrees to reimburse and indemnify Agent and its
officers, directors, employees, representatives and agents ratably based on the
ratio of each such indemnifying Financial Institution’s Commitment to the
aggregate Commitment (or, in the case of an indemnifying Purchaser Agent,
ratably based on the Commitment(s) of each Financial Institution in such
Purchaser Agent’s Purchaser Group to the aggregate Commitment), to the extent
not paid or reimbursed by Seller Parties (i) for any amounts for which Agent,
acting in its capacity as Agent, is entitled to reimbursement by the Seller
Parties hereunder and (ii) for any other expenses incurred by Agent, in its
capacity as Agent and acting on behalf of the Purchasers, in connection with the
administration and enforcement of this Agreement and the other Transaction
Documents.

Section 11.7    Agent in its Individual Capacity. Agent and its Affiliates may
make loans to, accept deposits from and generally engage in any kind of business
with any Seller Party or any Affiliate of any Seller Party as though Agent were
not Agent hereunder. With respect to the acquisition of the Asset Portfolio on
behalf of the Purchasers pursuant to this

 

41



--------------------------------------------------------------------------------

RECEIVABLES PURCHASE AGREEMENT

 

Agreement, Agent shall have the same rights and powers under this Agreement in
its individual capacity as any Purchaser and may exercise the same as though it
were not Agent, and the terms “Financial Institution,” “Related Financial
Institution,” “Purchaser,” “Financial Institutions,” “Related Financial
Institutions” and “Purchasers” shall include Agent in its individual capacity.

Section 11.8    Successor Agent. Agent may, upon 10 Business Days’ notice to
Seller and the Purchasers, and Agent will, upon the direction of all of the
Purchasers (other than Agent, in its individual capacity) resign as Agent. If
Agent shall resign, then the Required Purchasers during such five-day period
shall appoint from among the Purchasers and the Purchaser Agents a successor
agent. If for any reason no successor Agent is appointed by the Required
Purchasers during such five-day period, then effective upon the termination of
such five-day period, the Purchasers shall perform all of the duties of Agent
hereunder and under the other Transaction Documents and Seller and Servicer (as
applicable) shall make all payments in respect of the Aggregate Unpaids directly
to the applicable Purchasers and for all purposes shall deal directly with the
Purchasers. After the effectiveness of any retiring Agent’s resignation
hereunder as Agent, the retiring Agent shall be discharged from its duties and
obligations hereunder and under the other Transaction Documents and the
provisions of this Article XI and Article X shall continue in effect for its
benefit with respect to any actions taken or omitted to be taken by it while it
was Agent under this Agreement and under the other Transaction Documents.

ARTICLE XII

ASSIGNMENTS; PARTICIPATIONS

Section 12.1    Assignments. (a) (I)    Seller, Servicer, Agent, each Purchaser
Agent and each Purchaser hereby agree and consent to the complete or partial
assignment by any Conduit of all or any portion of its rights under, interest
in, title to and obligations under this Agreement to any Funding Source pursuant
to any Funding Agreement or to any other Person, and upon such assignment, such
Conduit shall be released from its obligations so assigned; provided, however,
that no Conduit shall transfer, sell or assign its rights in all or any part of
the Asset Portfolio at any time prior to the Amortization Date unless the RPA
Deferred Purchase Price allocable to the Asset Portfolio (or such relevant
portion thereof), as determined by Agent to be allocable to such assigned
interest on a pro rata basis, has been paid in full or is being assumed by the
applicable transferee. Further, Seller, Servicer, Agent, each Purchaser Agent
and each Purchaser hereby agree that any assignee of any Conduit of this
Agreement or of all or any portion of the Asset Portfolio of any Conduit shall
have all of the rights and benefits under this Agreement as if the term
“Conduit” explicitly referred to and included such party (provided that (i) the
Capital of any such assignee that is a Conduit or a commercial paper conduit
shall accrue CP Costs based on such Conduit’s Conduit Costs or on such
commercial paper conduit’s cost of funds, respectively, and (ii) the Capital of
any other such assignee shall accrue Financial Institution Yield pursuant to
Section 4.1), and no such assignment shall in any way impair the rights and
benefits of any Conduit hereunder.

(II)    Neither Seller nor Servicer shall have the right to assign its rights or
obligations under this Agreement; provided, however, that Seller may assign its
right to receive the RPA Deferred Purchase Price or any portion thereof, which
right shall be freely assignable by Seller

 

42



--------------------------------------------------------------------------------

RECEIVABLES PURCHASE AGREEMENT

 

without the consent of Agent, any Purchaser or any Purchaser Agent so long as no
Amortization Event has occurred that has not been waived in accordance with the
terms hereof and the Amortization Date has not occurred, upon prior written
notice of such assignment to Agent; provided, that the related assignee has
agreed, in a writing in form and substance reasonably satisfactory to Agent, to
(i) all of the terms and conditions hereunder in respect of payment of the RPA
Deferred Purchase Price (including Section 2.7(b)), (ii) a non-petition clause
in favor of each of Seller and each Conduit in substantially the form of
Section 14.6 and (iii) a limitation on payment clause in favor of Agent and each
Purchaser in substantially the form of Section 2.7(b).

(b)    Any Financial Institution may at any time and from time to time assign to
one or more Persons (“Purchasing Financial Institutions”) all or any part of its
rights and obligations under this Agreement pursuant to an assignment agreement,
substantially in the form set forth in Exhibit VII hereto (the “Assignment
Agreement”) executed by such Purchasing Financial Institution and such selling
Financial Institution; provided, however, that no Financial Institution shall
transfer, sell or assign its rights in all or any part of the Asset Portfolio at
any time prior to the Amortization Date unless the RPA Deferred Purchase Price
allocable to the Asset Portfolio (or such relevant portion thereof), as
determined by Agent to be allocable to such assigned interest on a pro rata
basis, has been paid in full or is being assumed by the applicable transferee.
The consent of the Conduit in such selling Financial Institution’s Purchaser
Group shall be required prior to the effectiveness of any such assignment. Each
assignee of a Financial Institution must (i) have a short-term debt rating of
A-1 or better by S&P and P-1 by Moody’s and (ii) agree to deliver to Agent,
promptly following any request therefor by Agent or the Conduit in such selling
Financial Institution’s Purchaser Group, an enforceability opinion in form and
substance satisfactory to Agent and such Conduit. Upon delivery of the executed
Assignment Agreement to Agent, such selling Financial Institution shall be
released from its obligations hereunder to the extent of such assignment.
Thereafter the Purchasing Financial Institution shall for all purposes be a
Financial Institution party to this Agreement and shall have all the rights and
obligations of a Financial Institution (including, without limitation, the
applicable obligations of a Related Financial Institution) under this Agreement
to the same extent as if it were an original party hereto and no further consent
or action by Seller, the Purchasers, the Purchaser Agents or Agent shall be
required.

(c)    Each of the Financial Institutions agrees that in the event that it shall
cease to have a short-term debt rating of A-1 or better by S&P and P-1 by
Moody’s (an “Affected Financial Institution”), such Affected Financial
Institution shall be obliged, at the request of the Conduit in such Affected
Financial Institution’s Purchaser Group or Agent, to assign all of its rights
and obligations hereunder to (x) another Financial Institution in such Affected
Financial Institution’s Purchaser Group or (y) another funding entity nominated
by Agent and acceptable to the Conduit in such Affected Financial Institution’s
Purchaser Group, and willing to participate in this Agreement through the
Scheduled Termination Date in the place of such Affected Financial Institution;
provided that the Affected Financial Institution receives payment in full,
pursuant to an Assignment Agreement, of an amount equal to such Financial
Institution’s Pro Rata Share of the Aggregate Capital and Financial Institution
Yield owing to the Financial Institutions in such Affected Financial
Institution’s Purchaser Group and all accrued but unpaid fees and other costs
and expenses payable in respect of its Pro Rata Share of the Asset Portfolio of
the Financial Institutions in such Affected Financial Institution’s Purchaser
Group; provided, further, that, if such assignment occurs at any time prior to
the Amortization Date, the

 

43



--------------------------------------------------------------------------------

RECEIVABLES PURCHASE AGREEMENT

 

Affected Financial Institution shall (x) pay in full or (y) provide that the
related Assignment Agreement requires the assignee to assume, the RPA Deferred
Purchase Price allocable to the Asset Portfolio (or such relevant portion
thereof), as determined by Agent to be allocable to such assigned interest on a
pro rata basis.

Section 12.2    Participations. Any Financial Institution may, in the ordinary
course of its business at any time sell to one or more Persons (each a
“Participant”) participating interests in its Pro Rata Share portion of the
Asset Portfolio of the Financial Institutions in such Financial Institution’s
Purchaser Group or any other interest of such Financial Institution hereunder.
Notwithstanding any such sale by a Financial Institution of a participating
interest to a Participant, such Financial Institution’s rights and obligations
under this Agreement shall remain unchanged, such Financial Institution shall
remain solely responsible for the performance of its obligations hereunder, and
each Seller Party, each Conduit, each other Financial Institution, each
Purchaser Agent and Agent shall continue to deal solely and directly with such
Financial Institution in connection with such Financial Institution’s rights and
obligations under this Agreement. Each Financial Institution agrees that any
agreement between such Financial Institution and any such Participant in respect
of such participating interest shall not restrict such Financial Institution’s
right to agree to any amendment, supplement, waiver or modification to this
Agreement, except for any amendment, supplement, waiver or modification
described in Section  14.1(b)(i).

Section 12.3    Federal Reserve. Notwithstanding any other provision of this
Agreement to the contrary, any Financial Institution may at any time pledge or
grant a security interest in all or any portion of its rights (including,
without limitation, its portion of the Asset Portfolio and any rights to payment
of Capital and Financial Institution Yield) under this Agreement to secure
obligations of such Financial Institution to a Federal Reserve Bank, without
notice to or consent of Seller or Agent; provided that no such pledge or grant
of a security interest shall release a Financial Institution from any of its
obligations hereunder, or substitute any such pledgee or grantee for such
Financial Institution as a party hereto.

Section 12.4    Collateral Trustee. Notwithstanding any other provision of this
Agreement to the contrary, any Conduit may at any time pledge or grant a
security interest in all or any portion of its rights (including, without
limitation, its portion of the Asset Portfolio and any rights to payment of
Capital and CP Costs) under this Agreement to secure obligations of such Conduit
to a collateral trustee or security trustee under its Commercial Paper program,
without notice to or consent of Seller or Agent; provided that no such pledge or
grant of a security interest shall release a Conduit from any of its obligations
hereunder, or substitute any such pledgee or grantee for such Conduit as a party
hereto.

ARTICLE XIII

PURCHASER AGENTS

Section 13.1    Purchaser Agents. Each Purchaser Group may (but is not required
to) designate and appoint a “Purchaser Agent” hereunder which Purchaser Agent
shall become a party to this Agreement and shall authorize such Purchaser Agent
to take such actions as agent on its behalf and to exercise such powers as are
delegated to the Purchaser Agent by the terms of

 

44



--------------------------------------------------------------------------------

RECEIVABLES PURCHASE AGREEMENT

 

this Agreement and the other Transaction Documents together with such powers as
are reasonably incidental thereto. Unless otherwise notified in writing to the
contrary by the applicable Purchaser, Agent and the Seller Parties shall provide
all notices and payments specified to be made by Agent or any Seller Party to a
Purchaser hereunder to such Purchaser’s Purchaser Agent, if any, for the benefit
of such Purchaser, instead of to such Purchaser. Each Purchaser Agent may
perform any of the obligations of, or exercise any of the rights of, any member
of its Purchaser Group and such performance or exercise shall constitute
performance of the obligations of, or exercise of the rights of, such member
hereunder. In performing its functions and duties hereunder and under the other
Transaction Documents, each Purchaser Agent shall act solely as agent for the
Purchasers in such Purchaser Agent’s Purchaser Group and does not assume nor
shall be deemed to have assumed any obligation or relationship of trust or
agency with or for any other Purchaser or any Seller Party or any of such
Purchaser’s or Seller Party’s successors or assigns. The appointment and
authority of each Purchaser Agent hereunder shall terminate upon the
indefeasible payment in full of all Aggregate Unpaids. Each member of MUFG’s
Purchaser Group hereby designates MUFG, and MUFG hereby agrees to perform the
duties and obligations of, such Purchaser Group’s Purchaser Agent.

ARTICLE XIV

MISCELLANEOUS

Section 14.1    Waivers and Amendments. (a) No failure or delay on the part of
Agent, any Purchaser Agent or any Purchaser in exercising any power, right or
remedy under this Agreement shall operate as a waiver thereof, nor shall any
single or partial exercise of any such power, right or remedy preclude any other
further exercise thereof or the exercise of any other power, right or remedy.
The rights and remedies herein provided shall be cumulative and nonexclusive of
any rights or remedies provided by law. Any waiver of this Agreement shall be
effective only in the specific instance and for the specific purpose for which
given.

(b)    No provision of this Agreement may be amended, supplemented, modified or
waived except in writing in accordance with the provisions of this
Section 14.1(b). Each Conduit, Seller, each Purchaser Agent and Agent, at the
direction of the Required Purchasers, may enter into written modifications or
waivers of any provisions of this Agreement, provided, however, that no such
modification or waiver shall:

(i)    without the consent of each affected Purchaser, (A) extend the Scheduled
Termination Date or the date of any payment or deposit of Collections by Seller
or Servicer, (B) reduce the rate or extend the time of payment of Financial
Institution Yield or any CP Costs (or any component of Financial Institution
Yield or CP Costs), (C) reduce any fee payable to Agent for the benefit of the
Purchasers, (D) except pursuant to Article XII hereof, change the amount of the
Capital of any Purchaser, any Financial Institution’s Pro Rata Share, any
Conduit’s Pro Rata Share, any Financial Institution’s Commitment or any
Conduit’s Conduit Purchase Limit (other than, to the extent applicable in each
case, pursuant to Section 4.6 or the terms of any Funding Agreement), (E) amend,
modify or waive any provision of the definition of Required Purchasers,
Section 4.6, this Section 14.1(b) or Section 14.6, (F) consent to or permit the
assignment or transfer by Seller of any of its rights and obligations under this
Agreement,

 

45



--------------------------------------------------------------------------------

RECEIVABLES PURCHASE AGREEMENT

 

(G) change the definition of “Eligible Receivable,” “Excess Concentration”
“Required Reserves,” “Net Portfolio Balance” “Servicing Fee Rate” or “RPA
Deferred Purchase Price” or (H) amend or modify any defined term (or any defined
term used directly or indirectly in such defined term) used in clauses
(A) through (G) above in a manner that would circumvent the intention of the
restrictions set forth in such clauses; or

(ii)    without the written consent of the then Agent, amend, modify or waive
any provision of this Agreement if the effect thereof is to affect the rights or
duties of such Agent.

Notwithstanding the foregoing, (i) without the consent of the Purchasers, but
with the consent of Seller, Agent may amend this Agreement solely to add
additional Persons as Financial Institutions, Conduits and/or Purchaser Agents
hereunder and (ii) Agent, the Required Purchasers and each Conduit may enter
into amendments to modify any of the terms or provisions of Article XI, Article
XII, Section 14.13 or any other provision of this Agreement without the consent
of any Seller Party, provided that such amendment has no negative impact upon
such Seller Party. Any modification or waiver made in accordance with this
Section 14.1 shall apply to each of the Purchasers equally and shall be binding
upon each Seller Party, the Purchaser Agents, the Purchasers and Agent.

Section 14.2    Notices. Except as provided in this Section 14.2, all
communications and notices provided for hereunder shall be in writing (including
bank wire, telecopy or electronic facsimile transmission or similar writing) and
shall be given to the other parties hereto at their respective addresses or
telecopy numbers set forth on the signature pages hereof or at such other
address or telecopy number as such Person may hereafter specify for the purpose
of notice to each of the other parties hereto. Each such notice or other
communication shall be effective if given by telecopy, upon the receipt thereof,
if given by mail, three (3) Business Days after the time such communication is
deposited in the mail with first class postage prepaid or if given by any other
means, when received at the address specified in this Section 14.2. Seller
hereby authorizes Agent and the Purchasers to effect Purchases and Rate Tranche
Period and Discount Rate selections based on telephonic notices made by any
Person whom Agent or applicable Purchaser in good faith believes to be acting on
behalf of Seller. Seller agrees to deliver promptly to Agent and each applicable
Purchaser a written confirmation of each telephonic notice signed by an
authorized officer of Seller; provided, however, the absence of such
confirmation shall not affect the validity of such notice. If the written
confirmation differs from the action taken by Agent and/or the applicable
Purchaser, the records of Agent and/or the applicable Purchaser shall govern
absent manifest error.

Section 14.3    Ratable Payments. If any Purchaser, whether by setoff or
otherwise, has payment made to it with respect to any portion of the Aggregate
Unpaids owing to such Purchaser (other than payments received pursuant to
Sections 10.2 or 10.3) in a greater proportion than that received by any other
Purchaser entitled to receive a ratable share of such Aggregate Unpaids, such
Purchaser agrees, promptly upon demand, to purchase for cash without recourse or
warranty a portion of such Aggregate Unpaids held by the other Purchasers so
that after such purchase each Purchaser will hold its ratable proportion of such
Aggregate Unpaids; provided that if all or any portion of such excess amount is
thereafter recovered from such Purchaser, such purchase shall be rescinded and
the purchase price restored to the extent of such recovery, but without
interest.

 

46



--------------------------------------------------------------------------------

RECEIVABLES PURCHASE AGREEMENT

 

Section 14.4    Protection of Ownership Interests of the Purchasers. (a) Seller
agrees that from time to time, at its expense, it will promptly execute and
deliver all instruments and documents, and take all actions, that may be
necessary or desirable, or that Agent may request, to perfect, protect or more
fully evidence Agent’s (on behalf of the Purchasers) valid ownership of or first
priority perfected security interest in the Asset Portfolio, or to enable Agent
or the Purchasers to exercise and enforce their rights and remedies hereunder.
Without limiting the foregoing, Seller will, upon the request of Agent, file
such financing or continuation statements, or amendments thereto or assignments
thereof, and execute and file such other instruments and documents, that may be
necessary or desirable, or that Agent may reasonably request, to perfect,
protect or evidence such valid ownership of or first priority perfected security
interest in the Asset Portfolio. At any time following the occurrence of an
Amortization Event, Agent may, or Agent may direct Seller or Servicer to, notify
the Obligors of Receivables, at Seller’s expense, of the ownership or security
interests of the Purchasers under this Agreement and may also direct that
payments of all amounts due or that become due under any or all Receivables be
made directly to Agent or its designee. Seller or Servicer (as applicable)
shall, at any Purchaser’s request, withhold the identity of such Purchaser in
any such notification.

(b)    If any Seller Party fails to perform any of its obligations hereunder,
Agent or any Purchaser may (but shall not be required to) perform, or cause
performance of, such obligations, and Agent’s or such Purchaser’s costs and
expenses incurred in connection therewith shall be payable by Seller as provided
in Section 10.3. Each Seller Party irrevocably authorizes Agent at any time and
from time to time in the sole and absolute discretion of Agent, and appoints
Agent as its attorney-in-fact, to act on behalf of such Seller Party (i) to
authorize and/or execute on behalf of such Seller Party as debtor and to file
financing or continuation statements (and amendments thereto and assignments
thereof) necessary or desirable in Agent’s sole and absolute discretion to
perfect and to maintain Agent’s (on behalf of the Purchasers) valid ownership of
or first priority perfected security interest in the Receivables and (ii) to
file a carbon, photographic or other reproduction of this Agreement or any
financing statement with respect to the Receivables as a financing statement in
such offices as Agent in its sole and absolute discretion deems necessary or
desirable to perfect and to maintain the ownership of or first priority
perfected security interest in the interests of the Purchasers in the
Receivables. This appointment is coupled with an interest and is irrevocable.
The authorization by each Seller Party set forth in the second sentence of this
Section 14.4(b) is intended to meet all requirements for authorization by a
debtor under Article 9 of any applicable enactment of the UCC, including,
without limitation, Section 9-509 thereof.

Section 14.5    Confidentiality. (a) Each Seller Party, Agent, each Purchaser
Agent and each Purchaser shall maintain and shall cause each of its employees
and officers to maintain the confidentiality of this Agreement and the other
confidential or proprietary information with respect to Agent, each Purchaser
Agent, each Purchaser and their respective businesses obtained by it or them in
connection with the structuring, negotiating and execution of the transactions
contemplated herein, except that such Seller Party, Agent, such Purchaser Agent
and such Purchaser and its officers and employees may disclose such information
to such Seller Party’s, Agent’s, such Purchaser Agent’s and such Purchaser’s
external accountants and attorneys and as required by any applicable law or
order of any judicial or administrative proceeding.

 

47



--------------------------------------------------------------------------------

RECEIVABLES PURCHASE AGREEMENT

 

(b)    Anything herein to the contrary notwithstanding, each Seller Party hereby
consents to the disclosure of any nonpublic information with respect to it
(i) to Agent, the Financial Institutions, the Purchaser Agents or the Conduits
by each other and by each such Person to such Person’s equityholders, (ii) by
Agent, the Purchaser Agents or the Purchasers to any prospective or actual
assignee or participant of any of them and (iii) by Agent, any Purchaser Agent
or any Conduit to any collateral trustee or security trustee, any rating agency,
Funding Source, Commercial Paper dealer or provider of a surety, guaranty or
credit or liquidity enhancement to any Conduit or any entity organized for the
purpose of purchasing, or making loans secured by, financial assets for which
MUFG or any Purchaser Agent acts as the administrative agent and to any
officers, directors, employees, outside accountants and attorneys of any of the
foregoing, provided each such Person is informed of and agrees to maintain the
confidential nature of such information. In addition, the Purchasers, the
Purchaser Agents and Agent may disclose any such nonpublic information pursuant
to any law, rule, regulation, direction, request or order of any judicial,
administrative or regulatory authority or proceedings (whether or not having the
force or effect of law).

Section 14.6    Bankruptcy Petition. (a) Seller, Servicer, Agent, each Purchaser
Agent and each Purchaser hereby covenants and agrees that, prior to the date
that is one year and one day after the payment in full of all outstanding senior
indebtedness of any Conduit or any Financial Institution or Funding Source that
is a special purpose bankruptcy remote entity, it will not institute against, or
join any other Person in instituting against, any Conduit, any Financial
Institution or any such entity any bankruptcy, reorganization, arrangement,
insolvency or liquidation proceedings or other similar proceeding under the laws
of the United States or any state of the United States.

(b)    Servicer hereby covenants and agrees that, prior to the date that is one
year and one day after the payment in full of all Obligations of Seller, it will
not institute against, or join any other Person in instituting against, Seller
any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings or other similar proceeding under the laws of the United States or
any state of the United States.

Section 14.7    Limitation of Liability. Except with respect to any claim
arising out of the willful misconduct or gross negligence of any Conduit, Agent,
any Purchaser Agent, any Funding Source or any Financial Institution, no claim
may be made by any Seller Party or any other Person against any Conduit, Agent,
any Purchaser Agent, any Funding Source or any Financial Institution or their
respective Affiliates, directors, officers, employees, attorneys or agents for
any special, indirect, consequential or punitive damages in respect of any claim
for breach of contract or any other theory of liability arising out of or
related to the transactions contemplated by this Agreement, or any act, omission
or event occurring in connection therewith; and each Seller Party hereby waives,
releases, and agrees not to sue upon any claim for any such damages, whether or
not accrued and whether or not known or suspected to exist in its favor.

 

48



--------------------------------------------------------------------------------

RECEIVABLES PURCHASE AGREEMENT

 

Section 14.8    CHOICE OF LAW. THIS AGREEMENT SHALL BE GOVERNED AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK (INCLUDING SECTIONS 5-1401 AND
5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK, BUT WITHOUT
REGARD TO ANY OTHER CONFLICTS OF LAW PROVISIONS THEREOF, EXCEPT TO THE EXTENT
THAT THE PERFECTION, THE EFFECT OF PERFECTION OR PRIORITY OF THE INTERESTS OF
AGENT OR ANY PURCHASER IN THE ASSET PORTFOLIO IS GOVERNED BY THE LAWS OF A
JURISDICTION OTHER THAN THE STATE OF NEW YORK).

Section 14.9    CONSENT TO JURISDICTION. EACH SELLER PARTY HEREBY IRREVOCABLY
SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR NEW
YORK STATE COURT SITTING IN NEW YORK CITY, NEW YORK IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY DOCUMENT EXECUTED BY SUCH
PERSON PURSUANT TO THIS AGREEMENT AND EACH SELLER PARTY HEREBY IRREVOCABLY
AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR
HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN
SUCH A COURT OR THAT SUCH COURT IS AN INCONVENIENT FORUM. NOTHING HEREIN SHALL
LIMIT THE RIGHT OF AGENT, ANY PURCHASER AGENT OR ANY PURCHASER TO BRING
PROCEEDINGS AGAINST ANY SELLER PARTY IN THE COURTS OF ANY OTHER JURISDICTION.
ANY JUDICIAL PROCEEDING BY ANY SELLER PARTY AGAINST AGENT, ANY PURCHASER AGENT
OR ANY PURCHASER OR ANY AFFILIATE OF AGENT, ANY PURCHASER AGENT OR ANY PURCHASER
INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY WAY ARISING OUT OF, RELATED
TO, OR CONNECTED WITH THIS AGREEMENT OR ANY DOCUMENT EXECUTED BY SUCH SELLER
PARTY PURSUANT TO THIS AGREEMENT SHALL BE BROUGHT ONLY IN A COURT IN NEW YORK
CITY, NEW YORK.

Section 14.10    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES TRIAL BY
JURY IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER
(WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF,
RELATED TO, OR CONNECTED WITH THIS AGREEMENT, ANY DOCUMENT EXECUTED BY ANY
SELLER PARTY PURSUANT TO THIS AGREEMENT OR THE RELATIONSHIP ESTABLISHED
HEREUNDER OR THEREUNDER.

Section 14.11    Integration; Binding Effect; Survival of Terms.

(a)    This Agreement and each other Transaction Document contain the final and
complete integration of all prior expressions by the parties hereto with respect
to the subject matter hereof and shall constitute the entire agreement among the
parties hereto with respect to the subject matter hereof superseding all prior
oral or written understandings.

 

49



--------------------------------------------------------------------------------

RECEIVABLES PURCHASE AGREEMENT

 

(b)    This Agreement shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and permitted assigns (including
any trustee in bankruptcy) and shall inure to the benefit of the Indemnified
Parties and their successors and permitted assigns (including any trustee in
bankruptcy). This Agreement shall create and constitute the continuing
obligations of the parties hereto in accordance with its terms and shall remain
in full force and effect until terminated in accordance with its terms;
provided, however, that the rights and remedies with respect to (i) any breach
of any representation and warranty made by any Seller Party pursuant to
Article V, (ii) the indemnification, payment and other provisions of Article X,
and Sections 2.7(b), 14.5 and 14.6 shall be continuing and shall survive any
termination of this Agreement.

Section 14.12    Counterparts; Severability; Section References. This Agreement
may be executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which when taken together shall constitute one and the same
Agreement. Any provisions of this Agreement which are prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Unless otherwise expressly indicated, all references herein
to “Article,” “Section,” “Schedule” or “Exhibit” shall mean articles and
sections of, and schedules and exhibits to, this Agreement.

Section 14.13    MUFG Roles and Purchaser Agent Roles.

 

  (a)

Each of the Purchasers and Purchaser Agents acknowledges that MUFG acts, or may
in the future act, (i) as administrative agent for any Conduit or any Financial
Institution in MUFG’s Purchaser Group, (ii) as issuing and paying agent for
certain Commercial Paper, (iii) to provide credit or liquidity enhancement for
the timely payment for certain Commercial Paper and (iv) to provide other
services from time to time for any Conduit or any Financial Institution in
MUFG’s Purchaser Group (collectively, the “MUFG Roles”). Without limiting the
generality of this Section 14.13, each Purchaser and each Purchaser Agent hereby
acknowledges and consents to any and all MUFG Roles and agrees that in
connection with any MUFG Role, MUFG may take, or refrain from taking, any action
that it, in its discretion, deems appropriate, including, without limitation, in
its role as administrative agent for any Conduit.

(b)    Each of the Purchasers acknowledges that each Purchaser Agent acts, or
may in the future act, (i) as administrative agent for the Conduit in such
Purchaser Agent’s Purchaser Group or any Financial Institution in such Purchaser
Agent’s Purchaser Group, (ii) as issuing and paying agent for certain Commercial
Paper, (iii) to provide credit or liquidity enhancement for the timely payment
for certain Commercial Paper and (iv) to provide other services from time to
time for the Conduit in such Purchaser Agent’s Purchaser Group or any Financial
Institution in such Purchaser Agent’s Purchaser Group (collectively, the

 

50



--------------------------------------------------------------------------------

RECEIVABLES PURCHASE AGREEMENT

 

“Purchaser Agent Roles”). Without limiting the generality of this Section 14.13,
each Purchaser hereby acknowledges and consents to any and all Purchaser Agent
Roles and agrees that in connection with any Purchaser Agent Role, the
applicable Purchaser Agent may take, or refrain from taking, any action that it,
in its discretion, deems appropriate, including, without limitation, in its role
as agent for the Conduit in such Purchaser Agent’s Purchaser Group.

Section 14.14    Characterization. (a) It is the intention of the parties hereto
that each Purchase hereunder shall constitute and be treated as an absolute and
irrevocable sale to Agent, on behalf of the Purchasers, for all purposes (other
than federal and state income tax purposes), which such Purchase shall provide
Agent, on behalf of the Purchasers, with the full benefits of ownership of the
Asset Portfolio. Except as specifically provided in this Agreement, each
Purchase hereunder is made without recourse to Seller; provided, however, that
(i) Seller shall be liable to each Purchaser, each Purchaser Agent and Agent for
all representations, warranties, covenants and indemnities made by Seller
pursuant to the terms of this Agreement, and (ii) such sale does not constitute
and is not intended to result in an assumption by any Purchaser, any Purchaser
Agent or Agent or any assignee thereof of any obligation of Seller or any
Originator or any other Person arising in connection with the Receivables, the
Related Security, or the related Contracts, or any other obligations of Seller
or any Originator.

(b)    In addition to any ownership interest which Agent may from time to time
acquire pursuant hereto, Seller hereby grants to Agent for the ratable benefit
of the Purchasers a valid and perfected security interest in all of Seller’s
right, title and interest in, to and under all Receivables now existing or
hereafter arising, the Collections, each Lock-Box, each Collection Account, all
Related Security, all other rights and payments relating to such Receivables,
and all proceeds of any thereof prior to all other liens on and security
interests therein to secure the prompt and complete payment of the Aggregate
Unpaids. Seller hereby authorizes the filing of financing statements describing
the collateral covered thereby as “all of debtor’s personal property and assets”
or words to that effect, notwithstanding that such wording may be broader in
scope than the collateral described in this Section 14.14. Agent, the Purchaser
Agents and the Purchasers shall have, in addition to the rights and remedies
that they may have under this Agreement, all other rights and remedies provided
to a secured creditor under the UCC and other applicable law, which rights and
remedies shall be cumulative.

Section 14.15    Excess Funds. Each of Seller, Servicer, each Purchaser, each
Purchaser Agent and Agent agrees that each Conduit shall be liable for any
claims that such party may have against such Conduit only to the extent that
such Conduit has funds in excess of those funds necessary to pay matured and
maturing Commercial Paper and to the extent such excess funds are insufficient
to satisfy the obligations of such Conduit hereunder, such Conduit shall have no
liability with respect to any amount of such obligations remaining unpaid and
such unpaid amount shall not constitute a claim against such Conduit. Any and
all claims against any Conduit shall be subordinate to the claims against such
Conduit of the holders of Commercial Paper and any Person providing liquidity
support to such Conduit.

Section 14.16    [Reserved].

Section 14.17    [Reserved].

 

51



--------------------------------------------------------------------------------

RECEIVABLES PURCHASE AGREEMENT

 

Section 14.18    [Reserved].

Section 14.19    USA PATRIOT Act Notice. Each Financial Institution that is
subject to the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Patriot Act”) hereby notifies the
Seller Parties that pursuant to the requirements of the Patriot Act, it is
required to obtain, verify and record information that identifies each Seller
Party, which information includes the name and address of each Seller Party and
other information that will allow such Financial Institution to identify such
Seller Party in accordance with the Patriot Act.

(Signature Pages Follow)

 

52



--------------------------------------------------------------------------------

RECEIVABLES PURCHASE AGREEMENT

 

WHEREOF, the parties hereto have caused this Agreement to be executed and
delivered by their duly authorized officers as of the date hereof.

 

PDC FUNDING COMPANY III, LLC By:   /s/ Les B. Korsh Name:  Les B. Korsh
Title:  Secretary

 

Address:   1031 Mendota Heights Road   St. Paul, Minnesota 55120 Attention:  
Chief Financial Officer Facsimile:   (651) 686-8984

 

PATTERSON DENTAL SUPPLY, INC.,

as Servicer

By:   /s/ Les B. Korsh Name:  Les B. Korsh Title:  Secretary

 

Address:   Patterson Dental Supply, Inc.   1031 Mendota Heights Road   St. Paul,
Minnesota 55120 Attention:   Chief Financial Officer Facsimile:   (651) 686-8984

 

S-1



--------------------------------------------------------------------------------

RECEIVABLES PURCHASE AGREEMENT

 

MUFG BANK, LTD., as a Financial Institution By:   /s/ Nicolas Mounier
Name:  Nicolas Mounier Title:  Director

 

S-2



--------------------------------------------------------------------------------

RECEIVABLES PURCHASE AGREEMENT

 

MUFG BANK, LTD., as a Purchaser Agent By:   /s/ Nicolas Mounier Name:  Nicolas
Mounier Title:  Director

 

Address:   MUFG Bank, Ltd.   1221 Avenue of the Americas   6th Floor   New York,
New York 10020 Attention:   Nicolas Mounier Telephone:   (212) 405-6655 Email:  
Nicolas.mounier@mufgsecurities.com

 

MUFG BANK, LTD., as Agent By:   /s/ Nicolas Mounier Name:  Nicolas Mounier
Title:  Director

 

S-3



--------------------------------------------------------------------------------

RECEIVABLES PURCHASE AGREEMENT

 

EXHIBIT I

DEFINITIONS

As used in this Agreement, the following terms shall have the following meanings
(such meanings to be equally applicable to both the singular and plural forms of
the terms defined):

“Accrual Period” means each Fiscal Month, provided that the initial Accrual
Period hereunder means the period from (and including) the date hereof to (and
including) the last day of the Fiscal Month thereafter.

“ACH Receipts” means funds received in respect of Automatic Debit Collections.

“Adjusted Dilution Ratio” means, as of any day, the average of the Dilution
Ratios for the preceding twelve Fiscal Months.

“Adverse Claim” means a lien, security interest, charge or encumbrance, or other
right or claim in, of or on any Person’s assets or properties in favor of any
other Person.

“Affected Financial Institution” has the meaning set forth in Section 12.1(c).

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with, such Person or any Subsidiary of such Person. A Person shall be
deemed to control another Person if the controlling Person owns 10% or more of
any class of voting securities of the controlled Person or possesses, directly
or indirectly, the power to direct or cause the direction of the management or
policies of the controlled Person, whether through ownership of stock, by
contract or otherwise.

“Agent” has the meaning set forth in the preamble to this Agreement.

“Aggregate Capital” means, on any date of determination, the aggregate
outstanding Capital of all Purchasers on such date.

“Aggregate Reduction” has the meaning set forth in Section 1.3.

“Aggregate Unpaids” means, at any time, an amount equal to the sum of all
accrued and unpaid fees under any Fee Letter, CP Costs, Financial Institution
Yield, Aggregate Capital and all other unpaid Obligations (whether due or
accrued) at such time.

“Agreement” means this Receivables Purchase Agreement, as it may be amended,
restated, supplemented or otherwise modified and in effect from time to time.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus  1⁄2 of 1% and (c) the greater of (i) 0.00% and
(ii) the LIBO Rate for a one month period on such day (or if such day is not a
Business Day, the immediately preceding Business Day) plus 1%, provided that,
for the avoidance of doubt, the LIBO Rate for any day shall be equal to the
London interbank offered rate administered by ICE Benchmark Administration
Limited (or any

 

Exh. I-1



--------------------------------------------------------------------------------

RECEIVABLES PURCHASE AGREEMENT

 

person which takes over the administration of that rate) for deposits in U.S.
dollars, as published by Reuters (or any successor thereto) at approximately
11:00 a.m. London time on such day. Any change in the Alternate Base Rate due to
a change in the Prime Rate, the Federal Funds Effective Rate or the LIBO Rate
shall be effective from and including the effective date of such change in the
Prime Rate, the Federal Funds Effective Rate or the LIBO Rate, respectively.

“Amortization Date” means the earliest to occur of (i) the day on which any of
the conditions precedent set forth in Section 6.2 are not satisfied, (ii) the
Business Day immediately prior to the occurrence of an Amortization Event set
forth in Section 9.1(d)(ii), (iii) the Business Day specified in a written
notice from Agent following the occurrence of any other Amortization Event,
(iv) the Business Day specified in a written notice from Agent following the
failure to obtain the Required Ratings within 60 days following delivery of a
Ratings Request to Seller and Servicer, and (v) the date which is 5 Business
Days after Agent’s receipt of written notice from Seller that it wishes to
terminate the facility evidenced by this Agreement.

“Amortization Event” has the meaning set forth in Article IX.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Seller, the Servicer, any Originator or any of
their respective Subsidiaries from time to time concerning or relating to
bribery or corruption, including the Foreign Corrupt Practices Act of 1977, and
any applicable law or regulation implementing the Organisation for Economic
Co-operation and Development Convention on Combating Bribery of Foreign Public
Officials in International Business Transactions.

“Anti-Terrorism Laws” has the meaning set forth in Section 5.1(z).

“Asset Portfolio” has the meaning set forth in Section 1.2(b).

“Assignment Agreement” has the meaning set forth in Section 12.1(b).

“Authorized Officer” means, with respect to any Person, its president, corporate
controller, treasurer or chief financial officer.

“Automatic Debit Collection” means the payment of Collections by an Obligor by
means of automatic electronic funds transfer from the Obligor’s bank account.

“Broken Funding Costs” means for any Capital of any Purchaser which: (i) is
reduced for any reason on any day other than a Settlement Date or (ii) is
assigned, transferred or funded pursuant to a Funding Agreement or otherwise
transferred or terminated on a date prior to the date on which it was originally
scheduled to end; an amount equal to the excess, if any, of (A) the CP Costs or
Financial Institution Yield (as applicable) that would have accrued during the
remainder of the Rate Tranche Periods or the tranche periods for Commercial
Paper determined by the applicable Purchaser Agent or Agent to relate to such
Capital (as applicable) subsequent to the date of such reduction, assignment,
transfer, funding or termination of such Capital if such reduction, assignment,
transfer, funding or termination had not occurred, over (B) the income, if any,
actually received net of any costs of redeployment of funds during the remainder
of such period by the holder of such Capital from investing the portion of such
Capital not so allocated. In the event that the amount referred to in clause
(B) exceeds the amount referred to in clause (A), the relevant Purchaser or
Purchasers agree to pay to Seller the amount of such excess. All Broken Funding
Costs shall be due and payable hereunder upon demand.

 

Exh. I-2



--------------------------------------------------------------------------------

RECEIVABLES PURCHASE AGREEMENT

 

“Business Day” means any day on which banks are not authorized or required to
close in New York, New York or Chicago, Illinois and The Depository Trust
Company of New York is open for business, and, if the applicable Business Day
relates to any computation or payment to be made with respect to the LIBO Rate,
any day on which dealings in dollar deposits are carried on in the London
interbank market.

“Capital” means at any time with respect to the Asset Portfolio and any
Purchaser, an amount equal to (A) the amount of Cash Purchase Price paid by such
Purchaser to Seller for Purchases pursuant to Sections 1.1 and 1.2, minus
(B) the sum of the aggregate amount of Collections and other payments received
by Agent or such Purchaser, as applicable, which in each case are applied to
reduce such Purchaser’s Capital in accordance with the terms and conditions of
this Agreement; provided that such Capital shall be restored (in accordance with
Section 2.5) in the amount of any Collections or other payments so received and
applied if at any time the distribution of such Collections or payments are
rescinded, returned or refunded for any reason.

“Cash Purchase Price” means, with respect to any Incremental Purchase of any
portion of the Asset Portfolio, the amount paid to Seller for such portion of
the Asset Portfolio which shall not exceed the least of (i) the amount requested
by Seller in the applicable Purchase Notice, (ii) the unused portion of the
Purchase Limit on the applicable Purchase date, taking into account any other
proposed Incremental Purchase requested on the applicable Purchase date, and
(iii) the excess, if any, of the Net Portfolio Balance (less the Required
Reserves) on the applicable Purchase date over the aggregate outstanding amount
of the Aggregate Capital determined immediately prior to such Incremental
Purchase, taking into account any other proposed Incremental Purchase requested
on the applicable Purchase date.

“Change of Control” means (i) the acquisition by any Person, or two or more
Persons acting in concert, of beneficial ownership (within the meaning of Rule
13d-3 of the Securities and Exchange Commission under the Securities Exchange
Act of 1934) of 30% or more of the outstanding shares of voting stock of
Servicer, (ii) PDSI ceases to own, directly, 100% of the outstanding membership
units of Seller free and clear of any Adverse Claim or (iii) PDCo ceases to own,
directly or indirectly, 100% of the outstanding membership units or outstanding
capital stock of any Originator or the Servicer.

“Charged-Off Receivable” means a Receivable: (i) as to which the Obligor thereof
has taken any action, or suffered any event to occur, of the type described in
Section 9.1(d) (as if references to the Seller Party therein refer to such
Obligor); (ii) which, consistent with the Credit and Collection Policy, would be
written off Seller’s books as uncollectible; (iii) which has been identified by
Seller as uncollectible or (iv) as to which any payment, or part thereof,
remains unpaid for 180 days or more from the original due date for such payment.

“Closing Date” means July 24, 2018.

 

Exh. I-3



--------------------------------------------------------------------------------

RECEIVABLES PURCHASE AGREEMENT

 

“Collection Account” means each account listed on Exhibit IV and maintained at a
Collection Bank in the name of Seller.

“Collection Account Agreement” means with respect to each Collection Account and
Lock-Box, if applicable, a valid and enforceable agreement in form and substance
reasonably satisfactory to the Agent, among the Seller, the Servicer, the Agent
and any Collection Bank, whereupon the Seller, as sole owner of the related
Collection Account and the customer of the related Collection Bank in respect of
such Collection Account, shall transfer to the Agent exclusive dominion and
control over and otherwise perfect a first-priority security interest in, such
Collection Account and the cash, instruments or other property on deposit or
held therein.

“Collection Bank” means, at any time, any of the banks holding one or more
Collection Accounts.

“Collection Notice” means a notice, in substantially the form attached to the
related Collection Account Agreement, from Agent to a Collection Bank, or any
similar or analogous notice from Agent to a Collection Bank.

“Collections” means, with respect to any Receivable, all cash collections and
other cash and other proceeds in respect of such Receivable, including, without
limitation, all scheduled payments, prepayments, yield, Finance Charges or other
related amounts accruing in respect thereof, all cash proceeds of Related
Security with respect to such Receivable; for the avoidance of doubt, in no
event shall Collections be deemed to include any such cash collections or other
proceeds from Excluded Receivables.

“Commercial Paper” means promissory notes of any Conduit issued by such Conduit
in the commercial paper market.

“Commitment” means, for each Financial Institution, the commitment of such
Financial Institution to make Incremental Purchases to the extent that the
Conduit (if any) in its Purchaser Group declines to make such Incremental
Purchases, in an amount not to exceed (i) in the aggregate, the amount set forth
opposite such Financial Institution’s name on Schedule A to this Agreement, as
such amount may be modified in accordance with the terms hereof (including,
without limitation, any termination of Commitments pursuant to Section 4.6
hereof) and (ii) with respect to any individual Incremental Purchase hereunder,
its Pro Rata Share of the Cash Purchase Price therefor.

“Concentration Percentage” means (i) for any Group A Obligor, 10.0%, (ii) for
any Group B Obligor, 8.0%, (iii) for any Group C Obligor, 4.0% and (iv) for any
Group D Obligor, 2.5%.

“Conduit” has the meaning set forth in the preamble to this Agreement. As of the
Closing Date, no Conduits are a party to this Agreement.

“Conduit Costs” means, for any outstanding Capital of any Conduit, an amount
equal to such Capital multiplied by a per annum rate equivalent to the “weighted
average cost” (as defined below) related to the issuance of indexed Commercial
Paper of such Conduit that is allocated, in whole or in part, to fund such
Capital (and which may also be allocated in part to

 

Exh. I-4



--------------------------------------------------------------------------------

RECEIVABLES PURCHASE AGREEMENT

 

the funding of other assets of such Conduit); provided, however, that if any
component of such rate is a discount rate, in calculating such rate for such
Capital for such date, the rate used to calculate such component of such rate
shall be a rate resulting from converting such discount rate to an interest
bearing equivalent rate per annum. As used in this definition, the “weighted
average cost” shall consist of (x) the actual interest rate paid to purchasers
of indexed Commercial Paper issued by such Conduit, (y) the costs associated
with the issuance of such Commercial Paper (including dealer fees and
commissions to placement agents), and (z) interest on other borrowing or funding
sources by such Conduit, including to fund small or odd dollar amounts that are
not easily accommodated in the commercial paper market.

“Conduit Purchase Limit” means, for each Conduit, the purchase limit of such
Conduit with respect to Incremental Purchases, in an amount not to exceed (i) in
the aggregate, the amount set forth opposite such Conduit’s name on Schedule A
to this Agreement, as such amount may be modified in accordance with the terms
hereof (including, without limitation, Section 4.6(b)) and (ii) with respect to
any individual Incremental Purchase hereunder, its Pro Rata Share of the
aggregate Cash Purchase Price therefor.

“Consent Notice” has the meaning set forth in Section 4.6(a).

“Consent Period” has the meaning set forth in Section 4.6(a).

“Contingent Obligation” of a Person means any agreement, undertaking or
arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the payment of, or otherwise becomes or
is contingently liable upon, the obligation or liability of any other Person, or
agrees to maintain the net worth or working capital or other financial condition
of any other Person, or otherwise assures any creditor of such other Person
against loss, including, without limitation, any comfort letter, operating
agreement, take-or-pay contract or application for a letter of credit or the
obligations of any such Person as general partner of a partnership with respect
to the liabilities of the partnership. The amount of any Contingent Obligation
shall be deemed to be an amount equal to the lesser of (a) an amount equal to
the stated or determinable amount of the primary obligation in respect of which
such Contingent Obligation is made and (b) the maximum amount for which such
guaranteeing person may be liable pursuant to the terms of the instrument
embodying such Contingent Obligation, unless such primary obligation and the
maximum amount for which such guaranteeing person may be liable are not stated
or determinable, in which case the amount of the Contingent Obligation shall be
such guaranteeing person’s reasonably anticipated liability in respect thereof
as determined by such Person in good faith.

“Contract” means, with respect to any Receivable, any and all instruments,
agreements, invoices or other writings (including those with electronic
signatures or other electronic authorization), which may be executed in
counterparts and received by facsimile or electronic mail, pursuant to which
such Receivable arises or which evidences such Receivable.

“CP Costs” means, for each day, the aggregate discount or yield accrued with
respect to the outstanding Capital of each respective Conduit as determined in
accordance with the definition of Conduit Costs.

 

Exh. I-5



--------------------------------------------------------------------------------

RECEIVABLES PURCHASE AGREEMENT

 

“Credit Agreement” means the Amended and Restated Credit Agreement, dated on or
about January 27, 2017 (as it may be amended, restated, supplemented or
otherwise modified from time to time) by and among PDCo, the lenders from time
to time party thereto, and MUFG, as administrative agent.

“Credit and Collection Policy” means Seller’s and/or the applicable Originator’s
credit and collection policies and practices relating to Contracts and
Receivables existing on the Closing Date and summarized in Exhibit VIII hereto,
as modified from time to time in accordance with this Agreement.

“Cut-Off Date” means the last day of a Fiscal Month.

“Days Sales Outstanding” means, on any date, the number of days equal to the
product of (a) 30 and (b) the amount obtained by dividing (i) the aggregate
Outstanding Balance of all Receivables as of such date, by (ii) the result of
(x) the aggregate Outstanding Balance of all Receivables which were originated
during the immediately preceding Fiscal Month, minus (y) the aggregate Excluded
Sales with respect to Receivables which were originated during the immediately
preceding Fiscal Month.

“Deemed Collections” means the aggregate of all amounts Seller shall have been
deemed to have received as a Collection of a Receivable. If at any time, (i) the
Outstanding Balance of any Receivable is either (x) reduced as a result of any
defective or rejected goods or services, any discount or any adjustment or
otherwise by Seller or any Originator (other than cash Collections on account of
the Receivables), (y) reduced as a result of converting such Receivable to an
Excluded Receivable or (z) reduced or canceled as a result of a setoff in
respect of any claim by any Person (whether such claim arises out of the same or
a related transaction or an unrelated transaction) or (ii) any of the
representations or warranties in Article V are no longer true with respect to
any Receivable, Seller shall be deemed to have received a Collection of such
Receivable in the amount of (A) such reduction or cancellation in the case of
clause (i) above, and (B) the entire Outstanding Balance in the case of clause
(ii) above.

“Default Fee” means with respect to any amount due and payable by Seller in
respect of any Aggregate Unpaids, an amount equal to the greater of (i) $1000
and (ii) interest on any such unpaid Aggregate Unpaids at a rate per annum equal
to 2.00% above the Alternate Base Rate.

“Default Ratio” means, as of any Cut-Off Date, a percentage equal to: (i) the
aggregate Outstanding Balance of all Receivables that became Defaulted
Receivables during the Fiscal Month ending on such Cut-Off Date, divided by
(ii) the aggregate Outstanding Balance of all Receivables on such day.

“Defaulted Receivable” means a Receivable: (i) as to which any payment, or part
thereof, remains unpaid for 91 days or more from the original due date for such
payment or (ii) that is a Charged-Off Receivable.

“Delayed Financial Institution” has the meaning set forth in Section 1.2(a).

“Designated Obligor” means an Obligor indicated by Agent to Seller in writing.

 

Exh. I-6



--------------------------------------------------------------------------------

RECEIVABLES PURCHASE AGREEMENT

 

“Dilution” means, at any time, the aggregate amount of reductions or
cancellations described in clause (i) of the definition of “Deemed Collections”.

“Dilution Horizon Ratio” means, as of any date, a ratio (expressed as a
percentage), computed as of the last day of the most recently ended Fiscal
Months by dividing (i) the result of (x) the aggregate initial Outstanding
Balance of all Receivables originated by the Originators during the most
recently ended Fiscal Month, minus (y) the aggregate Excluded Sales with respect
to Receivables which were originated by the Originators during the most recently
ended Fiscal Month, by (ii) the Net Portfolio Balance as of the Cut-Off Date of
the most recently ended Fiscal Month.

“Dilution Ratio” means, as of any Cut-Off Date, a ratio (expressed as a
percentage), computed by dividing (i) the aggregate amount of all Dilution
(other than any Excluded Credit Rebill Dilution) in respect of Receivables which
occurred during the Fiscal Month ending on such Cut-Off Date, by (ii) the result
of (x) the aggregate initial Outstanding Balance of all Receivables originated
by the Originators during the Fiscal Month ending on such Cut-Off Date, minus
(y) the aggregate Excluded Sales with respect to Receivables which were
originated by the Originators during the Fiscal Month ending on such Cut-Off
Date.

“Dilution Reserve Floor Percentage” means the product of:

ADR x DHR

where:

ADR = Adjusted Dilution Ratio;

DHR = Dilution Horizon Ratio.

“Dilution Spike” means, at any time, the highest three (3) month average
Dilution Ratio observed over the previous 12 months.

“Dilution Volatility Ratio” means the product of:

((DS – ADR) x DS/ADR)

where:

ADR = Adjusted Dilution Ratio;

DS = Dilution Spike

“Discount Rate” means, the LIBO Rate or the Alternate Base Rate, as applicable,
with respect to the Capital of each Financial Institution.

“Dynamic Dilution Reserve Percentage” means, at any time, a percentage
calculated as follows:

((SF x ADR) + DVR) x DHR

 

Exh. I-7



--------------------------------------------------------------------------------

RECEIVABLES PURCHASE AGREEMENT

 

where:

SF = stress factor of 2.00;

ADR = Adjusted Dilution Ratio;

DVR = Dilution Volatility Ratio;

DHR = Dilution Horizon Ratio.

“Dynamic Loss Reserve Percentage” means, at any time, the product of:

SF x LR x LHR

where:

SF = stress factor of 2.00;

LR = the highest three-month average Loss Ratio over the past 12 months;

LHR = Loss Horizon Ratio.

“Eligible Receivable” means, at any time, a Receivable:

(i)    the Obligor of which (a) is not a natural person; (b) is organized under
the laws of the United States or any political subdivision thereof and has its
chief executive office in the United States; (c) is not an Affiliate of any of
the parties hereto or any other Patterson Entity; and (d) is neither a
Designated Obligor nor a Sanctioned Person,

(ii)    the Obligor of which is not, and has not been, the Obligor of any
Charged-Off Receivable or any Defaulted Receivable,

(iii)    that is not a Charged-Off Receivable or a Defaulted Receivable,

(iv)    that is not a Government Receivable,

(v)    that arises under a Contract that has not had any payment or other terms
of such Contract extended, modified or waived,

(vi)    that (a) is an “account” or “payment intangible” within the meaning of
Article 9 of the UCC of all applicable jurisdictions and (b) is not evidenced by
“instruments” or “chattel paper”,

(vii)    that is denominated and payable only in United States dollars in the
United States,

 

Exh. I-8



--------------------------------------------------------------------------------

RECEIVABLES PURCHASE AGREEMENT

 

(viii)    that arises under a Contract in substantially the form of one of the
form contracts set forth on Exhibit IX hereto or otherwise approved by Agent in
writing, which, together with such Receivable, is in full force and effect and
constitutes the legal, valid and binding obligation of the related Obligor
enforceable against such Obligor in accordance with its terms subject to no
offset, counterclaim or other defense,

(ix)    that arises under a Contract that (A) does not require the Obligor under
such Contract to consent to the transfer, sale or assignment of the rights and
duties of the applicable Originator or any of its assignees under such Contract,
(B) does not contain a confidentiality provision that purports to restrict the
ability of any Purchaser to exercise its rights under this Agreement, including,
without limitation, its right to review the Contract and (C) that has been
billed to the related Obligor,

(x)    that arises under a Contract that contains an obligation to pay a
specified sum of money, contingent only upon the sale of goods or the provision
of services by the applicable Originator,

(xi)    that, together with the Contract related thereto, does not contravene
any law, rule or regulation applicable thereto (including, without limitation,
any law, rule and regulation relating to truth in lending, fair credit billing,
fair credit reporting, equal credit opportunity, fair debt collection practices
and privacy) and with respect to which no part of the Contract related thereto
is in violation of any such law, rule or regulation,

(xii)    that satisfies all applicable requirements of the Credit and Collection
Policy,

(xiii)    that was generated in the ordinary course of the applicable
Originator’s business,

(xiv)    that arises solely from the sale of goods or the provision of services
to the related Obligor by the applicable Originator, and not by any other Person
(in whole or in part),

(xv)    as to which Agent has not notified Seller that Agent has determined that
such Receivable or class of Receivables is not acceptable as an Eligible
Receivable, including, without limitation, because such Receivable arises under
a Contract that is not acceptable to Agent,

(xvi)    that is not subject to any right of rescission, set-off, counterclaim,
any other defense (including defenses arising out of violations of usury laws)
of the applicable Obligor against the applicable Originator or any other Adverse
Claim, and the Obligor thereon holds no right as against such Originator to
cause such Originator to repurchase the goods or merchandise the sale of which
shall have given rise to such Receivable (except with respect to sale discounts
effected pursuant to the Contract, or defective goods returned in accordance
with the terms of the Contract),

 

Exh. I-9



--------------------------------------------------------------------------------

RECEIVABLES PURCHASE AGREEMENT

 

(xvii)    which by its terms has Invoice Payment Terms of 61 days or less,

(xviii)    as to which the applicable Originator has satisfied and fully
performed all obligations on its part with respect to such Receivable required
to be fulfilled by it, and no further action is required to be performed by any
Person with respect thereto other than payment thereon by the applicable
Obligor,

(xix)    all right, title and interest to and in which has been validly
transferred by the applicable Originator directly to Seller under and in
accordance with the Receivables Sale Agreement, and Seller has good and
marketable title thereto free and clear of any Adverse Claim,

(xx)    that arises under a Contract that does not permit the Outstanding
Balance of such Receivable to be paid in installments,

(xxi)    that is not a Modified Receivable,

(xxii)    that, together with the related Contract, has not been sold, assigned
or pledged by the applicable Originator or Seller, except pursuant to the terms
of the Receivables Sale Agreement and this Agreement,

(xxiii)    with respect to which there is only one original executed copy of the
related Contract, which will, together with the related records be held by
Servicer as bailee of Agent and the Purchasers, and no other custodial
agreements are in effect with respect thereto,

(xxiv)    for which the related invoice does not include any Excluded
Receivables, and

(xxv)    with respect to which the related Contract directs payment thereof to
be sent directly to a Lock-Box or a Collection Account.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“Erroneous Invoice” means, with respect to any Receivable, any invoice that was
delivered with respect thereto that included an error with respect to the
related Obligor (including its address), the Related Goods or similar items.

“Excess Concentration” means, without duplication, the sum of the amounts
calculated for each of the Obligors equal to the excess (if any) of the
aggregate Outstanding Balance of the Eligible Receivables of such Obligor, over
the product of (x) such Obligor’s Concentration Percentage, multiplied by
(y) the aggregate Outstanding Balance of all Eligible Receivables.

“Excluded Credit Rebill Dilution” means, with respect to any Receivable, any
Dilution with respect thereto solely to the extent both (i) such Dilution
occurred solely as a result of cancelling an Erroneous Invoice and replacing it
with a Rebilled Invoice and (ii) each of the conditions set forth in the
definition of “Excluded Sale” have been satisfied with respect to such
Receivable.

 

Exh. I-10



--------------------------------------------------------------------------------

RECEIVABLES PURCHASE AGREEMENT

 

“Excluded Receivable” means all indebtedness and other obligations owed to an
Originator, which is arising in connection with the sale of goods or the
rendering of services by an Originator, so long as such indebtedness or other
obligations both (i) which by its initial terms is payable in more than one
installment and (ii) does not constitute trade receivables; provided, however,
that no indebtedness or other obligation that is included in any Monthly Report
as a Receivable shall constitute an “Excluded Receivable”.

“Excluded Sale” means, with respect to any Receivable, the initial Outstanding
Balance of such Receivable to the extent that each of the following conditions
are currently satisfied with respect thereto: (i) the invoice with respect to
such Receivable was an Erroneous Invoice, (ii) the invoice with respect to such
Receivable was cancelled and replaced with a Rebilled Invoice, (iii) the
principal balance of the Rebilled Invoice is the same as the principal balance
of the Erroneous Invoice, (iv) neither the Erroneous Invoice nor the Rebilled
Invoice is with respect to any Excluded Receivable and (v) the Obligor of the
Rebilled Invoice is the same Obligor of the Erroneous Invoice or an Affiliate
thereof.

“Extension Notice” has the meaning set forth in Section 4.6(a).

“Facility” means the facility providing for Seller to sell the Asset Portfolio
as provided in this Agreement.

“Facility Account” means the accounts numbered 701324725 and 679513882
maintained by Seller in the name of “PDC Funding Company III, LLC” at JPMorgan,
together with any successor account or sub-account.

“Facility Termination Date” means the earliest of (i) the Scheduled Termination
Date and (ii) the Amortization Date.

“Federal Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as amended and any successor statute thereto.

“Federal Funds Effective Rate” means for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by Agent from three Federal funds brokers of recognized standing
selected by it. Notwithstanding the foregoing, if any Financial Institution is
borrowing overnight funds on any day from a Federal Reserve Bank to make or
maintain such Financial Institution’s funding of all or any portion of the Asset
Portfolio hereunder, the Federal Funds Effective Rate, at the option of such
Financial Institution, for such Financial Institution shall be the average rate
per annum at which such overnight borrowings are made on any such day. Each
determination of the Federal Funds Effective Rate shall be conclusive and
binding on Seller and the Seller Parties, except in the case of manifest error.

 

Exh. I-11



--------------------------------------------------------------------------------

RECEIVABLES PURCHASE AGREEMENT

 

“Fee Letter” means the letter agreement dated as of the Closing Date (as
amended, restated, supplemented, or otherwise modified from time to time) among
Seller and MUFG.

“Final Payout Date” means the date following the Amortization Date on which the
Aggregate Capital shall have been reduced to zero and all of the Aggregate
Unpaids, Obligations and all other amounts then accrued or payable to Agent, the
Purchaser Agents, the Purchasers and the other Indemnified Parties shall have
been indefeasibly paid in full in cash.

“Finance Charges” means, with respect to a Contract, any finance, interest, late
payment charges or similar charges owing by an Obligor pursuant to such
Contract.

“Financial Institutions” has the meaning set forth in the preamble in this
Agreement.

“Financial Institution Yield” means for each respective Rate Tranche Period
relating to any Capital (or portion thereof) of any of the Financial
Institutions, an amount equal to the product of the applicable Discount Rate for
such Capital (or portion thereof) multiplied by the Capital (or portion thereof)
of such Financial Institution for each day elapsed during such Rate Tranche
Period, annualized on a 360 day basis.

“Fiscal Month” means any of the twelve consecutive four week or five week
accounting periods used by PDCo for accounting purposes which begin on the
Sunday after the last Saturday in April of each year and ending on the last
Saturday in April of the next year.

“Funding Agreement” means (i) this Agreement and (ii) any agreement or
instrument executed by any Funding Source with or for the benefit of a Conduit.

“Funding Source” means with respect to any Conduit (i) such Conduit’s Related
Financial Institution(s) or (ii) any insurance company, bank or other funding
entity providing liquidity, credit enhancement or back-up purchase support or
facilities to such Conduit.

“GAAP” means generally accepted accounting principles in effect in the United
States of America as of the date of this Agreement, provided, that if there
occurs after the date of this Agreement any change in GAAP that affects in any
material respect the calculation of any amount described in Sections 9.1(f),
Agent and Seller shall negotiate in good faith amendments to the provisions of
this Agreement that relate to the calculation of such amounts with the intent of
having the respective positions of Agent and the Purchasers and Seller after
such change in GAAP conform as nearly as possible to their respective positions
as of the date of this Agreement and, until any such amendments have been agreed
upon, the amounts described in Sections 9.1(f) shall be calculated as if no such
change in GAAP has occurred.

“Government Receivables” means any Receivables for which the related Obligor is
the United States of America, any State or local government or any Federal or
state agency or instrumentality or political subdivision thereof.

“Group A Obligor” means an Obligor (or its parent or majority owner, as
applicable, if such parent or majority owner is a guarantor on the related
Contract) with a short-term rating of at least: (a) “A-1” by Standard & Poor’s
or, if such Obligor does not have a short-term rating from Standard & Poor’s, a
rating of “A+” or better by Standard & Poor’s on such Obligor’s (or,

 

Exh. I-12



--------------------------------------------------------------------------------

RECEIVABLES PURCHASE AGREEMENT

 

if applicable, its parent’s or its majority owner’s) long-term senior unsecured
and uncredit-enhanced debt securities, and (b) “P-1” by Moody’, or, if such
Obligor does not have a short-term rating from Moody’s, a rating of “Al” or
better by Moody’s on such Obligor’s (or, if applicable, its parent’s or its
majority owner’s) long-term senior unsecured and uncredit-enhanced debt
securities; provided, that if an Obligor (or its parent or majority owner, as
applicable, if such parent or majority owner is a guarantor on the related
Contract) receives a split rating from Standard & Poor’s and Moody’s, then such
Obligor (or its parent or majority owner, as applicable) shall be deemed to have
the lower of the two ratings; provided, further, that if an Obligor (or its
parent or majority owner, as applicable, if such parent or majority owner is a
guarantor on the related Contract) is rated by either Standard & Poor’s or
Moody’s, but not both, and satisfies either clause (a) or clause (b) above, then
such Obligor (or its parent or majority owner, as applicable) shall be deemed to
be a Group B Obligor. Notwithstanding the foregoing, any Obligor that is a
Subsidiary or an Affiliate of an Obligor that satisfies the definition of “Group
A Obligor” shall be deemed to be a Group A Obligor and shall be aggregated with
the Obligor that satisfies such definition for the purposes of clause (a) of the
definition of “Excess Concentration” for such Obligors, unless such deemed
Obligor separately satisfies the definition of “Group A Obligor”, “Group B
Obligor”, or “Group C Obligor”, in which case such Obligor shall be separately
treated as a Group A Obligor, a Group B Obligor or a Group C Obligor, as the
case may be, and shall be aggregated and combined for such purposes with any of
its Subsidiaries that are Obligors.

“Group B Obligor” means an Obligor (or its parent or majority owner, as
applicable, if such parent or majority owner is a guarantor on the related
Contract) that is not a Group A Obligor and that has a short-term rating of at
least: (a) “A-2” by Standard & Poor’s or, if such Obligor does not have a
short-term rating from Standard & Poor’s, a rating of “BBB+” or better by
Standard & Poor’s on such Obligor’s (or, if applicable, its parent’s or its
majority owner’s) long-term senior unsecured and uncredit-enhanced debt
securities, and (b) “P-2” by Moody’s or, if such Obligor does not have a
short-term rating from Moody’s, a rating of “Baal” or better by Moody’s on such
Obligor’s (or, if applicable, its parent’s or its majority owner’s) long-term
senior unsecured and uncredit-enhanced debt securities; provided, that if an
Obligor (or its parent or majority owner, as applicable, if such parent or
majority owner is a guarantor on the related Contract) receives a split rating
from Standard & Poor’s and Moody’s, then such Obligor (or its parent or majority
owner, as applicable) shall be deemed to have the lower of the two ratings;
provided, further, that if an Obligor (or its parent or majority owner, as
applicable, if such parent or majority owner is a guarantor on the related
Contract) is rated by either Standard & Poor’s or Moody’s, but not both, and
satisfies either clause (a) or clause (b) above, then such Obligor (or its
parent or majority owner, as applicable) shall be deemed to be a Group C
Obligor. Notwithstanding the foregoing, any Obligor that is a Subsidiary or
Affiliate of an Obligor that satisfies the definition of “Group B Obligor” shall
be deemed to be a Group B Obligor and shall be aggregated with the Obligor that
satisfies such definition for the purposes of clause (a) of the definition of
“Excess Concentration” for such Obligors, unless such deemed Obligor separately
satisfies the definition of “Group A Obligor”, “Group B Obligor”, or “Group C
Obligor”, in which case such Obligor shall be separately treated as a Group A
Obligor, a Group B Obligor or a Group C Obligor, as the case may be, and shall
be aggregated and combined for such purposes with any of its Subsidiaries that
are Obligors.

 

Exh. I-13



--------------------------------------------------------------------------------

RECEIVABLES PURCHASE AGREEMENT

 

“Group C Obligor” means an Obligor (or its parent or majority owner, as
applicable, if such parent or majority owner is a guarantor on the related
Contract) that is not a Group A Obligor or a Group B Obligor and that has a
short-term rating of at least: (a) “A-3” by Standard & Poor’s or, if such
Obligor does not have a short-term rating from Standard & Poor’s, a rating of
“BBB-”or better by Standard & Poor’s on such Obligor’s (or, if applicable, its
parent’s or its majority owner’s) long-term senior unsecured and
uncredit-enhanced debt securities, and (b) “P-3” by Moody’s or, if such Obligor
does not have a short-term rating from Moody’s, a rating of “Baa3” or better by
Moody’s on such Obligor’s (or, if applicable, its parent’s or its majority
owner’s) long-term senior unsecured and uncredit-enhanced debt securities;
provided, that if an Obligor (or its parent or majority owner, as applicable, if
such parent or majority owner is a guarantor on the related Contract) receives a
split rating from Standard & Poor’s and Moody’s, then such Obligor (or its
parent or majority owner, as applicable) shall be deemed to have the lower of
the two ratings; provided, further, that if an Obligor (or its parent or
majority owner, as applicable, if such parent or majority owner is a guarantor
on the related Contract) is rated by either Standard & Poor’s or Moody’s, but
not both, and satisfies either clause (a) or clause (b) above, then such Obligor
(or its parent or majority owner, as applicable) shall be deemed to be a Group D
Obligor. Notwithstanding the foregoing, any Obligor that is a Subsidiary or
Affiliate of an Obligor that satisfies the definition of “Group C Obligor” shall
be deemed to be a Group C Obligor and shall be aggregated with the Obligor that
satisfies such definition for the purposes of clause (a) of the definition of
“Excess Concentration” for such Obligors, unless such deemed Obligor separately
satisfies the definition of “Group A Obligor”, “Group B Obligor”, or “Group C
Obligor”, in which case such Obligor shall be separately treated as a Group A
Obligor, a Group B Obligor or a Group C Obligor, as the case may be, and shall
be aggregated and combined for such purposes with any of its Subsidiaries that
are Obligors.

“Group D Obligor” means any Obligor that is not a Group A Obligor, Group B
Obligor or Group C Obligor, any Obligor (or its parent or majority owner, as
applicable, if such Obligor is unrated) that is rated by neither Moody’s nor
Standard & Poor’s shall be a Group D Obligor.

“Incremental Purchase” has the meaning set forth in Section 1.1(a).

“Indebtedness” of a Person means such Person’s (i) obligations for borrowed
money, (ii) obligations representing the deferred purchase price of property or
services (other than accounts payable arising in the ordinary course of such
Person’s business payable on terms customary in the trade), (iii) obligations,
whether or not assumed, secured by liens or payable out of the proceeds or
production from property now or hereafter owned or acquired by such Person,
(iv) obligations which are evidenced by notes, acceptances, or other
instruments, (v) capitalized lease obligations, (vi) net liabilities under
interest rate swap, exchange or cap agreements, (vii) Contingent Obligations and
(viii) liabilities in respect of unfunded vested benefits under plans covered by
Title IV of ERISA.

“Indemnified Amounts” has the meaning set forth in Section 10.1.

“Indemnified Party” has the meaning set forth in Section 10.1.

“Independent Governor” shall mean a member of the Board of Governors of Seller
who (i) shall not have been at the time of such Person’s appointment or at any
time during the

 

Exh. I-14



--------------------------------------------------------------------------------

RECEIVABLES PURCHASE AGREEMENT

 

preceding five years, and shall not be as long as such Person is a governor of
Seller, (A) a director, officer, employee, partner, shareholder, member,
manager, governor or Affiliate of any of the following Persons (collectively,
the “Independent Parties”): Servicer, any Patterson Entity, or any of their
respective Subsidiaries or Affiliates (other than Seller), (B) a supplier to any
of the Independent Parties, (C) a Person controlling or under common control
with any partner, shareholder, member, manager, governor, Affiliate or supplier
of any of the Independent Parties, or (D) a member of the immediate family of
any director, officer, employee, partner, shareholder, member, manager,
Affiliate or supplier of any of the Independent Parties; (ii) has prior
experience as an independent director or governor for a corporation or limited
liability company whose charter documents required the unanimous consent of all
independent directors or governors thereof before such corporation or limited
liability company could consent to the institution of bankruptcy or insolvency
proceedings against it or could file a petition seeking relief under any
applicable federal or state law relating to bankruptcy and (iii) has at least
three years of employment experience with one or more entities that provide, in
the ordinary course of their respective businesses, advisory, management or
placement services to issuers of securitization or structured finance
instruments, agreements or securities and is employed by any such entity.

“Interest Expense Coverage Ratio” shall have the meaning assigned to such term
in the Credit Agreement, including all defined terms used within such term which
defined terms and definitions thereof are incorporated by reference herein;
provided, however, that in the event the Credit Agreement is terminated or such
defined term is no longer used in the Credit Agreement, the respective meaning
assigned to such term immediately preceding such termination or non-usage shall
be used for purposes of this Agreement. If, after the date hereof, the Interest
Expense Coverage Ratio maintenance covenant set forth in Section 6.21 of the
Credit Agreement (or any of the defined terms used in connection with such
covenant (including the term “Interest Expense Coverage Ratio”)) is amended,
modified or waived, then the test set forth in this Agreement or the defined
terms used therein, as applicable, shall, for all purposes of this Agreement,
automatically and without further action on the part of any Person, be deemed to
be also so amended, modified or waived, if at the time of such amendment,
modification or waiver, (i) each Purchaser Agent and the Agent is a party to the
Credit Agreement and (ii) such amendment, modification or waiver is consummated
in accordance with the terms of the Credit Agreement.

“Invoice Payment Terms” means, with respect to any Receivable, the number of
days following the date of the related original invoice by which such Receivable
is required to be paid in full, as set forth in such original invoice.

“JPMorgan” means JPMorgan Chase Bank, N.A. in its individual capacity and its
successors and assigns.

“Legal Maturity Date” means the date that is one hundred and eighty days
following the due date of the latest maturing Receivable in the Asset Portfolio
on the date of the occurrence of the Amortization Date.

“Leverage Ratio” shall have the meaning assigned to such term in the Credit
Agreement, including all defined terms used within such term which defined terms
and definitions thereof are incorporated by reference herein; provided, however,
that in the event the Credit Agreement is

 

Exh. I-15



--------------------------------------------------------------------------------

RECEIVABLES PURCHASE AGREEMENT

 

terminated or such defined term is no longer used in the Credit Agreement, the
respective meaning assigned to such term immediately preceding such termination
or non-usage shall be used for purposes of this Agreement. If, after the date
hereof, the Leverage Ratio maintenance covenant set forth in Section 6.20 of the
Credit Agreement (or any of the defined terms used in connection with such
covenant (including the term “Leverage Ratio”)) is amended, modified or waived,
then the test set forth in this Agreement or the defined terms used therein, as
applicable, shall, for all purposes of this Agreement, automatically and without
further action on the part of any Person, be deemed to be also so amended,
modified or waived, if at the time of such amendment, modification or waiver,
(i) each Purchaser Agent and the Agent is a party to the Credit Agreement and
(ii) such amendment, modification or waiver is consummated in accordance with
the terms of the Credit Agreement.

“LIBO Rate” means the rate per annum equal to the greater of (a) 0.00% and
(b) the sum of (i) (a) the London interbank offered rate administered by ICE
Benchmark Administration Limited (or any person which takes over the
administration of that rate) for deposits in U.S. dollars, as published by
Reuters (or any successor thereto), as of 11:00 a.m. (London time) two Business
Days prior to the first day of the relevant Rate Tranche Period, and having a
maturity equal to such Rate Tranche Period, provided that, (i) if Reuters (or
any successor thereto) is not publishing such information for any reason, the
applicable LIBO Rate for the relevant Rate Tranche Period shall instead be the
London interbank offered rate administered by ICE Benchmark Administration
Limited (or any person which takes over the administration of that rate) for
deposits in U.S. dollars, as reported by any other generally recognized
financial information service as of 11:00 a.m. (London time) two Business Days
prior to the first day of such Rate Tranche Period, and having a maturity equal
to such Rate Tranche Period, and (ii) if no such London interbank offered rate
is available to Agent, the applicable LIBO Rate for the relevant Rate Tranche
Period shall instead be the rate determined by Agent to be the rate at which
MUFG offers to place deposits in U.S. dollars with first-class banks in the
London interbank market at approximately 11:00 a.m. (London time) two Business
Days prior to the first day of such Rate Tranche Period, in the approximate
amount to be funded at the LIBO Rate and having a maturity equal to such Rate
Tranche Period, divided by (b) one minus the maximum aggregate reserve
requirement (including all basic, supplemental, marginal or other reserves)
which is imposed against Agent in respect of Eurocurrency liabilities, as
defined in Regulation D of the Board of Governors of the Federal Reserve System
as in effect from time to time (expressed as a decimal), applicable to such Rate
Tranche Period plus (ii) 1.00% per annum. The LIBO Rate shall be rounded, if
necessary, to the next higher 1/16 of 1%.

“Lock-Box” means each locked postal box with respect to which a bank who has
executed a Collection Account Agreement has been granted exclusive access for
the purpose of retrieving and processing payments made on the Receivables and
which is listed on Exhibit IV.

“Loss Horizon Ratio” means, as of any Cut-Off Date, the ratio (expressed as a
decimal) computed by dividing (i) the result of (x) the aggregate Outstanding
Balance of Receivables generated by the Originators during the preceding three
(3) Fiscal Months prior to the Fiscal Month ending on such Cut-Off Date, minus
(y) the aggregate Excluded Sales with respect to Receivables generated by the
Originators during the preceding three (3) Fiscal Months prior to the Fiscal
Month ending on such Cut-Off Date, by (ii) the amount equal to the Net Portfolio
Balance as of the last day of the most recently ended Fiscal Month.

 

Exh. I-16



--------------------------------------------------------------------------------

RECEIVABLES PURCHASE AGREEMENT

 

“Loss Ratio” means, as of any Cut-Off Date, the ratio (expressed as a decimal)
computed by dividing (i) the aggregate Outstanding Balance of all Defaulted
Receivables on such Cut-Off Date by (ii) the result of (x) the aggregate
Outstanding Balance of Receivables generated by the Originators during the
Fiscal Month four (4) months prior to the Fiscal Month ending on such Cut-Off
Date, minus (y) the aggregate Excluded Sales with respect to Receivables
generated by the Originators during the Fiscal Month four (4) months prior to
the Fiscal Month ending on such Cut-Off Date.

“Loss Reserve Floor” means 10.0%.

“Losses” means the Outstanding Balance of any Charged-Off Receivable.

“Losses-to-Liquidation Ratio” means, as of any Cut-Off Date, the ratio
(expressed as a decimal) computed by dividing: (i) the aggregate Losses (net of
recoveries) during the Fiscal Month ending on such Cut-Off Date on all
Receivables, by (ii) the aggregate amount of Collections (other than Deemed
Collections) received during the Fiscal Month ending on such Cut-Off Date.

“Material Adverse Effect” means a material adverse effect on (i) the financial
condition or operations of any Seller Party and its Subsidiaries, (ii) the
ability of any Seller Party to perform its obligations under this Agreement or
the Performance Provider to perform its obligations under the Performance
Undertaking, (iii) the legality, validity or enforceability of this Agreement or
any other Transaction Document, (iv) any Purchaser’s interest in the Receivables
generally or in any significant portion of the Receivables, the Related Security
or the Collections with respect thereto, or (v) the collectibility of the
Receivables generally or of any material portion of the Receivables.

“Modified Receivable” means a Receivable as to which the payment terms of the
related Contract have been extended or modified for credit reasons since the
origination of such Receivable.

“Monthly Report” means a report, in substantially the form of Exhibit X hereto
(appropriately completed), furnished by Servicer to Agent and each Purchaser
Agent pursuant to Section 8.5.

“Moody’s” means Moody’s Investors Service, Inc.

“MUFG” has the meaning set forth in the preamble to this Agreement.

“MUFG Roles” has the meaning set forth in Section 14.13(a).

“Net Portfolio Balance” means, at any time, the aggregate Outstanding Balance of
all Eligible Receivables at such time reduced by the Excess Concentration at
such time.

“Non-Renewing Financial Institution” has the meaning set forth in
Section 4.6(a).

“Obligations” shall have the meaning set forth in Section 2.1.

 

Exh. I-17



--------------------------------------------------------------------------------

RECEIVABLES PURCHASE AGREEMENT

 

“Obligor” means a Person obligated to make payments pursuant to a Contract.

“Off-Balance Sheet Liability” of a Person means the principal component of
(i) any repurchase obligation or liability of such Person with respect to
accounts or notes receivable sold by such Person, (ii) any liability under any
sale and leaseback transaction which is not a capitalized lease, (iii) any
liability under any so-called “synthetic lease” or “tax ownership operating
lease” transaction entered into by such Person, (iv) any receivables purchase or
financing facility or (v) any obligation arising with respect to any other
transaction which is the functional equivalent of or takes the place of
borrowing but which does not constitute a liability on the consolidated balance
sheets of such Person, but excluding from this clause (v) all operating leases.

“Originator” means PDSI, in its capacity as seller under the Receivables Sale
Agreement, and any other seller from time to time party thereto.

“Other Costs” shall have the meaning set forth in Section 10.3.

“Other Sellers” shall have the meaning set forth in Section 10.4.

“Outstanding Balance” of any Receivable at any time means the then outstanding
principal balance thereof.

“Participant” has the meaning set forth in Section 12.2.

“Patterson Entity” means each of PDCo and each Originator and their respective
successors and assigns.

“Payment Instruction” has the meaning set forth in Section 1.4.

“PDCo” means Patterson Companies, Inc., a Minnesota corporation, together with
its successors and assigns.

“PDSI” has the meaning set forth in the preamble to this Agreement.

“Performance Provider” means PDCo in its capacity as Provider under the
Performance Undertaking.

“Performance Undertaking” means that certain Performance Undertaking, dated as
of the Closing Date, by Performance Provider in favor of Seller, substantially
in the form of Exhibit XI, as the same may be amended, restated, supplemented or
otherwise modified from time to time.

“Person” means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity, or a government or any political
subdivision or agency thereof.

“Potential Amortization Event” means an event which, with the passage of time or
the giving of notice, or both, would constitute an Amortization Event.

 

Exh. I-18



--------------------------------------------------------------------------------

RECEIVABLES PURCHASE AGREEMENT

 

“Prime Rate” means a rate per annum equal to the prime rate of interest
announced from time to time by MUFG or its parent (which is not necessarily the
lowest rate charged to any customer), changing when and as said prime rate
changes.

“Product Return Estimate” means, as of any date of determination, the aggregate
amount of Dilution or similar adjustments that are expected by the Servicer to
be made or otherwise incurred with respect to the then outstanding Receivables
and solely as a result of returned goods, as such expected Dilution and similar
adjustments are reflected on the books and records of the Originator and the
Seller and reserved for by the Originator and the Seller, as determined in
consultation with the external accountants of the Originator and in accordance
with the customary procedures established by the Originator and such
accountants.

“Proposed Reduction Date” has the meaning set forth in Section 1.3.

“Pro Rata Share” means, (a) for each Financial Institution, a percentage equal
to (i) the Commitment of such Financial Institution, divided by (ii) the
aggregate amount of all Commitments of all Financial Institutions, adjusted as
necessary to give effect to the application of the terms of Section 4.6, and
(b) for each Conduit, a percentage equal to (i) the Conduit Purchase Limit of
such Conduit, divided by (ii) the aggregate amount of all Conduit Purchase
Limits of all Conduits hereunder.

“Purchase” means an Incremental Purchase or a Reinvestment.

“Purchase Limit” means $200,000,000, as such amount may be modified in
accordance with the terms of Section 4.6(b).

“Purchase Notice” has the meaning set forth in Section 1.2(a).

“Purchaser Agent Roles” has the meaning set forth in Section 14.13(b).

“Purchaser Agents” has the meaning set forth in the preamble to this Agreement.

“Purchaser Group” means with respect to (i) each Conduit, a group consisting of
such Conduit, its Purchaser Agent and its Related Financial Institution(s), (ii)
each Financial Institution, a group consisting of such Financial Institution,
the Conduit (if any) for which such Financial Institution is a Related Financial
Institution, its Purchaser Agent and each other Financial Institution that is a
Related Financial Institution for such Conduit (if any) and (iii) each Purchaser
Agent, a group consisting of such Purchaser Agent and the Conduit (if any) and
Related Financial Institution(s) for which such Purchaser Agent is acting as
Purchaser Agent hereunder.

“Purchasers” means each Conduit and each Financial Institution.

“Purchasing Financial Institution” has the meaning set forth in Section 12.1(b).

“Rate Tranche Period” means, with respect to any portion of the Asset Portfolio
held by a Financial Institution:

 

Exh. I-19



--------------------------------------------------------------------------------

RECEIVABLES PURCHASE AGREEMENT

 

(a)    if Financial Institution Yield for any portion of such Financial
Institution’s Capital is calculated on the basis of the LIBO Rate,
(i) initially, the period commencing on the date of the Incremental Purchase
pursuant to which such Capital was first funded and ending on the next
Settlement Date and (ii) thereafter, each period commencing on such Settlement
Date and ending on the next Settlement Date; or

(b)    if Financial Institution Yield for any portion of such Financial
Institution’s Capital is calculated on the basis of the Alternate Base Rate,
(i) initially, the period commencing on the date of the Incremental Purchase
pursuant to which such Capital was first funded and ending on the next
Settlement Date and (ii) thereafter, each period commencing on such Settlement
Date and ending on the next Settlement Date.

If any Rate Tranche Period would end on a day which is not a Business Day, such
Rate Tranche Period shall end on the next succeeding Business Day. In the case
of any Rate Tranche Period for any portion of any Financial Institution’s
Capital which commences before the Amortization Date and would otherwise end on
a date occurring after the Amortization Date, such Rate Tranche Period shall end
on the Amortization Date. The duration of each Rate Tranche Period which
commences after the Amortization Date shall be of such duration as selected by
the applicable Financial Institution.

“Ratings Request” has the meaning as specified in Section 10.2(c).

“Rebilled Invoice” means, with respect to any Receivable, any invoice that was
issued in replacement of a prior Erroneous Invoice.

“Receivable” means all indebtedness and other obligations owed to Seller or an
Originator (at the time it arises, and before giving effect to any transfer or
conveyance under the Receivables Sale Agreement or hereunder) or in which Seller
or an Originator has a security interest or other interest, including, without
limitation, any indebtedness, obligation or interest constituting an account,
chattel paper, instrument or general intangible, arising in connection with the
sale, licensing or financing of goods or the rendering of services by an
Originator, and further includes, without limitation, the obligation to pay any
Finance Charges with respect thereto; provided, however, that “Receivable” shall
not include any Excluded Receivable. Indebtedness and other rights and
obligations arising from any one transaction, including, without limitation,
indebtedness and other rights and obligations represented by an individual
invoice, shall constitute a Receivable separate from a Receivable consisting of
the indebtedness and other rights and obligations arising from any other
transaction; provided further, that any indebtedness, rights or obligations
referred to in the immediately preceding sentence shall be a Receivable
regardless of whether the account debtor, any Originator or Seller treats such
indebtedness, rights or obligations as a separate payment obligation.

“Receivables Sale Agreement” means that certain Receivables Sale Agreement,
dated as of the Closing Date, by and among the Originators and Seller, as
amended, restated, supplemented or otherwise modified from time to time.

“Records” means, with respect to any Receivable, all Contracts and other
documents, books, records and other information (including, without limitation,
computer programs, tapes, disks, punch cards, data processing software and
related property and rights) relating to such Receivable, any Related Security
therefor and the related Obligor.

 

Exh. I-20



--------------------------------------------------------------------------------

RECEIVABLES PURCHASE AGREEMENT

 

“Reduction Notice” has the meaning set forth in Section 1.3.

“Regulatory Change” shall mean (i) the adoption after the date hereof of any
applicable law, rule or regulation (including any applicable law, rule or
regulation regarding capital adequacy) or any change therein after the date
hereof, (ii) any change after the date hereof in the interpretation or
administration thereof by any governmental authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
with any request or directive (whether or not having the force of law) of any
such authority, central bank or comparable agency, or (iii) the compliance,
whether commenced prior to or after the date hereof, by any Funding Source or
Purchaser with (a) the final rule titled Risk-Based Capital Guidelines; Capital
Adequacy Guidelines; Capital Maintenance: Regulatory Capital; Impact of
Modifications to Generally Accepted Accounting Principles; Consolidation of
Asset-Backed Commercial Paper Programs; and Other Related Issues, adopted by the
United States bank regulatory agencies on December 15, 2009, or any rules or
regulations promulgated in connection therewith by any such agency; (b) the
Dodd-Frank Wall Street Reform and Consumer Protection Act adopted by Congress on
July 21, 2010 or (c) the revised Basel Accord prepared by the Basel Committee on
Banking Supervision as set out in the publication entitled “International
Convergence of Capital Measurements and Capital Standards: a Revised Framework,”
as updated from time to time (including, without limitation, the Basel II and
Basel III).

“Reinvestment” has the meaning set forth in Section 1.5.

“Related Financial Institution” means with respect to each Conduit, each
Financial Institution set forth opposite such Conduit’s name on Schedule A to
this Agreement and/or, in the case of an assignment pursuant to Section 12.1,
set forth in the applicable Assignment Agreement.

“Related Goods” means with respect to any Receivable, the goods sold or licensed
to or financed for the Obligor which sale, licensing or financing gave rise to
such Receivable and all financing statements or other filings with respect
thereto.

“Related Security” means, with respect to any Receivable:

(i)    all of Seller’s interest in the Related Goods or other inventory and
goods (including returned or repossessed inventory or goods), if any, the sale,
licensing or financing of which by the applicable Originator gave rise to such
Receivable, and all insurance contracts with respect thereto,

(ii)    all other security interests or liens and property subject thereto from
time to time, if any, purporting to secure payment of such Receivable, whether
pursuant to the Contract related to such Receivable or otherwise, together with
all financing statements and security agreements describing any collateral
securing such Receivable,

 

Exh. I-21



--------------------------------------------------------------------------------

RECEIVABLES PURCHASE AGREEMENT

 

(iii)    all guaranties, letters of credit, insurance, “supporting obligations”
(within the meaning of Section 9-102(a) of the UCC of all applicable
jurisdictions) and other agreements or arrangements of whatever character from
time to time supporting or securing payment of such Receivable whether pursuant
to the Contract related to such Receivable or otherwise,

(iv)    all service contracts and other contracts and agreements associated with
such Receivable,

(v)    all Records related to such Receivable,

(vi)    all of Seller’s right, title and interest in, to and under the
Receivables Sale Agreement and the Performance Undertaking,

(vii)    all of Seller’s right, title and interest in and to each Lock-Box and
Collection Account, and any and all agreements related thereto,

(viii)    all Collections in respect thereof, and

(ix)    all proceeds of such Receivable and any of the foregoing.

“Required Purchasers” means, at any time, collectively, the Financial
Institutions with Commitments in excess of 75% of the aggregate Commitments and
the Conduits with Conduit Purchase Limits in excess of 75% of the aggregate
amount of all Conduit Purchase Limits of all Conduits hereunder.

“Required Ratings” has the meaning as specified in Section 10.2(c).

“Required Reserve” means, on any day during a Fiscal Month, (i) the greater of
(a) the sum of the Loss Reserve Floor, the Dilution Reserve Floor Percentage the
Yield Reserve Percentage, and Servicing Reserve Percentage and (b) the sum of
the Dynamic Loss Reserve Percentage, the Dynamic Dilution Reserve Percentage,
the Yield Reserve Percentage, and the Servicing Reserve Percentage, multiplied
by (ii) the Net Portfolio Balance as of such date, plus (iii) the Product Return
Estimate as of such date.

“Restricted Junior Payment” means (i) any dividend or other distribution, direct
or indirect, on account of any shares of any class of membership units of Seller
now or hereafter outstanding, except a dividend payable solely in shares of that
class of membership units or in any junior class of membership units of Seller,
(ii) any redemption, retirement, sinking fund or similar payment, purchase or
other acquisition for value, direct or indirect, of any shares of any class of
membership units of Seller now or hereafter outstanding, (iii) any payment or
prepayment of principal of, premium, if any, or interest, fees or other charges
on or with respect to, and any redemption, purchase, retirement, defeasance,
sinking fund or similar payment and any claim for rescission with respect to the
Subordinated Loans (as defined in the Receivables Sale Agreement), (iv) any
payment made to redeem, purchase, repurchase or retire, or to obtain the
surrender of, any outstanding warrants, options or other rights to acquire
shares of any class of membership units of Seller now or hereafter outstanding,
and (v) any payment of management fees by Seller (except for reasonable
management fees to the Originators or their Affiliates in reimbursement of
actual management services performed).

 

Exh. I-22



--------------------------------------------------------------------------------

RECEIVABLES PURCHASE AGREEMENT

 

“RPA Deferred Purchase Price” has the meaning set forth in Section 1.6.

“Sanctioned Country” means a country or territory that is, or whose government
is, the subject of territorial-based Sanctions.

“Sanctioned Person” means a Person that is, or is owned or controlled by Persons
that are: (i) the subject of any Sanctions, or (ii) located, organized or
resident in a Sanctioned Country.

“Sanctions” means any sanctions administered or enforced by the U.S. Department
of Treasury’s Office of Foreign Assets Control, the U.S. Department of State,
the United Nations Security Council, the European Union, Her Majesty’s Treasury,
or other relevant sanctions authority.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc.

“Scheduled Termination Date” means July 23, 2019, as extended by the mutual
agreement of Seller, Agent, the Purchaser Agents and the Purchasers in
accordance with Section 4.6(a).

“Seller” has the meaning set forth in the preamble to this Agreement.

“Seller Parties” has the meaning set forth in the preamble to this Agreement.

“Seller Party” has the meaning set forth in the preamble to this Agreement.

“Servicer” means at any time the Person (which may be Agent) then authorized
pursuant to Article VIII to service, administer and collect Receivables.

“Servicing Fee” has the meaning set forth in Section 8.6.

“Servicing Fee Rate” means 1.0% per annum.

“Servicing Reserve Percentage” means, at any time, a percentage equal to the
product of (i) the Servicing Fee Rate divided by 360, times (ii) the Days Sales
Outstanding at such time.

“Settlement Date” means (A) the 13th day of each calendar month, and (B) the
last day of the relevant Rate Tranche Period in respect of each portion of
Capital of any Financial Institution; or, in each case, if such day is not a
Business Day, then the first Business Day thereafter.

“Settlement Period” means (i) in respect of the Capital of any Conduit, each
Accrual Period and (ii) in respect of each portion of Capital of any Financial
Institution, the entire Rate Tranche Period of such portion of Capital.

 

Exh. I-23



--------------------------------------------------------------------------------

RECEIVABLES PURCHASE AGREEMENT

 

“Subordinated Note” has the meaning set forth in the Receivables Sale Agreement.

“Subsidiary” of a Person means (i) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(ii) any partnership, association, limited liability company, joint venture or
similar business organization more than 50% of the ownership interests having
ordinary voting power of which shall at the time be so owned or controlled.
Unless otherwise expressly provided, all references herein to a “Subsidiary”
shall mean a Subsidiary of Seller.

“Terminating Commitment Amount” means, with respect to any Terminating Financial
Institution, an amount equal to the Commitment (without giving effect to clause
(iii) of the proviso to the penultimate sentence of Section 4.6(b)) of such
Terminating Financial Institution, minus an amount equal to 2% of such
Commitment.

“Terminating Commitment Availability” means, with respect to any Terminating
Financial Institution, the positive difference (if any) between (a) an amount
equal to the Commitment (without giving effect to clause (iii) of the proviso to
the penultimate sentence of Section 4.6(b)) of such Terminating Financial
Institution, minus an amount equal to 2% of such Commitment, minus (b) the
Capital funded by such Terminating Financial Institution.

“Terminating Financial Institution” has the meaning set forth in Section 4.6(b).

“Termination Date” has the meaning set forth in Section 2.2(c).

“Termination Percentage” has the meaning set forth in Section 2.2(c).

“Transaction Documents” means, collectively, this Agreement, each Purchase
Notice, the Receivables Sale Agreement, the Performance Undertaking, each
Collection Account Agreement, each Fee Letter, the Subordinated Note and all
other instruments, documents and agreements executed and delivered in connection
herewith, in each case, as amended, restated, supplemented or otherwise modified
from time to time.

“UCC” means the Uniform Commercial Code as from time to time in effect in the
specified jurisdiction.

“Yield Reserve Percentage” means, at any time, a percentage equal to the product
of (i) the Alternate Base Rate as of such date divided by 360, (ii) 1.5 and
(iii) the highest the Days Sales Outstanding over the most recent 12-months.

All accounting terms defined directly or by incorporation in this Agreement or
the Receivables Sale Agreement shall have the defined meanings when used in any
certificate or other document delivered pursuant thereto unless otherwise
defined therein. For purposes of this Agreement, the Receivables Sale Agreement
and all such certificates and other documents, unless the context otherwise
requires: (a) accounting terms not specifically defined herein shall be
construed in accordance with GAAP; (b) all terms used in Article 9 of the UCC in
the State of New York, and not specifically defined herein, are used herein as
defined in such Article 9; (c) references to any amount as on deposit or
outstanding on any particular date means such

 

Exh. I-24



--------------------------------------------------------------------------------

RECEIVABLES PURCHASE AGREEMENT

 

amount at the close of business on such day; (d) the words “hereof,” “herein”
and “hereunder” and words of similar import refer to such agreement (or the
certificate or other document in which they are used) as a whole and not to any
particular provision of such agreement (or such certificate or document);
(e) references to any Section are references to such Section in such agreement
(or the certificate or other document in which the reference is made), and
references to any paragraph, subsection, clause or other subdivision within any
Section or definition refer to such paragraph, subsection, clause or other
subdivision of such Section or definition; (f) the term “including” means
“including without limitation”; (g) references to any law, rule, regulation, or
directive of any governmental or regulatory authority refer to such law, rule,
regulation, or directive, as amended from time to time and include any successor
law, rule, regulation, or directive; (h) references to any agreement refer to
that agreement as from time to time amended or supplemented or as the terms of
such agreement are waived or modified in accordance with its terms;
(i) references to any Person include that Person’s successors and assigns;
(j) headings are for purposes of reference only and shall not otherwise affect
the meaning or interpretation of any provision hereof; (k) unless otherwise
provided, in the calculation of time from a specified date to a later specified
date, the term “from” means “from and including”, and the terms “to” and “until”
each means “to but excluding”; (l) terms in one gender include the parallel
terms in the neuter and opposite gender; and (m) the term “or” is not exclusive.

 

 

Exh. I-25



--------------------------------------------------------------------------------

RECEIVABLES PURCHASE AGREEMENT

 

EXHIBIT II

FORM OF PURCHASE NOTICE

[Date]

MUFG Bank, Ltd., as Agent

1221 Avenue of the Americas

6th Floor

New York, New York 10020

MUFG Bank, Ltd., as a Purchaser Agent

1221 Avenue of the Americas

6th Floor

New York, New York 10020

Attention:    ABS Surveillance

Re: PURCHASE NOTICE

Ladies and Gentlemen:

Reference is hereby made to the Receivables Purchase Agreement, dated as of
July 24, 2018, by and among PDC Funding Company III, LLC, a Minnesota limited
liability company (“Seller”), Patterson Dental Supply, Inc., a Minnesota
corporation, as Servicer, the Financial Institutions party thereto, the Conduits
party thereto, the Purchaser Agents party thereto and MUFG Bank, Ltd., as Agent
(as amended, restated, supplemented or otherwise modified from time to time, the
“Receivables Purchase Agreement”). Capitalized terms used herein shall have the
meanings assigned to such terms in (or by reference in) the Receivables Purchase
Agreement.

Each of the Agent and each Purchaser Agent is hereby notified of the following
Purchase:

 

Purchase Price:    $                                             

Portion of the Purchase Price Payable by

MUFG’s Purchaser Group:1

   $ Date of Purchase:    Requested Discount Rate:   

[LIBO Rate] [Prime Rate] [indexed

Commercial Paper rate]

Please credit the Purchase Price in immediately available funds to our Facility
Account [and then wire-transfer the Purchase Price in immediately available
funds on the above-specified date of purchase to]

[Account Name]

[Account No.]

[Bank Name & Address]

 

1 

This amount will be equal to MUFG’s Pro Rata Share of the Purchase Price
specified above.

 

Exh. II-1



--------------------------------------------------------------------------------

RECEIVABLES PURCHASE AGREEMENT

 

[ABA #]

Reference:

Telephone advice to: [Name] @ tel. No. ( )

Please advise [Name] at telephone no ( )                                  if any
Conduit will not be making this purchase.

In connection with the Purchase to be made on the above listed “Date of
Purchase” (the “Purchase Date”), the Seller hereby certifies that the following
statements are true on the date hereof, and will be true on the Purchase Date
(before and after giving effect to the proposed Purchase):

(i)    the representations and warranties of the Seller set forth in Section 5.1
of the Receivables Purchase Agreement are true and correct on and as of the
Purchase Date as though made on and as of such date;

(ii)    no event has occurred and is continuing, or would result from the
proposed Purchase, that will constitute an Amortization Event or a Potential
Amortization Event;

(iii)    the Facility Termination Date has not occurred, the Aggregate Capital
does not exceed the Purchase Limit and the Net Portfolio Balance equals or
exceeds the sum of (i) the Aggregate Capital, plus (ii) the Required Reserves
(in each case as of the Purchase Date); and

(iv)    the amount of Aggregate Capital is $                     after giving
effect to the Purchase to be made on the Purchase Date.

 

Very truly yours, PDC Funding Company III, LLC By:     Name:   Title:  

 

Exh. II-2



--------------------------------------------------------------------------------

RECEIVABLES PURCHASE AGREEMENT

 

EXHIBIT III

Places of Business of the Seller Parties;

Locations of Records;

Federal Employer Identification Number(s)

On file with Agent.

 

Exh. III-1



--------------------------------------------------------------------------------

RECEIVABLES PURCHASE AGREEMENT

 

EXHIBIT IV

Lock Boxes

Collection Banks; Collection Accounts

On file with Agent.

 

Exh. IV



--------------------------------------------------------------------------------

RECEIVABLES PURCHASE AGREEMENT

 

EXHIBIT V

FORM OF COMPLIANCE CERTIFICATE

To: MUFG Bank, Ltd., as Agent

This Compliance Certificate is furnished pursuant to that certain Receivables
Purchase Agreement, dated as of July 24, 2018 (as amended, restated or otherwise
modified from time to time, the “Agreement”), by and among PDC Funding Company
III, LLC, a Minnesota limited liability company (the “Seller”), Patterson Dental
Supply, Inc., a Minnesota corporation (the “Servicer”), the Financial
Institutions party thereto, the Conduits party thereto, the Purchaser Agents
party thereto and MUFG Bank, Ltd., as agent for such Purchasers. Capitalized
terms used and not otherwise defined herein are used with the meanings
attributed thereto in the Agreement.

THE UNDERSIGNED HEREBY CERTIFIES THAT:

1. I am the duly elected ________ of [Insert name of applicable entity] (the
“Applicable Party”).

2. I have reviewed the terms of the Agreement and I have made, or have caused to
be made under my supervision, a detailed review of the transactions and
conditions of the Applicable Party and its Subsidiaries during the accounting
period covered by the attached financial statements.

3. The examinations described in paragraph 2 above did not disclose, and I have
no knowledge of, the existence of any condition or event which constitutes an
Amortization Event or Potential Amortization Event during or at the end of the
accounting period covered by the attached financial statements or as of the date
of this Certificate, except as set forth in paragraph 5 below.

4. Schedule I attached hereto sets forth financial data and computations
evidencing the compliance with certain covenants of the Agreement, all of which
data and computations are true, complete and correct.

5. Described below are the exceptions, if any, to paragraph 3 above by listing,
in detail, the nature of the condition or event, the period during which it has
existed and the action which the Applicable Party has taken, is taking, or
proposes to take with respect to each such condition or event.

6. As of the date hereof, the jurisdiction of organization of Seller is
Minnesota, the jurisdiction of organization of the Servicer is Minnesota, each
of Seller and the Servicer is a “registered organization” (within the meaning of
Section 9-102 of the UCC in effect in Minnesota) and neither Seller nor the
Servicer has changed its jurisdiction of organization during the five years
prior to the date of the Agreement.

 

Exh. V-1



--------------------------------------------------------------------------------

RECEIVABLES PURCHASE AGREEMENT

 

The foregoing certifications, together with the computations set forth in
Schedule I hereto and the financial statements delivered with this Certificate
in support hereof, are made and delivered this         day of                ,
        .

 

PDC Funding Company III, LLC

By:

 

 

Name:

Title:

 

Exh. V-2



--------------------------------------------------------------------------------

RECEIVABLES PURCHASE AGREEMENT

 

SCHEDULE I TO COMPLIANCE CERTIFICATE

 

  A. Schedule of Compliance as of                 ,         , with Section
         of the Agreement. Unless otherwise defined herein, the terms used in
this Compliance Certificate have the meanings ascribed thereto in the Agreement.

This schedule relates to the Fiscal Month ended:

 

Exh. V-3



--------------------------------------------------------------------------------

RECEIVABLES PURCHASE AGREEMENT

 

EXHIBIT VI

[RESERVED]

 

Exh. VI-1



--------------------------------------------------------------------------------

RECEIVABLES PURCHASE AGREEMENT

 

EXHIBIT VII

FORM OF ASSIGNMENT AGREEMENT

THIS ASSIGNMENT AGREEMENT (this “Assignment Agreement”) is entered into as of
the          day of             ,         , by and between                     
(“Assignor”) and                              (“Assignee”).

PRELIMINARY STATEMENTS

A. This Assignment Agreement is being executed and delivered in accordance with
Section 12.1(b) of that certain Receivables Purchase Agreement, dated as of
July 24, 2018, by and among PDC Funding Company III, LLC, a Minnesota limited
liability company, Patterson Dental Supply, Inc., a Minnesota corporation, as
Servicer, the Financial Institutions party thereto, the Conduits party thereto,
the Purchaser Agents party thereto and MUFG BANK, LTD., as Agent (as amended,
modified or restated from time to time, the “Purchase Agreement”). Capitalized
terms used and not otherwise defined herein are used with the meanings set forth
or incorporated by reference in the Purchase Agreement.

B. Assignor is a Financial Institution party to the Purchase Agreement, and
Assignee wishes to become a Financial Institution thereunder; and

C. Assignor is selling and assigning to Assignee                 % (the
“Transferred Percentage”) of all of Assignor’s rights and obligations under the
Purchase Agreement and the Transaction Documents, including, without limitation,
the Transferred Percentage of Assignor’s Commitment and (if applicable) the
Transferred Percentage of the Capital of Assignor as set forth herein.

AGREEMENT

The parties hereto hereby agree as follows:

1. The sale, transfer and assignment effected by this Assignment Agreement shall
become effective (the “Effective Date”) two (2) Business Days (or such other
date selected by the Agent in its sole and absolute discretion) following the
date on which a notice substantially in the form of Schedule II to this
Assignment Agreement (the “Effective Notice”) is delivered by the Agent to the
Conduit in the Assignor’s and Assignee’s Purchaser Group, Assignor and Assignee.
From and after the Effective Date, Assignee shall be a Financial Institution
party to the Purchase Agreement for all purposes thereof as if Assignee were an
original party thereto and Assignee agrees to be bound by all of the terms and
provisions contained therein.

2. If Assignor has no outstanding Capital under the Purchase Agreement, on the
Effective Date, Assignor shall be deemed to have hereby transferred and assigned
to Assignee, without recourse, representation or warranty (except as provided in
paragraph 6 below), and the Assignee shall be deemed to have hereby irrevocably
taken, received and assumed from Assignor, the Transferred Percentage of
Assignor’s Commitment and all rights and obligations associated therewith under
the terms of the Purchase Agreement, including, without limitation, the
Transferred Percentage of Assignor’s future funding obligations under Article I
of the Purchase Agreement.

 

Exh. VII-1



--------------------------------------------------------------------------------

RECEIVABLES PURCHASE AGREEMENT

 

3. If Assignor has any outstanding Capital under the Purchase Agreement, at or
before 12:00 noon, local time of Assignor, on the Effective Date Assignee shall
pay to Assignor, in immediately available funds, an amount equal to the sum of
(i) the Transferred Percentage of the outstanding Capital of Assignor (such
amount, being hereinafter referred to as the “Assignee’s Capital”); (ii) all
accrued but unpaid (whether or not then due) Financial Institution Yield
attributable to the Transferred Percentage of Assignor’s Capital; and
(iii) accruing but unpaid fees and other costs and expenses payable in respect
of Transferred Percentage of Assignor’s Capital for the period commencing upon
each date such unpaid amounts commence accruing, to and including the Effective
Date (the “Assignee’s Acquisition Cost”); whereupon, Assignor shall be deemed to
have sold, transferred and assigned to Assignee, without recourse,
representation or warranty (except as provided in paragraph 6 below), and
Assignee shall be deemed to have hereby irrevocably taken, received and assumed
from Assignor, the Transferred Percentage of Assignor’s (i) Commitment and
(ii) Capital (if applicable) and all related rights and obligations under the
Purchase Agreement and the Transaction Documents, including, without limitation,
the Transferred Percentage of Assignor’s future funding obligations under
Article I of the Purchase Agreement.

4. Concurrently with the execution and delivery hereof, Assignor will provide to
Assignee copies of all documents requested by Assignee which were delivered to
Assignor pursuant to the Purchase Agreement.

5. Each of the parties to this Assignment Agreement agrees that at any time and
from time to time upon the written request of any other party, it will execute
and deliver such further documents and do such further acts and things as such
other party may reasonably request in order to effect the purposes of this
Assignment Agreement.

6. By executing and delivering this Assignment Agreement, Assignor and Assignee
confirm to and agree with each other, the Agent and the other Financial
Institutions in the Assignor’s and Assignee’s Purchaser Group as follows:
(a) other than the representation and warranty that it has not created any
Adverse Claim upon any interest being transferred hereunder, Assignor makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made by any other Person in or in
connection with the Purchase Agreement or the Transaction Documents or the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of Assignee, the Purchase Agreement or any other instrument or document
furnished pursuant thereto or the perfection, priority, condition, value or
sufficiency of any collateral; (b) Assignor makes no representation or warranty
and assumes no responsibility with respect to the financial condition of any
Seller Party, any Obligor, any Affiliate of any Seller Party or the performance
or observance by any Seller Party, any Obligor, any Affiliate of any Seller
Party of any of their respective obligations under the Transaction Documents or
any other instrument or document furnished pursuant thereto or in connection
therewith; (c) Assignee confirms that it has received a copy of the Purchase
Agreement and copies of such other Transaction Documents, and other documents
and information as it has requested and deemed appropriate to make its own
credit analysis and decision to enter into this Assignment Agreement;
(d) Assignee will, independently and without

 

Exh. VII-2



--------------------------------------------------------------------------------

RECEIVABLES PURCHASE AGREEMENT

 

reliance upon the Agent, any Conduit, the Seller or any other Financial
Institution or Purchaser and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Purchase Agreement and the Transaction
Documents; (e) Assignee appoints and authorizes the Agent to take such action as
agent on its behalf and to exercise such powers under the Transaction Documents
as are delegated to the Agent by the terms thereof, together with such powers as
are reasonably incidental thereto; (f) Assignee appoints and authorizes
                         to take such action on its behalf and to exercise such
powers under the Transaction Documents as are delegated to the Purchaser Agent
for the Assignee’s Purchaser Group by the terms thereof, together with such
powers as are reasonably incidental thereto; and (g) Assignee agrees that it
will perform in accordance with their terms all of the obligations which, by the
terms of the Purchase Agreement and the other Transaction Documents, are
required to be performed by it as a Financial Institution (including, without
limitation, as a Related Financial Institution) or, when applicable, as a
Purchaser.

7. Each party hereto represents and warrants to and agrees with the Agent that
it is aware of and will comply with the provisions of the Purchase Agreement,
including, without limitation, Article I and Sections 4.1 and 14.6 thereof.

8. [The Assignor has paid in full the RPA Deferred Purchase Price allocable to
the Assignor’s pro rata portion of the Asset Portfolio as of the date hereof, as
determined by the Agent prior to giving effect to the transactions contemplated
hereby.] [The Assignee hereby assumes in full the RPA Deferred Purchase Price
allocable to the Assignor’s pro rata portion of the Asset Portfolio as of the
date hereof, as determined by the Agent prior to giving effect to the
transactions contemplated hereby.]

9. Schedule I hereto sets forth the revised Commitment of Assignor, the Conduit
for which Assignee shall act as a Related Financial Institution and the
Commitment of Assignee, as well as administrative information with respect to
Assignee.

10. THIS ASSIGNMENT AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

11. Assignee hereby covenants and agrees that, prior to the date which is one
year and one day after the payment in full of all senior Indebtedness of any
Conduit or any Financial Institution or Funding Source that is a special purpose
bankruptcy remote entity, it will not institute against, or join any other
Person in instituting against, any Conduit or any such entity any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings or other
similar proceeding under the laws of the United States or any state of the
United States.

IN WITNESS WHEREOF, the parties hereto have caused this Assignment Agreement to
be executed by their respective duly authorized officers of the date hereof.

[Signature Pages Follow]

 

Exh. VII-3



--------------------------------------------------------------------------------

RECEIVABLES PURCHASE AGREEMENT

 

 

[ASSIGNOR]

By:  

 

Name: Title: [ASSIGNEE]

By:  

 

Name: Title:

 

Exh. VII-4



--------------------------------------------------------------------------------

RECEIVABLES PURCHASE AGREEMENT

 

SCHEDULE I TO ASSIGNMENT AGREEMENT

LIST OF LENDING OFFICES, ADDRESSES

FOR NOTICES AND COMMITMENT AMOUNTS

Date:             ,         

Transferred Percentage:             %

 

    

A-1

  

A-2

  

B-1

  

B-2

Assignor    Commitment
(prior to giving
effect to the
Assignment
Agreement)   

Commitment

(after giving

effect to the Assignment Agreement)

   Outstanding
Capital
(if any)   

Ratable Share
of Outstanding
Capital

                     

A-2

  

B-1

  

B-2

Assignee       Commitment (after giving effect to the Assignment Agreement)   
Outstanding
Capital
(if any)    Ratable Share
of Outstanding
Capital            

Assignee is a Related Financial Institution for: ________________

Address for Notices

Attention:

Phone:

Fax:

 

Exh. VII-5



--------------------------------------------------------------------------------

RECEIVABLES PURCHASE AGREEMENT

 

SCHEDULE II TO ASSIGNMENT AGREEMENT

EFFECTIVE NOTICE

 

TO:                                        , Assignor  
                                                                             
                                     TO:                                       
, Assignee                                         
                                                                           

The undersigned, as Agent under the Receivables Purchase Agreement, dated as of
July 24, 2018, by and among PDC Funding Company III, LLC, a Minnesota limited
liability company, Patterson Dental Supply, Inc., a Minnesota corporation, as
Servicer, the Financial Institutions party thereto, the Conduits party thereto,
the Purchaser Agents party thereto and MUFG BANK, LTD., as Agent (as amended,
the “Receivables Purchase Agreement”), hereby acknowledges receipt of executed
counterparts of a completed Assignment Agreement dated as
of                    ,          between             , as Assignor,
and                        , as Assignee (the “Assignment Agreement”). Terms
defined in such Assignment Agreement are used herein as therein defined.

1. Pursuant to such Assignment Agreement, you are advised that the Effective
Date will be                 ,         .

2. The Conduit in the Assignor’s Purchaser Group hereby consents to the
Assignment Agreement as required by Section 12.1(b) of the Receivables Purchase
Agreement.

[3. Pursuant to such Assignment Agreement, the Assignee is required to pay
$                 to Assignor at or before 12:00 noon (local time of Assignor)
on the Effective Date in immediately available funds.]

 

Very truly yours,

MUFG BANK, LTD., individually and as Agent

By:

 

 

Name:

Title:

 

Exh. VII-6



--------------------------------------------------------------------------------

RECEIVABLES PURCHASE AGREEMENT

 

 

[APPLICABLE CONDUIT]

By:

 

 

Name:

Title:

 

Exh. VII-7



--------------------------------------------------------------------------------

RECEIVABLES PURCHASE AGREEMENT

 

EXHIBIT VIII

CREDIT AND COLLECTION POLICY

On file with Agent.

 

Exh.VIII-1



--------------------------------------------------------------------------------

RECEIVABLES PURCHASE AGREEMENT

 

EXHIBIT IX

FORM OF CONTRACT(S)

On file with Agent.

 

Exh. IX-1



--------------------------------------------------------------------------------

RECEIVABLES PURCHASE AGREEMENT

 

EXHIBIT X

FORM OF MONTHLY REPORT

On file with Agent.

 

Exh. X-1



--------------------------------------------------------------------------------

RECEIVABLES PURCHASE AGREEMENT

 

EXHIBIT XI

FORM OF PERFORMANCE UNDERTAKING

This Performance Undertaking (this “Undertaking”), dated as of July 24, 2018, is
executed by Patterson Companies, Inc., a Minnesota corporation (the “Provider”)
in favor of PDC Funding Company III, LLC, a Minnesota limited liability company
(together with its successors and assigns, “Recipient”).

RECITALS

A. Patterson Dental Supply, Inc. (“PDSI” or the “Originator”) and Recipient have
entered into a Receivables Sale Agreement, dated as of July 24, 2018 (as
amended, restated or otherwise modified from time to time, the “Sale
Agreement”), pursuant to which the Originator, subject to the terms and
conditions contained therein, is selling its right, title and interest in its
accounts receivable to Recipient.

B. PDSI, in its capacity as servicer (the “Initial Servicer”), the Recipient,
the Financial Institutions and MUFG Bank, Ltd., as Agent have entered into a
Receivables Purchase Agreement, dated as of July 24, 2018 (as amended, restated
or otherwise modified, the “Purchase Agreement” and, together with the Sale
Agreement, the “Agreements”), pursuant to which the Initial Servicer (together
with its successors and assigns (any such Person, a “Successor Servicer”;
together with the Initial Servicer, each a “Servicer”), pursuant to which the
Servicer, subject to the terms and conditions contained therein, has agreed to
service, administer and collect the Receivables.

C. PDSI is a Subsidiary of Provider and Provider is expected to receive
substantial direct and indirect benefits from the sale of accounts receivable by
the Originator to Recipient pursuant to the Sale Agreement and the servicing of
the Receivables by the Servicer (which benefits are hereby acknowledged).

D. As an inducement for Recipient to purchase the Originator’s accounts
receivable pursuant to the Sale Agreement, and for the Servicer to service the
Receivables, Provider has agreed to guaranty the due and punctual performance by
the Originator and the Servicer of their obligations under the Agreements.

E. Provider wishes to guaranty the due and punctual performance by the
Originator and the Servicer of their obligations under or in respect of the
Agreements as provided herein.

AGREEMENT

NOW, THEREFORE, Provider hereby agrees as follows:

Section 1 Definitions. Capitalized terms used herein and not defined herein
shall have the respective meanings assigned thereto in the Purchase Agreement.
In addition:

 

Exh. XI-1



--------------------------------------------------------------------------------

RECEIVABLES PURCHASE AGREEMENT

 

“Obligations” means, collectively, all covenants, agreements, terms, conditions
and indemnities to be performed and observed by the Originator or the Servicer
under and pursuant to the Agreements and each other document executed and
delivered by the Originator or the Servicer pursuant to or in connection with
either Agreement, including, without limitation, the due and punctual payment of
all sums which are or may become due and owing by the Originator under the Sale
Agreement or the Servicer under the Purchase Agreement, whether for fees,
expenses (including counsel fees), indemnified amounts or otherwise, whether
upon any termination or for any other reason.

Section 2 Guaranty of Performance of Obligations. Provider hereby guarantees to
Recipient the full and punctual payment and performance by each Originator and
each Servicer (together with their respective successors and assigns,
collectively, the “Covered Entities”, and each, a “Covered Entity”) of the
Obligations. This Undertaking is an absolute, unconditional and continuing
guaranty of the full and punctual performance of all of the Obligations of each
Covered Entity under the Agreements and each other document executed and
delivered by each Covered Entity pursuant to the Agreements and is in no way
conditioned upon any requirement that Recipient first attempt to collect any
amounts owing by any Covered Entity to Recipient, the Agent or the Purchasers
from any other Person or resort to any collateral security, any balance of any
deposit account or credit on the books of Recipient, the Agent or any Purchaser
in favor of any Covered Entity or any other Person or other means of obtaining
payment. Should any Covered Entity default in the payment or performance of any
of the Obligations, Recipient (or its assigns) may cause the immediate
performance by Provider of the Obligations and cause any payment Obligations to
become forthwith due and payable to Recipient (or its assigns), without demand
or notice of any nature (other than as expressly provided herein), all of which
are hereby expressly waived by Provider. Notwithstanding the foregoing, this
Undertaking is not a guarantee of the collection of any of the Receivables and
Provider shall not be responsible for any Obligations to the extent the failure
to perform such Obligations by any Covered Entity results from Receivables being
uncollectible on account of the insolvency, bankruptcy or lack of
creditworthiness of the related Obligor.

Section 3 Provider’s Further Agreements to Pay. Provider further agrees, as the
principal obligor and not as a guarantor only, to pay to Recipient (and its
assigns), forthwith upon demand in funds immediately available to Recipient, all
reasonable costs and expenses (including court costs and legal expenses)
incurred or expended by Recipient in connection with the Obligations, this
Undertaking and the enforcement thereof, together with interest on amounts
recoverable under this Undertaking from the time when such amounts become due
until payment, at a rate of interest (computed for the actual number of days
elapsed based on a 360 day year) equal to the Prime Rate plus 2% per annum, such
rate of interest changing when and as the Prime Rate changes.

Section 4 Waivers by Provider. Provider waives notice of acceptance of this
Undertaking, notice of any action taken or omitted by Recipient (or its assigns)
in reliance on this Undertaking, and any requirement that Recipient (or its
assigns) be diligent or prompt in making demands under this Undertaking, giving
notice of any Purchase Termination Event, Amortization Event, other default or
omission by any Covered Entity or asserting any other rights of Recipient under
this Undertaking. Provider warrants that it has adequate means to obtain from
each Covered Entity, on a continuing basis, information concerning the financial
condition of each the Covered Entities, and that it is not relying on Recipient
to provide such information, now or in the future. Provider also irrevocably
waives all defenses (i) that at any

 

Exh. XI-2



--------------------------------------------------------------------------------

RECEIVABLES PURCHASE AGREEMENT

 

time may be available in respect of the Obligations by virtue of any statute of
limitations, valuation, stay, moratorium law or other similar law now or
hereafter in effect or (ii) that arise under the law of suretyship, including
impairment of collateral. Recipient (and its assigns) shall be at liberty,
without giving notice to or obtaining the assent of Provider and without
relieving Provider of any liability under this Undertaking, to deal with the
Covered Entities and with each other party who now is or after the date hereof
becomes liable in any manner for any of the Obligations, in such manner as
Recipient in its sole discretion deems fit, and to this end Provider agrees that
the validity and enforceability of this Undertaking, including without
limitation, the provisions of Section 7 hereof, shall not be impaired or
affected by any of the following: (a) any extension, modification or renewal of,
or indulgence with respect to, or substitutions for, the Obligations or any part
thereof or any agreement relating thereto at any time; (b) any failure or
omission to enforce any right, power or remedy with respect to the Obligations
or any part thereof or any agreement relating thereto, or any collateral
securing the Obligations or any part thereof; (c) any waiver of any right, power
or remedy or of any Purchase Termination Event, Amortization Event, or default
with respect to the Obligations or any part thereof or any agreement relating
thereto; (d) any release, surrender, compromise, settlement, waiver,
subordination or modification, with or without consideration, of any other
obligation of any person or entity with respect to the Obligations or any part
thereof; (e) the enforceability or validity of the Obligations or any part
thereof or the genuineness, enforceability or validity of any agreement relating
thereto or with respect to the Obligations or any part thereof; (f) the
application of payments received from any source to the payment of any payment
Obligations of the Covered Entities or any part thereof or amounts which are not
covered by this Undertaking even though Recipient (or its assigns) might
lawfully have elected to apply such payments to any part or all of the payment
Obligations of the Covered Entities or to amounts which are not covered by this
Undertaking; (g) the existence of any claim, setoff or other rights which
Provider may have at any time against the Covered Entities in connection
herewith or any unrelated transaction; (h) any assignment or transfer of the
Obligations or any part thereof; or (i) any failure on the part of the Covered
Entities to perform or comply with any term of the Agreements or any other
document executed in connection therewith or delivered thereunder, all whether
or not Provider shall have had notice or knowledge of any act or omission
referred to in the foregoing clauses (a) through (i) of this Section 4.

Section 5 Unenforceability of Obligations Against Covered Entities.
Notwithstanding (a) any change of ownership of any Covered Entity or the
insolvency, bankruptcy or any other change in the legal status of any Covered
Entity; (b) the change in or the imposition of any law, decree, regulation or
other governmental act which does or might impair, delay or in any way affect
the validity, enforceability or the payment when due of the Obligations; (c) the
failure of any Covered Entity or Provider to maintain in full force, validity or
effect or to obtain or renew when required all governmental and other approvals,
licenses or consents required in connection with the Obligations or this
Undertaking, or to take any other action required in connection with the
performance of all obligations pursuant to the Obligations or this Undertaking;
or (d) if any of the moneys included in the Obligations have become
irrecoverable from the Covered Entities for any other reason other than final
payment in full of the payment Obligations in accordance with their terms, this
Undertaking shall nevertheless be binding on Provider. This Undertaking shall be
in addition to any other guaranty or other security for the Obligations, and it
shall not be rendered unenforceable by the invalidity of any such other guaranty
or security. In the event that acceleration of the time for payment of any of

 

Exh. XI-3



--------------------------------------------------------------------------------

RECEIVABLES PURCHASE AGREEMENT

 

the Obligations is stayed upon the insolvency, bankruptcy or reorganization of
any Covered Entity or for any other reason with respect to the Covered Entities,
all such amounts then due and owing with respect to the Obligations under the
terms of the Agreements, or any other agreement evidencing, securing or
otherwise executed in connection with the Obligations, shall be immediately due
and payable by Provider.

Section 6 Representations and Warranties. Provider hereby represents and
warrants to Recipient that:

(a) Existence and Standing. Provider is a corporation duly organized, validly
existing and in good standing under the laws of its jurisdiction of
incorporation, and has all corporate power and all governmental licenses,
authorizations, consents and approvals required to carry on its business in each
jurisdiction in which its business is conducted except where the failure to have
any such governmental licenses, authorizations, consents or approvals could not
reasonably be expected to have a Material Adverse Effect.

(b) Authorization, Execution and Delivery; Binding Effect. Provider has the
corporate power and authority and legal right to execute and deliver this
Undertaking, perform its obligations hereunder and consummate the transactions
herein contemplated. The execution and delivery by Provider of this Undertaking,
the performance of its obligations and consummation of the transactions
contemplated hereunder have been duly authorized by proper corporate
proceedings, and Provider has duly executed and delivered this Undertaking. This
Undertaking constitutes the legal, valid and binding obligation of Provider
enforceable against Provider in accordance with its terms, except as
enforceability may be limited by bankruptcy, insolvency, reorganization or other
similar laws relating to or limiting creditors’ rights generally.

(c) No Conflict; Government Consent. The execution and delivery by Provider of
this Undertaking and the performance of its obligations hereunder are within its
corporate powers, have been duly authorized by all necessary corporate action,
do not contravene or violate (i) its articles of incorporation or by-laws,
(ii) any law, rule or regulation applicable to it, (iii) any restrictions under
any agreement, contract or instrument to which it is a party or by which it or
any of its property is bound, or (iv) any order, writ, judgment, award,
injunction or decree binding on or affecting it or its property and, do not
result in the creation or imposition of any Adverse Claim on assets of Provider.

(d) Financial Statements. The consolidated financial statements of Provider and
its consolidated Subsidiaries dated as of April 30, 2018, heretofore delivered
to Recipient have been prepared in accordance with GAAP consistently applied and
fairly present in all material respects the consolidated financial condition and
results of operations of Provider and its consolidated Subsidiaries as of such
date and for the period ended on such date. Since the later of (i) April 30,
2018, and (ii) the last time this representation was made or deemed made, no
event has occurred which would or could reasonably be expected to have a
Material Adverse Effect.

(e) Taxes. Provider has filed all United States federal tax returns and all
other tax returns which are required to be filed and has paid all taxes due
pursuant to said returns or pursuant to any assessment received by Provider or
any of its Subsidiaries, except such taxes, if

 

Exh. XI-4



--------------------------------------------------------------------------------

RECEIVABLES PURCHASE AGREEMENT

 

any, as are being contested in good faith and as to which adequate reserves have
been provided. The United States income tax returns of Provider have been
audited by the Internal Revenue Service through the fiscal year ended April 30,
2016. No federal or state tax liens have been filed and no claims are being
asserted with respect to any such taxes. The charges, accruals and reserves on
the books of Provider in respect of any taxes or other governmental charges are
adequate.

(f) Litigation and Contingent Obligations. Except as disclosed in the filings
made by Provider with the Securities and Exchange Commission, there are no
actions, suits or proceedings pending or, to the best of Provider’s knowledge
threatened against or affecting Provider or any of its properties, in or before
any court, arbitrator or other body, that could reasonably be expected to have a
Material Adverse Effect on (i) the business, properties, condition (financial or
otherwise) or results of operations of Provider and its Subsidiaries taken as a
whole, (ii) the ability of Provider to perform its obligations under this
Undertaking, or (iii) the validity or enforceability of any of this Undertaking
or the rights or remedies of Recipient hereunder. Provider is not default with
respect to any order of any court, arbitrator or governmental body and does not
have any material contingent obligations not provided for or disclosed in the
financial statements referred to in Section 6(d).

Section 7 Subrogation; Subordination. Notwithstanding anything to the contrary
contained herein, prior to the termination of its obligations hereunder pursuant
to Section 8, Provider: (a) will not enforce or otherwise exercise any right of
subrogation to any of the rights of Recipient, the Agent or any Purchaser
against any Covered Entity, (b) hereby waives all rights of subrogation (whether
contractual, under Section 509 of the United States Bankruptcy Code, at law or
in equity or otherwise) to the claims of Recipient, the Agent and the Purchasers
against the Covered Entities and all contractual, statutory or legal or
equitable rights of contribution, reimbursement, indemnification and similar
rights and “claims” (as that term is defined in the United States Bankruptcy
Code) which Provider might now have or hereafter acquire against the Covered
Entities that arise from the existence or performance of Provider’s obligations
hereunder, (c) will not claim any setoff, recoupment or counterclaim against any
Covered Entity in respect of any liability of Provider to the Covered Entities
and (d) waives any benefit of and any right to participate in any collateral
security which may be held by Beneficiaries, the Agent or the Purchasers. The
payment of any amounts due with respect to any indebtedness of the Covered
Entities now or hereafter owed to Provider is hereby subordinated to the prior
payment in full of all of the Obligations, provided that, prior to the
occurrence of any default in the payment or performance of any of the
Obligations, the Covered Entities may make, and Provider may accept, payments of
such indebtedness in the ordinary course. Provider agrees that, after the
occurrence of any default in the payment or performance of any of the
Obligations, Provider will not demand, sue for or otherwise attempt to collect
any such indebtedness of the Covered Entities to Provider until all of the
Obligations shall have been paid and performed in full. If, notwithstanding the
foregoing sentence, Provider shall collect, enforce or receive any amounts in
respect of such indebtedness while any Obligations are still unperformed or
outstanding, such amounts shall be collected, enforced and received by Provider
as trustee for Recipient (and its assigns) and be paid over to Recipient (or its
assigns) on account of the Obligations without affecting in any manner the
liability of Provider under the other provisions of this Undertaking. The
provisions of this Section 7 shall be supplemental to and not in derogation of
any rights and remedies of Recipient under any separate subordination agreement
which Recipient may at any time and from time to time enter into with Provider.

 

Exh. XI-5



--------------------------------------------------------------------------------

RECEIVABLES PURCHASE AGREEMENT

 

Section 8 Termination of Undertaking. Provider’s obligations hereunder shall
continue in full force and effect until all Obligations are finally paid and
satisfied in full and the Purchase Agreement is terminated, provided, that this
Undertaking shall continue to be effective or shall be reinstated, as the case
may be, if at any time payment or other satisfaction of any of the Obligations
is rescinded or must otherwise be restored or returned upon the bankruptcy,
insolvency, or reorganization of any Covered Entity or otherwise, as though such
payment had not been made or other satisfaction occurred, whether or not
Recipient (or its assigns) is in possession of this Undertaking. No invalidity,
irregularity or unenforceability by reason of the federal bankruptcy code or any
insolvency or other similar law, or any law or order of any government or agency
thereof purporting to reduce, amend or otherwise affect the Obligations shall
impair, affect, be a defense to or claim against the obligations of Provider
under this Undertaking.

Section 9 Effect of Bankruptcy. This Undertaking shall survive the insolvency of
any Covered Entity and the commencement of any case or proceeding by or against
any Covered Entity under the federal bankruptcy code or other federal, state or
other applicable bankruptcy, insolvency or reorganization statutes. No automatic
stay under the federal bankruptcy code with respect to any Covered Entity or
other federal, state or other applicable bankruptcy, insolvency or
reorganization statutes to which such Covered Entity is subject shall postpone
the obligations of Provider under this Undertaking.

Section 10 Setoff. Regardless of the other means of obtaining payment of any of
the Obligations, Recipient (and its assigns) is hereby authorized at any time
and from time to time, without notice to Provider (any such notice being
expressly waived by Provider) and to the fullest extent permitted by law, to set
off and apply any deposits and other sums against the obligations of Provider
under this Undertaking, whether or not Recipient (or any such assign) shall have
made any demand under this Undertaking and although such Obligations may be
contingent or unmatured.

Section 11 Taxes. All payments to be made by Provider hereunder shall be made
free and clear of any deduction or withholding. If Provider is required by law
to make any deduction or withholding on account of tax or otherwise from any
such payment, the sum due from it in respect of such payment shall be increased
to the extent necessary to ensure that, after the making of such deduction or
withholding, Recipient receive a net sum equal to the sum which they would have
received had no deduction or withholding been made.

Section 12 Further Assurances. Provider agrees that it will from time to time,
at the request of Recipient (or its assigns), provide information relating to
the business and affairs of Provider as Recipient may reasonably request.
Provider also agrees to do all such things and execute all such documents as
Recipient (or its assigns) may reasonably consider necessary or desirable to
give full effect to this Undertaking and to perfect and preserve the rights and
powers of Recipient hereunder.

 

Exh. XI-6



--------------------------------------------------------------------------------

RECEIVABLES PURCHASE AGREEMENT

 

Section 13 Successors and Assigns. This Performance Undertaking shall be binding
upon Provider, its successors and permitted assigns, and shall inure to the
benefit of and be enforceable by Recipient and its successors and assigns.
Provider may not assign or transfer any of its obligations hereunder without the
prior written consent of each of Recipient and the Agent. Without limiting the
generality of the foregoing sentence, Recipient may assign or otherwise transfer
the Agreements, any other documents executed in connection therewith or
delivered thereunder or any other agreement or note held by them evidencing,
securing or otherwise executed in connection with the Obligations, or sell
participations in any interest therein, to any other entity or other person, and
such other entity or other person shall thereupon become vested, to the extent
set forth in the agreement evidencing such assignment, transfer or
participation, with all the rights in respect thereof granted to the Recipient
herein.

Section 14 Amendments and Waivers. No amendment or waiver of any provision of
this Undertaking nor consent to any departure by Provider therefrom shall be
effective unless the same shall be in writing and signed by Recipient, the Agent
and Provider. No failure on the part of Recipient to exercise, and no delay in
exercising, any right hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right hereunder preclude any other or further
exercise thereof or the exercise of any other right.

Section 15 Notices. All notices and other communications provided for hereunder
shall be made in writing and shall be addressed as follows: if to Provider, at
the address set forth beneath its signature hereto, and if to Recipient, at the
addresses set forth beneath its signature hereto, or at such other addresses as
each of Provider or any Recipient may designate in writing to the other. Each
such notice or other communication shall be effective if given by telecopy, upon
the receipt thereof, if given by mail, three (3) Business Days after the time
such communication is deposited in the mail with first class postage prepaid or
if given by any other means, when received at the address specified in this
Section 15.

Section 16 GOVERNING LAW. THIS UNDERTAKING SHALL BE CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK.

Section 17 CONSENT TO JURISDICTION. EACH OF PROVIDER AND RECIPIENT HEREBY
IRREVOCABLY SUBMITS TO THE NONEXCLUSIVE JURISDICTION OF ANY UNITED STATES
FEDERAL OR NEW YORK STATE COURT SITTING IN NEW YORK CITY IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS UNDERTAKING, THE AGREEMENTS OR ANY
OTHER DOCUMENT EXECUTED IN CONNECTION THEREWITH OR DELIVERED THEREUNDER AND EACH
OF PROVIDER AND RECIPIENT HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT
OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH COURT AND
IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF
ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT
IS AN INCONVENIENT FORUM.

 

Exh. XI-7



--------------------------------------------------------------------------------

RECEIVABLES PURCHASE AGREEMENT

 

Section 18 Bankruptcy Petition. Provider hereby covenants and agrees that, prior
to the date that is one year and one day after the payment in full of all
outstanding senior Indebtedness of Conduit, it will not institute against, or
join any other Person in instituting against, Conduit any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings or other
similar proceeding under the laws of the United States or any state of the
United States.

Section 19 Miscellaneous. This Undertaking constitutes the entire agreement of
Provider with respect to the matters set forth herein. The rights and remedies
herein provided are cumulative and not exclusive of any remedies provided by law
or any other agreement, and this Undertaking shall be in addition to any other
guaranty of or collateral security for any of the Obligations. The provisions of
this Undertaking are severable, and in any action or proceeding involving any
state corporate law, or any state or federal bankruptcy, insolvency,
reorganization or other law affecting the rights of creditors generally, if the
obligations of Provider hereunder would otherwise be held or determined to be
avoidable, invalid or unenforceable on account of the amount of Provider’s
liability under this Undertaking, then, notwithstanding any other provision of
this Undertaking to the contrary, the amount of such liability shall, without
any further action by Provider or Recipient, be automatically limited and
reduced to the highest amount that is valid and enforceable as determined in
such action or proceeding. Any provisions of this Undertaking which are
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. Unless otherwise
specified, references herein to “Section” shall mean a reference to sections of
this Undertaking.

* * * *

 

Exh. XI-8



--------------------------------------------------------------------------------

RECEIVABLES PURCHASE AGREEMENT

 

IN WITNESS WHEREOF, Provider has caused this Undertaking to be executed and
delivered as of the date first above written.

 

PATTERSON COMPANIES, INC.

By:  

 

Name: Title: Address: 1031 Mendota Heights Road St. Paul, Minnesota 55120

 

Exh. XI-9



--------------------------------------------------------------------------------

RECEIVABLES PURCHASE AGREEMENT

 

SCHEDULE A

COMMITMENTS, PAYMENT ADDRESSES, CONDUIT PURCHASE LIMITS,

PURCHASER AGENTS AND RELATED FINANCIAL INSTITUTIONS

Commitments and Payment Addresses of Financial Institutions

 

Financial Institution

  

Commitment

  

Address

MUFG Bank, Ltd.    $200,000,000    1221 Avenue of the Americas, 6th Floor
New York, New York 10020
Attention: Nicolas Mounier
Telephone: (212) 405-6655
Email:Nicolas.mounier@mufgsecurities.com

 

Sch. A-1



--------------------------------------------------------------------------------

RECEIVABLES PURCHASE AGREEMENT

 

Conduit Purchase Limits, Payment Addresses and Related

Financial Institutions of Conduits

 

Conduit

  

Conduit Purchase Limit

  

Related Financial Institution(s)

  

Address

N/A         

Purchaser Agents

 

Purchaser Group

  

Purchaser Agent

  

Address

MUFG Bank, Ltd.    MUFG Bank, Ltd.   

1221 Avenue of the Americas 6th Floor


New York, New York 10020
Attention: Nicolas Mounier Telephone: (212) 405-6655
Email:Nicolas.mounier@mufgsecurities.com

 

Sch. A-2



--------------------------------------------------------------------------------

RECEIVABLES PURCHASE AGREEMENT

 

SCHEDULE B

DOCUMENTS TO BE DELIVERED TO THE AGENT AND EACH PURCHASER

AGENT ON OR PRIOR TO THE INITIAL PURCHASE AND DEEMED EXCHANGE

Documents to be delivered in Connection with this Agreement

The Seller Parties shall deliver to Agent each of the following, in each case in
form and substance reasonably acceptable to Agent:

 

  1. Duly executed copies of this Agreement, duly executed by the parties
hereto.

 

  2. Duly executed copies of the Receivables Sale Agreement.

 

  3. Duly executed copies of the Performance Undertaking.

 

  4. Duly executed copies of the Collection Account Agreement with JPMorgan, as
depositary bank.

 

  5. Duly executed copies of the Fee Letter.

 

  6. A certificate of the Secretary of Patterson Dental Supply, Inc., dated as
of July 24, 2018, certifying as to (i) the resolutions of the Board of
Directors, (ii) a copy of such entity’s By-Laws and Articles of Incorporation
(in each case, as amended through the date thereof) and (iii) the names and
signatures of the officers authorized on its behalf to execute this Agreement
and any other documents to be delivered by it hereunder.

 

  7. A certificate of the Secretary of PDC Funding Company III, LLC, dated as of
July 24, 2018, certifying as to (i) the resolutions of the Board of Governors,
(ii) a copy of such entity’s operating agreement and certificate of formation
(in each case, as amended through the date thereof) and (iii) the names and
signatures of the officers authorized on its behalf to execute this Agreement
and any other documents to be delivered by it hereunder.

 

  8. UCC-1 financing statement naming Seller, as Debtor, and MUFG, as agent, as
Secured Party, as filed with the Minnesota Secretary of State.

 

  9. UCC-1 financing statement naming Patterson Dental Supply, Inc., as Debtor,
Seller, as Secured Party/Assignor, and MUFG, as agent, as Secured
Party/Assignee, as filed with the Minnesota Secretary of State.

 

  10. A Good Standing Certificate issued by the Minnesota Secretary of State, as
of a recent date, for Seller.

 

  11. A Good Standing Certificate issued by the Minnesota Secretary of State, as
of a recent date, for each of Patterson Dental Supply, Inc. and Patterson Dental
Supply, Inc.

 

Sch. B-1



--------------------------------------------------------------------------------

RECEIVABLES PURCHASE AGREEMENT

 

 

  12. Lien Search Reports of a recent date (including UCC, ERISA, tax, and
judgment liens) against Patterson Dental Supply, Inc. from Minnesota or such
other applicable jurisdiction.

 

  13. Lien Search Reports of a recent date (including UCC, ERISA, tax, and
judgment liens) against Seller from Minnesota or such other applicable
jurisdiction.

 

  14. A favorable opinion of Les B. Korsch, General Counsel to Patterson
Companies, Inc. and its wholly-owned subsidiaries, Patterson Dental Supply, Inc.
and the Seller, dated as of the Closing Date.

 

  15. A favorable opinion of Briggs and Morgan, P.A., special counsel to
Patterson Companies, Inc. and its wholly-owned subsidiaries, Patterson Dental
Supply, Inc. and the Seller, dated as of the Closing Date and related to
creation, perfection and priority of security interest matters.

 

  16. A favorable opinion of Briggs and Morgan, P.A., special counsel to
Patterson Companies, Inc. and its wholly-owned subsidiaries, Patterson Dental
Supply, Inc. and the Seller, dated as of the Closing Date and related to true
sale and non-consolidation matters.

 

  17. A favorable opinion of Briggs and Morgan, P.A., special counsel to
Patterson Dental Supply, Inc. and its wholly-owned subsidiaries, Patterson
Dental Supply, Inc. and the Seller, dated as of the Closing Date and related to
corporate matters, including with respect to enforceability, legality, no
conflicts with law, no conflict with material agreements, Investment Company Act
and Volcker Rule matters).

 

  18. A pro forma Monthly Report.

 

  19. An Internal Revenue Service Form W-9/W-8, as applicable, for the Seller
and each Patterson Entity.

 

  20. All other documents, instruments, agreements or opinions reasonably
requested by Agent.

 

Sch. B-2